EXHIBIT 10.60

--------------------------------------------------------------------------------

 

LOAN AGREEMENT (MEZZANINE LOAN)

 

Dated as of October 28, 2003

 

Between

 

PPRA MEZZ BORROWER, INC.

as Borrower

 

and

 

LEHMAN BROTHERS HOLDINGS INC.,

as Lender

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1      Section 1.1   

Definitions

   1      Section 1.2   

Principles of Construction

   23 II.    GENERAL TERMS    24      Section 2.1   

Loan Commitment; Disbursement to Borrower

   24      2.1.1   

Agreement to Lend and Borrow

   24      2.1.2   

Single Disbursement to Borrower

   24      2.1.3   

The Note, Security Instruments and Loan Documents

   24      2.1.4   

Use of Proceeds

   24      2.1.5   

Intentionally Omitted

   23      Section 2.2   

Interest; Amortization; Loan Payments; Late Payment Charge; Extension

   24      2.2.1   

Interest and Principal Amortization Generally

   24      2.2.2   

Interest Calculation

   25      2.2.3   

Eurodollar Rate Unascertainable; Illegality; Increased Costs

   25      2.2.4   

Payment on Maturity Date

   27      2.2.5   

Payments after Default

   27      2.2.6   

Late Payment Charge

   27      2.2.7   

Usury Savings

   27      2.2.8   

Taxes

   28      Section 2.3   

Prepayments

   29      2.3.1   

Voluntary Prepayments

   29      2.3.2   

Mandatory Prepayments

   30      2.3.3   

Prepayments After Default

   31      2.3.4   

Making of Payments

   31      Section 2.4   

Interest Rate Cap Agreement

   31      Section 2.5                2.5.2   

Release on Payment in Full

     III.    CASH MANAGEMENT    33      Section 3.1   

Establishment of Accounts

   33      Section 3.2   

Deposits into Property Account

   34      Section 3.3   

Distributions

   35      Section 3.4   

Eligible Accounts

   36      Section 3.5   

Permitted Investments

   36      Section 3.6   

Triggering Event

   36      Section 3.7   

Transfer To and Disbursements from the Lockbox Account

   37      Section 3.8   

Borrower’s Obligation Not Affected

   38      Section 3.9   

INTENTIONALLY OMITTED

   38      Section 3.10   

Lender Reliance

   38      Section 3.11   

Application of Funds in the Excess Cash Flow Account

   38 IV.    REPRESENTATIONS AND WARRANTIES    39      Section 4.1   

Borrower Representations

   39      4.1.1   

Organization

   39

 

-i-



--------------------------------------------------------------------------------

     4.1.2   

Proceedings

   39      4.1.3   

No Conflicts

   39      4.1.4   

Litigation

   40      4.1.5   

Agreements

   40      4.1.6   

Solvency

   40      4.1.7   

Full and Accurate Disclosure

   42      4.1.8   

No Plan Assets; No Employees

   42      4.1.9   

Compliance

   42      4.1.10   

Financial Information

   42      4.1.11   

Federal Reserve Regulations

   43      4.1.12   

Not a Foreign Person

   43      4.1.13   

No Prior Assignment

   43      4.1.14   

Enforceability

   43      4.1.15   

Perfection

   43      4.1.16   

Property

   43      4.1.17   

Insolvency Opinion

   46      4.1.18   

Illegal Activity

   46      4.1.19   

No Change in Facts or Circumstances; Disclosure

   46      4.1.20   

Investment Company Act

   47      4.1.21   

Principal Place of Business

   47      4.1.22   

Single Purpose Entity

   47      4.1.23   

Business Purposes

   51      4.1.24   

Taxes

   51      4.1.25   

Forfeiture

   51      4.1.26   

Environmental Representations and Warranties

   51      4.1.27   

Loan to Value.

   52      4.1.28   

Taxpayer Identification Number

   52      4.1.29   

Warranty of Title

   52      4.1.30   

Franchise Agreement

   52      4.1.31   

Ground Lease Representations

   53      4.1.32   

Representations in the Mortgage Loan Documents

   53      4.1.33   

Control

   54      4.1.34   

Personal Holding Company

   54      4.1.35   

Intentionally Omitted.

   54      4.1.36   

OFAC

   54      Section 4.2   

Survival of Representations

   54 V.    BORROWER COVENANTS    55      Section 5.1   

Affirmative Covenants

   55      5.1.1   

Existence; Compliance with Legal Requirements

   55      5.1.2   

Taxes and Other Charges

   55      5.1.3   

Litigation

   56      5.1.4   

Access to Property; Books and Records

   56      5.1.5   

Notice of Default

   57      5.1.6   

Cooperate in Legal Proceedings

   57      5.1.7   

Award and Insurance Benefits

   57      5.1.8   

Further Assurances

   57

 

-ii-



--------------------------------------------------------------------------------

     5.1.9   

Mortgage and Intangible Taxes

   58      5.1.10   

Financial Reporting

   58      5.1.11   

Business and Operations

   62      5.1.12   

Costs of Enforcement

   63      5.1.13   

Estoppel Statement; Franchisor Estoppel

   63      5.1.14   

Loan Proceeds

   63      5.1.15   

Performance by Borrower

   63      5.1.16   

Confirmation of Representations

   63      5.1.17   

Leasing Matters

   64      5.1.18   

Management Agreement

   66      5.1.19   

Environmental Covenants

   67      5.1.20   

Alterations

   68      5.1.21   

Performance of Other Agreements

   68      5.1.22   

Franchise Agreement

   70      5.1.23   

The Ground Lease

   70      5.1.24   

Covenants under the Mortgage Loan

   71      5.1.25   

O&M Program

   71      5.1.26   

Bankruptcy

   71      5.1.27   

Intentionally Omitted

   71      Section 5.2   

Negative Covenants

   72      5.2.1   

Liens

   72      5.2.2   

Dissolution

   72      5.2.3   

Change in Business

   72      5.2.4   

Debt Cancellation

   72      5.2.5   

Zoning

   72      5.2.6   

No Joint Assessment

   73      5.2.7   

Principal Place of Business

   73      5.2.8   

ERISA

   73      5.2.9   

Affiliate Transactions

   74      5.2.10   

Assets

   74      5.2.11   

Debt

   74      5.2.12   

Transfers

   74      5.2.13   

INTENTIONALLY OMITTED

   77      5.2.14   

INTENTIONALLY OMITTED

   77      5.2.15   

Misapplication of Funds

   77 VI.    INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS    77     
Section 6.1   

Insurance

   77      Section 6.2   

Casualty

   81      Section 6.3   

Condemnation

   81      Section 6.4   

Restoration

   82 VII.    RESERVE FUNDS    83      Section 7.1   

Required Repair Funds

   83      7.1.1   

Deposits

   83      7.1.2   

Release of Required Repair Funds

   83      Section 7.2   

Tax and Insurance Escrow Fund

   84

 

-iii-



--------------------------------------------------------------------------------

     7.2.1   

Deposits to the Tax and Insurance Escrow Fund

   84      7.2.2   

Withdrawals From the Tax Account and the Insurance Premium Account

   85      Section 7.3   

Replacements and Replacement Reserve

   85      7.3.1   

Replacement Reserve Fund

   85      7.3.2   

Disbursements from Replacement Reserve Account

   86      7.3.3   

Performance of Replacements

   88      7.3.4   

Failure to Make Replacements

   90      7.3.5   

Balance in the Replacement Reserve Account

   90      Section 7.4   

Ground Lease Escrow Fund

   90      Section 7.5   

INTENTIONALLY OMITTED

   91      Section 7.6   

Debt Service Reserve

   91      7.6.1   

Debt Service Reserve Deposit

   91      7.6.2   

Release of Debt Service Reserve

   91      Section 7.7   

Intentionally Omitted

   91 VIII.    DEFAULTS    91      Section 8.1   

Event of Default

   91      Section 8.2   

Remedies

   96      Section 8.3   

Remedies Cumulative; Waivers

   96 IX.    SPECIAL PROVISIONS    97      Section 9.1   

Sale of Notes and Securitization

   97      Section 9.2   

Securitization Indemnification

   99      Section 9.3   

Servicer

   102      Section 9.4   

Exculpation

   102      Section 9.5   

Contributions and Waivers

   104      Section 9.6   

Reallocation of Loan Amounts

   104 X.    MISCELLANEOUS    105      Section 10.1   

Survival

   105      Section 10.2   

Lender’s Discretion

   105      Section 10.3   

Governing Law

   105      Section 10.4   

Modification, Waiver in Writing

   106      Section 10.5   

Delay Not a Waiver

   106      Section 10.6   

Notices

   106      Section 10.7   

Trial by Jury

   107      Section 10.8   

Headings

   107      Section 10.9   

Severability

   108      Section 10.10   

Preferences

   108      Section 10.11   

Waiver of Notice

   108      Section 10.12   

Remedies of Borrower

   108      Section 10.13   

Expenses; Indemnity

   108      Section 10.14   

Schedules and Exhibits Incorporated

   110      Section 10.15   

Offsets, Counterclaims and Defenses

   110      Section 10.16   

No Joint Venture or Partnership; No Third Party Beneficiaries

   110      Section 10.17   

Publicity

   110      Section 10.18   

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

   110      Section 10.19   

Waiver of Counterclaim

   111      Section 10.20   

Conflict; Construction of Documents; Reliance

   111

 

-iv-



--------------------------------------------------------------------------------

    Section 10.21   

Brokers and Financial Advice

   111     Section 10.22   

Prior Agreements

   111     Section 10.23   

Compliance With Mortgage Loan Documents

   112     Section 10.24   

Mortgage Loan Defaults

   112     Section 10.25   

Mortgage Loan Estoppels

   114     Section 10.26   

No Amendments to Mortgage Loan Documents

   114     Section 10.27   

Acquisition of the Mortgage Loan

   115     Section 10.28   

Deed In Lieu of Foreclosure; Borrower not to Acquire Mortgage Loan

   115     Section 10.29   

Refinancing or Prepayment of the Mortgage Loan

   115     Section 10.30   

Independent Approval Rights

   116     Section 10.31   

Intercreditor Agreement

   116     Section 10.32   

Subordination; Relationship to Mortgage Loan

   116     Section 10.33   

Joint and Several Liability

   117     Section 10.34   

Rescission of Payments

   117     Section 10.35   

Attorney-In-Fact

   117     Section 10.36   

Counterparts

   117     Section 10.37   

Time

   117     Section 10.38   

Amendments Included

   118     Section 10.39   

INTENTIONALLY OMITTED

   118     Section 10.40   

Maintenance of the Registry

   118

 

Schedules and Exhibits

 

SCHEDULE I   

The Pledged Interests

SCHEDULE II   

Rent Roll/Leases

SCHEDULE III   

Intentionally Omitted.

SCHEDULE IV   

Organizational Chart of Borrower

SCHEDULE V   

Monthly Scheduled Amortization Payments

SCHEDULE VI   

Intentionally Omitted.

SCHEDULE VII   

Permitted FF&E Financing

SCHEDULE VIII   

Intentionally Omitted

SCHEDULE IX   

Intentionally Omitted

SCHEDULE X   

Intentionally Omitted

SCHEDULE XI   

Special Assessments

SCHEDULE XII   

Litigation Schedule

SCHEDULE XIII   

Borrower Defaults

SCHEDULE XIV   

Lease Assignments

SCHEDULE XV   

Condemnation

SCHEDULE XVI   

Casualty

SCHEDULE XVII   

Public Access

SCHEDULE XVIII   

Insurance Claims

SCHEDULE XIX   

Lease Defaults

SCHEDULE XX   

Addresses

SCHEDULE XXI   

Taxes

EXHIBIT A   

Property Account Agreement

EXHIBIT B   

Perfection Requirements

 

-v-



--------------------------------------------------------------------------------

EXHIBIT C   

Assignment of Interest Rate Cap Agreement

EXHIBIT D   

Intentionally Omitted

EXHIBIT E   

Excluded Group — Series B Convertible Preferred Stock Holders

EXHIBIT F   

Property

EXHIBIT G   

Intentionally Omitted

EXHIBIT H   

Employee Parking Lot Parcel

EXHIBIT I   

Miramar Parcel

EXHIBIT J   

El San Juan Property

EXHIBIT K   

Concession Agreements

EXHIBIT L   

Non Disturbance and Recognition Agreement

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT (MEZZANINE LOAN)

 

THIS LOAN AGREEMENT (MEZZANINE LOAN), dated as of October 28, 2003 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation
having an address at 399 Park Avenue, New York, New York 10022 (“Lender”) and
PPRA MEZZ BORROWER, INC., a Delaware corporation,, having an address at c/o
Wyndham International, Inc., 1950 Stemmons Freeway, Suite 6001, Dallas, Texas
75207 (“Borrower”).

 

W  I  T  N  E  S  S  E  T  H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, the Loan is secured by, among other things, a lien on and security
interest in Borrower’s 100% shareholder interest in Posadas De Puerto Rico
Associates, Incorporated (“Mortgage Borrower”), a Delaware corporation and PPRA
Mezz Owner, Inc.’s (“Pledgor”) 100% shareholder interest in Borrower (all such
interests pledged by Borrower or Pledgor, the “Pledged Interests” and as further
described on Schedule I hereto; the Pledged Interests together with any other
collateral for the Loan now or hereafter pledged by Borrower, Pledgor or
Guarantor to Lender to secure all or a portion of the Loan, collectively, the
“Collateral”);

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of not less than
“AA-” by S&P and “Aa3” by Moodys.

 

“Accounts” shall mean, collectively, the Property Account, the Tax Account, the
Insurance Premium Account, the Required Repair Account, the Replacement Reserve
Account, the Ground Rent Account, the Mortgage Loan Debt Service Account, the
Borrower Expense Account, the Extraordinary Expense Account, the Mezzanine Loan
Account, the Excess Cash Flow Account and the Lockbox Account.

 

“Accounts Receivable” shall have the meaning set forth in Article I of each of
the Mortgage Security Agreement.

 



--------------------------------------------------------------------------------

“Actual Amount” shall have the meaning set forth in the definition of
“Replacement Reserve Deposit”.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.10(i)(i).

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.10(i)(i).

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.17.

 

“Additional Interest” shall mean an aggregate amount equal to 3.20339% of the
original principal amount of the Loan (with no adjustment for monthly
amortization payments) less any portion of the Additional Interest previously
paid by Borrower in accordance with Section 2.3.1, Section 2.3.2 and Section
3.11.

 

“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time, but never less than 2.0%, plus 8.105932% per
annum.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or executive officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Loans” shall mean a loan made by Lender or Mortgage Lender to an
Affiliate of Borrower or any Guarantor.

 

“Affiliated Manager” shall mean any managing agent which is an Affiliate of, or
in which Borrower, Principal, or any Guarantor (or its successor) or any
transferee permitted pursuant to the terms of Section 5.2.12 hereof has,
directly or indirectly, any legal, beneficial or economic interest.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures (which shall include a reasonable allowance for any customary
market-rate supervisory fee or charges, including “reimbursable costs” for
travel and lodging, and any other fee commonly referred to as “purchasing fees”,
charged by Mortgage Borrower, Manager or any Affiliated Person for services
rendered in connection therewith), for the Property prepared by Borrower or
Mortgage Borrower for the applicable Fiscal Year or other period that may be
specified herein.

 

“Applicable Contribution” shall have the meaning set forth in Section 9.5(f)
hereof.

 

“Applicable Interest Rate” shall mean (A) from and including the Closing Date
through the last day of the Initial Interest Period, an interest rate per annum
equal to the greater of (X) (a) the Eurodollar Rate; or (b) the Adjusted Prime
Rate, if the Loan begins bearing interest at the Adjusted Prime Rate in
accordance with the provisions of Section 2.2.3 hereof and (Y) 10.105932% per
annum; and (B) from and including the first day of the Interest Period following
the Initial Interest Period and for each successive Interest Period through and
including the date on which the Debt is paid in full, an interest rate per annum
equal to the greater of (i) (I) the Eurodollar Rate or (II) the Adjusted Prime
Rate, if the Loan begins bearing interest at the Adjusted Prime Rate in
accordance with the provisions of Section 2.2.3 hereof and (ii) 10.105932% per
annum.

 

2



--------------------------------------------------------------------------------

“Applicable Laws” shall mean all existing and future federal, State,
Commonwealth of Puerto Rico and local laws, orders, ordinances, governmental
rules and regulations and court orders.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is State licensed or State certified if required under the laws
of the State where the Property is located, who meets the requirements of FIRREA
and who is otherwise satisfactory to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(d)
hereof.

 

“Approved Expenses” shall have the meaning set forth in Section 3.7(b) hereof.

 

“Assignment of Interest Rate Cap” shall mean that certain Collateral Assignment
of Interest Rate Cap Agreement made by Borrower in favor of Lender as security
for the Loan, consented to by the Counterparty, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated the date hereof among Lender, Borrower
and Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority to (or on
behalf of) Borrower in connection with a Condemnation in respect of all or any
part of the Property.

 

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., and the rules and
regulations adopted and promulgated pursuant thereto, as the same may be amended
from time to time.

 

“Basic Carrying Costs” shall mean, with respect to the Property, the sum of the
following costs associated with the Property for the relevant Fiscal Year or
payment period: (i) Taxes, (ii) Insurance Premiums and (iii) Ground Rent.

 

“Benefit Amount” shall have the meaning set forth in Section 9.5(d) hereof.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Borrower Expense Account” shall have the meaning set forth in Section
3.1(b)(viii) hereof.

 

“Breakage Costs” shall have the meaning given to it in Section 2.2.3(d) hereof;

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Party” shall have the meaning set forth in Section 4.1.22(aa).

 

“Capital Expenditures” shall mean, with respect to the Property, for any period,
the amount expended for items capitalized under GAAP and the Uniform System of
Accounts (including expenditures for building improvements or major repairs,
leasing commissions and tenant improvements and the acquisition of furniture,
fixtures and equipment).

 

3



--------------------------------------------------------------------------------

“Casino Budget” shall mean a Capital Expenditure budget prepared by Mortgage
Borrower and reasonably acceptable to Lender with respect to the casino
operations only and any updates to same prepared by Mortgage Borrower and
reasonably acceptable to Lender.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Change of Control” shall mean (A) the acquisition, including through mergers,
consolidation or otherwise, by any Person or Group (excluding the Excluded
Group) of direct or indirect beneficial ownership as defined in Rule 13 d-3
under the Exchange Act of more than 50% of (i) the outstanding shares of common
stock of Wyndham or (ii) the total voting power of all classes of capital stock
of Wyndham entitled to vote generally in the election of directors, unless such
Person or Group owned at least 50% of the interests described in clause (i) or
(ii) above in Wyndham prior to such merger or consolidation; or (B) the election
by any Person or Group (other than the Excluded Group) of a sufficient number of
its or their nominees to the Board of Directors of Wyndham such that such
nominees, when added to any existing directors remaining on such Board of
Directors after such election who are affiliates or associates of such Person or
Group, shall constitute a majority of such Board of Directors.

 

“Closing Date” shall mean the date of funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall have the meaning set forth in the recitals of this Agreement.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Contract Rate” shall mean, at the time of any calculation, an interest rate
constant per annum equal to ten and one-quarter percent (10.25%).

 

“Contribution” shall have the meaning set forth in Section 9.5(a) hereof.

 

“Counterparty” shall mean the Person that is the issuer of the Interest Rate Cap
Agreement.

 

“Cure Contract Rate” shall mean, at the time of any calculation, an interest
rate constant per annum equal to ten and one-half percent (10.50%).

 

“Debt” shall mean the outstanding principal amount set forth in and evidenced
by, this Agreement and the Note together with unpaid, accrued interest thereon
and all other sums due to Lender in respect of the Loan under this Agreement,
the Note, the Security Instruments or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
interest payments and all Monthly Scheduled Amortization Payments due under the
Note for such period.

 

4



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” shall mean a ratio in which:

 

(a) the numerator is the Net Operating Income (excluding any interest income)
for the 12 full calendar month period preceding the date of calculation as set
forth in the statements required hereunder, without deduction for (i) the actual
management fee (excluding the national sales office fee, the central marketing
fee and the reservation fee as provided in the Management Agreement) incurred in
connection with the operation of the Property, or (ii) amounts paid to the
Reserve Funds, less (A) management fees equal to the greater of (1) assumed
management fees of three percent (3%) of Gross Income From Operations or (2) the
actual management fee incurred (excluding the national sales office fee, the
central marketing fee and the reservation fee as provided in the Management
Agreement), (B) assumed Replacement Reserve Fund contributions equal to the FF&E
Factor multiplied by Gross Income From Operations, and (C) Lease Termination
Payments; and

 

(b) the denominator is the aggregate amount of Debt Service and debt service
under the Mortgage Loan which would be due and payable for a 12 full calendar
month period, calculated on the then-outstanding principal, calculated at an
interest rate constant (said constant includes both interest and amortization)
equal to the Contract Rate and the Mortgage Contract Rate, respectively.

 

“Debt Service Reserve” shall have the meaning set forth in Section 7.6.1 hereof.

 

“Debt Service Reserve Deposit” shall mean an amount equal to $1,503,125.00.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Applicable Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 5.1.10(i)
hereof.

 

“Distributions” shall have the meaning set forth in Section 3.3(b) hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” with respect to any depository institution or trust
company, (a) the short term unsecured debt obligations or commercial paper of
which are rated at least A-1+ by S&P and P-1 by Moody’s in the case of accounts
in which funds are held for 30 days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA” by S&P and “Aa2” by Moody’s in the
case of accounts in which funds are held for more than 30 days.

 

“Emergency Repairs” shall have the meaning set forth in Section 6.4(d).

 

“Employee Parking Lot Parcel” shall mean that certain parcel of land more
particularly described on Exhibit H attached hereto and made a part hereof.

 

5



--------------------------------------------------------------------------------

“Employee Parking Lot Lease” shall have the meaning set forth in Section
8.1(xxiv) hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine Loan) dated as of the date hereof executed by Borrower and
Indemnitor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Environmental Law” shall mean any present and future federal, State and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

 

“Environmental Reports” shall have the meaning set forth in Section 4.1.26
hereof.

 

“Equipment” shall have the meaning set forth in Section 5.2.12(f) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus 8.105932% per annum.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 3.7(b)(xi)
hereof.

 

“Excess Cash Flow Account” shall have the meaning set forth in Section 3.1(b)(x)
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Excluded Group” shall mean those holders of Series B Convertible Preferred
Stock of Wyndham listed on Exhibit E hereto and their Affiliates.

 

“Extension Fee” shall mean (i) for the first Extension Term only, $0.00 and (ii)
for each of the second and third Extension Term, an amount equal to one-half of
one percent (0.5%) of the then outstanding principal amount of the Loan.

 

“Extension Notice” shall have the meaning set forth in Section 2.2.9.

 

“Extension Term” shall have the meaning set forth in Section 2.2.9.

 

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i) is not set forth on, or made or deemed
made in compliance with and pursuant to, the Approved Annual Budget (ii) is not
an Approved Expense and (iii) is not subject to payment by withdrawals from the
Replacement Reserve Account, or paid in connection with an emergency at the
Property. Borrower shall deliver promptly to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for the reasonable approval
of Lender.

 

6



--------------------------------------------------------------------------------

“Extraordinary Expense Account” shall have the meaning set forth in Section
3.1(b)(ix) hereof.

 

“FF&E Factor” shall mean collectively, (A) when being applied to Gross Income
From Operations excluding any Gross Income From Operations attributable to the
operations of the casino (net-wins), four percent (4%) and (B) when being
applied to Gross Income From Operations attributable to the operations of the
casino (net-wins), (1) one percent (1%) during the first and second Loan Years
and (2) the greater of (i) one percent (1.0%) and (ii) a percentage equal to the
ratio that the budgeted costs of Replacements, with respect to the casino, based
on the Casino Budget, bears to Gross Income From Operations for the period of
such calculation, during the third, fourth and fifth Loan Years.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 6.1 hereof.

 

“Force Majeure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action, civil
commotion, insurrection, sabotage, strikes or lockouts or any other reason
solely due to cause or causes beyond the control of Borrower or any Affiliate of
Borrower.

 

“Foreign Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority excluding, in the case of Lender or any successor and/or assign of
Lender, net income and franchise taxes imposed on such entity.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, officer or other authority of any nature whatsoever for any governmental
unit (federal, State, commonwealth, county, district, municipal, city, country
or otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

“Gross Income From Operations” shall mean, with respect to the Property, all
income, computed in accordance with GAAP and the Uniform System of Accounts,
derived by and/or Mortgage Borrower, from the direct and indirect ownership and
operation of the Property, from whatever source, including, but not limited to,
Rents, Accounts Receivable, utility charges, escalations, forfeited security
deposits, interest on credit accounts, service fees or charges, license fees,
parking fees, rent concessions or credits, other required pass-throughs, amounts
relating to the operation of the casino at the Property (net win only), and
interest on applicable Reserve Funds, but excluding sales, use and occupancy or
other taxes on receipts required to be accounted for by Borrower and/or Mortgage
Borrower, to any Governmental Authority, refunds an uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income insurance), Awards, rents,
revenues and receipts of tenants and concessionaires located at the Property,
unforfeited security deposits, utility and other similar deposits and any
disbursements to any Mortgage Borrower or Borrower from the Reserve Funds.

 

7



--------------------------------------------------------------------------------

“Ground Lease” shall mean the Employee Parking Lot Parcel and any ground lease
which creates Mortgage Borrower’s leasehold estate in a Leasehold Property.

 

“Ground Lease Escrow Fund” shall have the meaning set forth in Section 7.4
hereof.

 

“Ground Rent” shall have the meaning set forth in Section 7.4 hereof.

 

“Ground Rent Account” shall have the meaning set forth in Section 3.1(b)(vii)
hereof.

 

“Group” shall mean any Person or Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Exchange Act, together with all
affiliates and associates (as defined in Rule 12 b-2 under the Exchange Act)
thereof.

 

“Guarantor” shall mean Wyndham International, Inc.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of Borrower
(Mezzanine Loan) dated as of the date hereof from Guarantor to Lender as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is friable; toxic mold;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, State or local authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material”, “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law.

 

“Improvements” shall mean the building, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements, and improvements now or
hereinafter erected or located on the Land.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
for borrowed money; (b) obligations evidenced by bonds, debentures, notes, or
other similar instruments; (c) obligations for the deferred purchase price of
property or services (including trade obligations); (d) obligations under
letters of credit; (e) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business) and other contingent obligations
to purchase, to provide funds for payment, to supply funds, to invest in any
Person, or otherwise to assure a creditor against loss; and (f) obligations
secured by any Liens, whether or not the obligations have been assumed.

 

“Indemnified Parties” shall mean Lender, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan, any Person in whose name the encumbrance
created by the Security Instruments is or will have been recorded, Persons and
entities who may hold or acquire or will have held a full or partial interest in
the Loan, the holders of any Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or

 

8



--------------------------------------------------------------------------------

other full or partial interest in the Loan, Collateral or the Property, whether
during the term of the Loan or as a part of or following a foreclosure of the
Loan and including, but not limited to, any successors by merger, consolidation
or acquisition of all or a substantial portion of Lender’s assets and business),
provided, however, that any indemnification provided for in any of the Loan
Documents shall not, directly or indirectly, extend to the benefit of or be
transferred to any transferee or assignee of any Indemnified Party (other than
to the successor or assigns of an Indemnified Party succeeding to such
Indemnified Party’s direct or indirect interest in the Loan) or to any purchaser
or future owner of any portion of the Collateral or the Property, unless such
purchaser or owner was previously an Indemnified Party.

 

“Indemnitor” shall mean Wyndham International, Inc.

 

“Independent Director” shall have the meaning set forth in Section 4.1.22(aa).

 

“Initial Interest Period” shall mean the period commencing from and including
the Closing Date to and including (a) the 14th day of the month in which the
Closing Date occurs, if the Closing Date occurs prior to the 14th day of the
month or (b) the 14th day of the immediately succeeding calendar month after the
Closing Date, if the Closing Date occurs on or after the 14th day of the month.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the Closing Date delivered by Akin, Gump, Strauss, Hauer & Feld LLP in
connection with the Loan.

 

“Institutional Lender” shall mean any insurance company, bank, trust company,
savings and loan association, savings bank, investment bank, indenture trustee
for publicly traded debt or similar financial institution.

 

“Insurance Premium Account” shall have the meaning set forth in Section
3.1(b)(ii).

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(a) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(a) hereof.

 

“Intercreditor Agreement” shall have the meaning set forth in Section 10.31.

 

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period from and
including the fifteenth (15th) day of the prior month to and including the
fourteenth (14th) day of the calendar month in which the applicable Payment Date
occurs; provided, however, that with respect to the first Payment Date occurring
after the Closing Date, the Interest Period shall be the period from and
including the Closing Date to and including (a) the 14th day of the month in
which such Payment Date occurs, if the Closing Date occurs prior to the 14th day
of the month or (b) the 14th day of the immediately succeeding calendar month
after the Closing Date, if the Closing Date occurs on or after the 14th day of
the month. Each Interest Period shall be a full month and shall not be shortened
by reason of any payment of the Loan prior to the expiration of such Interest
Period.

 

“Interest Rate Cap Agreement” shall mean an interest rate cap agreement
(together with the confirmation and schedules relating thereto) between the
Counterparty and Borrower obtained by Borrower. The interest rate cap agreement
shall be written on the then current standard ISDA documentation, and shall
provide for interest periods and calculations consistent with the payment terms
of the Agreement. After delivery of a Replacement Interest Rate Cap Agreement to
Lender, the term “Interest Rate Cap Agreement” shall be deemed to mean such
Replacement Interest Rate Cap Agreement.

 

9



--------------------------------------------------------------------------------

“Interest Rate Cap Event” shall mean the earlier to occur of (i) the date on
which LIBOR first equals or exceeds 5.75% or (ii) notice from Lender that a
Securitization is expected to occur within the next ten (10) days.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.3.1(b).

 

“Investor” shall have the meaning set forth in Section 5.1.10(q).

 

“Land” shall mean the real property described on Exhibit F attached hereto and
made a part hereof.

 

“Lease Termination Payments” shall mean all payments made to Borrower in
connection with any termination, cancellation, surrender, sale or other
disposition of any Lease.

 

“Leasehold Property” shall mean the Employee Parking Lot Parcel.

 

“Leases” shall mean, with respect to the Property, all leases and other
agreements affecting the use, enjoyment or occupancy of the real property
comprising the Property or the Improvements thereon heretofore or hereafter
entered into (including, without limitation, subleases, licenses, concessions,
tenancies and other occupancy agreements covering or encumbering all or any
portion of such real property), together with any guarantees, supplements,
amendments, modifications, extensions and renewals of any thereof, and all
additional remainders, reversions, and other rights and estates appurtenant
thereto.

 

“Legal Requirements” shall mean, with respect to the Property, all federal,
State, commonwealth, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting the Property or any part thereof, or the
zoning, construction, use, alteration, occupancy or operation thereof, or any
part thereof, whether now or hereafter enacted and in force, including without
limitation the Condominium Acts, and all permits, licenses and authorizations
and regulations relating thereto, and all material covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting the Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

 

“Lehman” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean a transferable, clean, irrevocable, unconditional,
standby letter of credit in form, substance and amount reasonably satisfactory
to Lender in its reasonable discretion, issued or confirmed by a commercial bank
with a long term debt obligation rating of AA or better by S&P or Aa2 or better
by Moody’s or a comparable long term debt obligation rating as determined by
other Rating Agencies and otherwise satisfactory to Lender in its reasonable
discretion (the “Issuing Bank”). Lender consents to JPMorgan Chase Bank being
the issuer of any Letter of Credit delivered to Lender. The Letter of Credit
shall be payable upon presentation of a sight draft only to the order of Lender
or, upon the transfer of the Loan, to another party, as the case may be, at a
New York City bank; provided, however, Borrower may provide Lender with a
replacement Letter of Credit meeting all of the requirements hereof

 

10



--------------------------------------------------------------------------------

in lieu of Lender transferring the existing Letter of Credit then held by
Lender. The Letter of Credit shall have an initial expiration date of not less
than one (1) year and shall be automatically renewed for successive twelve (12)
month periods for the term of the Loan and shall provide for multiple draws. The
Letter of Credit shall be transferable by Lender and its successors and assigns
at a New York City bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, for the Initial Interest Period, the quoted offered rate for
one-month United States dollar deposits with leading banks in the London
interbank market that appears as of 11:00 a.m. (London time) on the Closing Date
on the display page designated as Telerate Page 3750, and for each Interest
Period thereafter the quoted offered rate for one-month United States dollar
deposits with leading banks in the London interbank market that appears as of
11:00 a.m. (London time) on the related LIBOR Determination Date on the display
page designated as Telerate Page 3750.

 

If, as of such time on the Closing Date or any LIBOR Determination Date, no
quotation is given on Telerate Page 3750, then the Lender shall establish LIBOR
on such LIBOR Determination Date by requesting four Reference Banks meeting the
criteria set forth herein to provide the quotation offered by its principal
London office for making one-month United States dollar deposits with leading
banks in the London interbank market as of 11:00 a.m., London time, on such
LIBOR Determination Date.

 

(i) If two or more Reference Banks provide such offered quotations, then LIBOR
for the next Interest Period shall be the arithmetic mean of such offered
quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

 

(ii) If only one or none of the Reference Banks provides such offered
quotations, then LIBOR for the next Interest Period shall be the Reserve Rate.

 

(iii) If on any LIBOR Determination Date, Lender is required but is unable to
determine the LIBOR in the manner provided in paragraphs (i) and (ii) above,
LIBOR for the next Interest Period shall be LIBOR as determined on the preceding
LIBOR Determination Date.

 

The establishment of LIBOR on each LIBOR Determination Date by the Lender shall
be final and binding absent manifest error.

 

“LIBOR Business Day” shall mean a day upon which United States dollar deposits
may be dealt in on the London and the New York City interbank markets and
commercial banks and foreign exchange markets are open in London and New York
City.

 

“LIBOR Determination Date” shall mean, with respect to any Interest Period, the
date that is two (2) LIBOR Business Days prior to the first day of such Interest
Period. Notwithstanding the foregoing, LIBOR shall be redetermined within any
Interest Period two (2) LIBOR Business Days prior to a Securitization in
accordance with Section 2.2.2 hereof for the remainder of such Interest Period.

 

“Licenses” shall have the meaning set forth in Section 4.1.16(g) hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on any Property, the Collateral or other property, or affecting any Borrower,
any Mortgage Borrower, any Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any

 

11



--------------------------------------------------------------------------------

financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” shall mean the loan made to Borrower evidenced by the Note, this
Agreement and other Loan Documents, as the same may be amended, restated,
modified, extended or split from time to time.

 

“Loan Documents” shall mean collectively this Agreement, the Note, the Security
Instruments, the Environmental Indemnity, the Guaranty of Recourse Obligations,
the Conditional Assignment of Management Agreement and all other documents
executed and/or delivered by Borrower, and/or others, in connection with the
Loan.

 

“Loan Year” shall mean each 365 or 366, as applicable, day period thereafter
commencing on the Closing Date.

 

“Lockbox Account” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Lockbox Bank” shall mean any Eligible Institution selected by Mortgage Lender.

 

“Lock-Out Period” shall mean the period commencing on the Closing Date and
ending on the next occurring Payment Date following the second (2nd) anniversary
of the Closing Date.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
direct actual damages or losses, costs, expenses, fines, fees, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including, but not limited to, reasonable attorneys’ fees and other
costs of defense, investigation and settlement of Losses).

 

“Management Agreement” shall mean, with respect to the Property, the management
agreement entered into by and between Mortgage Borrower and Manager, pursuant to
which the Manager is to provide management and other services with respect to
the Property (including, without limitation, the service agreement between
Manager and WMC Puerto Rico, Inc.), or, if the context requires, the Replacement
Management Agreement executed in accordance with the terms and provisions of
this Agreement and the Mortgage Loan Documents.

 

“Manager” shall collectively mean Williams Hospitality Group Inc. and WMC Puerto
Rico Inc., or, if the context requires, a Qualified Manager who is managing each
applicable Property in accordance with the terms and provisions of this
Agreement.

 

“Material Lease” shall mean any Lease (a) demising in excess of 2,500 square
feet, or (b) for parking operations/facilities.

 

“Maturity Date” shall mean the next occurring Payment Date following the second
(2nd) anniversary of the Closing Date or, if the Maturity Date has been extended
pursuant to Section 2.2.9 hereof, the last day of the applicable Extension Term,
or such other date on which the final payment of principal of the Note becomes
due and payable as therein or herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such

 

12



--------------------------------------------------------------------------------

State or States whose laws are held by any court of competent jurisdiction to
govern the interest rate provisions of the Loan.

 

“Mezzanine Loan Account” shall have the meaning set forth in Section 3.1(b)(x).

 

“Miami Lease” shall mean that certain lease dated June 5, 2001 between Leticia
Eulalia Ferrer Cintron, as landlord and Posadas de Regency, Inc. (“Regency”), as
tenant.

 

“Miramar Parcel” shall mean that certain parcel of land more particularly
described on Exhibit I.

 

“Miramar Parcel Lease” shall have the meaning set forth in Section 8.1(a)(xxv)
hereof.

 

“Monthly Debt Service Payment Amount” shall mean the amount of interest and the
Monthly Scheduled Amortization Payment due and payable on each Payment Date
pursuant to the Note and Section 2 hereof.

 

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 7.4
hereof.

 

“Monthly Insurance Premium Deposit” shall have the meaning set forth in Section
7.2 hereof.

 

“Monthly Scheduled Amortization Payments” shall mean the aggregate amount of
principal set forth on Schedule V hereof to be paid on each Payment Date.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Borrower” shall have the meaning set forth in the Recitals hereof.

 

“Mortgage Collateral” shall mean the Property and other collateral securing the
Mortgage Loan.

 

“Mortgage Contract Rate” shall have the meaning ascribed to the term “Contract
Rate” in the Mortgage Loan Agreement.

 

“Mortgage Lender” shall mean the owner and holder of the Mortgage Loan (or a
portion thereof).

 

“Mortgage Loan” shall mean that certain loan in the maximum principal amount of
the $65,000,000.00 held by Mortgage Lender, evidenced by a promissory note made
by Mortgage Borrower and secured by a mortgage Lien on the Mortgage Collateral.

 

“Mortgage Loan Agreement” shall mean that certain Loan Agreement dated as of the
date hereof between Mortgage Lender and Mortgage Borrower.

 

“Mortgage Loan Debt Service Account” shall have the meaning set forth in Section
3.1(b).

 

“Mortgage Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mortgage Loan, including without limitation, the
Mortgage Loan Agreement.

 

“Mortgage Loan Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mortgage Loan Agreement.

 

13



--------------------------------------------------------------------------------

“Mortgage Security Agreement” means that certain Security Agreement dated as of
the date hereof by Mortgage Borrower to Senior Lender and securing the Mortgage
Loan.

 

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
From Operations for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.10(b)
hereof.

 

“Net Liquidation Proceeds After Debt Service” shall mean the remaining funds in
the Lockbox Account from time to time after disbursement thereof in accordance
with the terms of Section 3.7(b)(i) through (x) hereof.

 

“Net Operating Income” means, as to the Property, the amount obtained by
subtracting Operating Expenses from Gross Income From Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(a) hereof.

 

“Note” shall mean that certain Promissory Note (Mezzanine Loan) in the original
principal amount of $29,500,000.00 of even date herewith made by Borrower in
favor of Lender, as the same may be amended, restated, replaced, supplemented
severed, split or otherwise modified from time to time.

 

“O&M Program” shall mean the lead based paint maintenance program developed by
Borrower and approved by Lender, as the same may be amended, replaced,
supplemented or otherwise modified from time to time.

 

“Obligations” shall mean the payment of the Debt; and (ii) the performance of
all other agreements, covenants, conditions and obligations of the Borrower and
the other Restricted Parties contained herein or in the other Loan Documents.

 

“Offering Document Date” shall have the meaning set forth in Section 5.1.10(j)
hereof.

 

“Offering Materials” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures of Mortgage
Borrower and Borrower, computed in accordance with GAAP and the Uniform System
of Accounts, of whatever kind relating to the operation, maintenance and
management of the Property and the collateral securing the Mortgage Loan
allocable to the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance premiums, license fees, property taxes and assessments,
advertising expenses, management fees, franchise fees, payroll and related
taxes, computer processing charges, operational equipment or other lease
payments (including any Ground Rents payable under any Ground Lease) as
permitted under the Mortgage Loan Documents, and other similar costs, but
excluding depreciation, amortization of intangible items, Debt Service, debt
service under the Mortgage Loan, Capital Expenditures and contributions to the
Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining such of the Property and such collateral securing the Mortgage Loan,

 

14



--------------------------------------------------------------------------------

now or hereafter levied or assessed or imposed against any such property or
collateral, as applicable, or any part thereof.

 

“Paydown Amount” shall have the meaning set forth in Section 3.6.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Performance Cure” shall have the meaning set forth in Section 3.6.

 

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Mortgage Loan Documents
encumbering the Property, (b) all Liens, encumbrances and other matters
disclosed in the Title Insurance Policy or marked up final title commitment
(including those disclosed in and insured over thereby) relating to the Property
or any part thereof, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent or being contested in good faith and by
appropriate proceedings in accordance with the terms hereof and the terms of the
Mortgage Loan Documents encumbering the Property, (d) any and all easements,
licenses, covenants, restrictions or other agreements which may hereafter be
granted by Borrower in accordance with the terms hereof and a Mortgage Borrower
in accordance with the terms of the Mortgage Loan Documents encumbering the
Property, (e) rights of existing and future tenants, licensees and
concessionaires, as tenants, licensees or concessionaires only, pursuant to
Leases in effect as of the date hereof or entered into in accordance with the
terms hereof and the terms of the Mortgage Loan Documents encumbering the
Property, (f) any Lien and security interest expressly permitted pursuant to the
Mortgage Loan Documents encumbering the Property, and (g) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion.

 

“Permitted FF&E Financing” shall have the meaning set forth in Section 5.2.12(f)
hereof.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

15



--------------------------------------------------------------------------------

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities or any class thereof); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities or any class
thereof); provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities or any class thereof) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

16



--------------------------------------------------------------------------------

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities or any class thereof) in its highest short-term
unsecured debt rating; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(viii) units of taxable money market funds or mutual funds with maturities of
not more than 365 days and which funds are regulated investment companies, seek
to maintain a constant net asset value per share and invest solely in
obligations backed by the full faith and credit of the United States, which
funds have the highest rating available from each Rating Agency (or, if not
rated by an Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities or any class thereof) for money market funds or mutual funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities or any class thereof by
such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Personal Property” shall, with respect to the Mortgage Collateral, have the
meaning set forth in the Mortgage Loan Documents.

 

“Physical Condition Report” shall mean, with respect to the Property, a
structural engineering report prepared by a company satisfactory to Lender
regarding the physical condition of the Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that the Property and its use complies, in all material
respects, with all applicable Legal Requirements (including, without limitation,
zoning, subdivision and building laws) and (b) include a copy of the use permit
with respect to all Improvements on the Property.

 

17



--------------------------------------------------------------------------------

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

 

“Pledged Interests” shall have the meaning set forth in the recitals of this
Agreement.

 

“Pledgor” shall mean PPRA Mezz Owner, Inc., a Delaware corporation.

 

“Policies” shall have the meaning specified in Section 6.1 (a) hereof.

 

“Prime Rate” shall mean, for a particular date, the annual rate of interest
publicly announced by Citibank, N.A. in New York, New York, as its base rate in
effect for such date, as such rate shall change from time to time. If Citibank,
N.A. ceases to announce a base rate, Prime Rate shall mean the rate of interest
published in The Wall Street Journal from time to time as the “Prime Rate” for
such particular date. If more than one “Prime Rate” is published in The Wall
Street Journal for a particular day, the average of such “Prime Rates” shall be
used, and such average shall be rounded up to the nearest one-eighth of one
percent (0.125%). If The Wall Street Journal ceases to publish the “Prime Rate”,
Lender shall select an equivalent publication that publishes such “Prime Rate”,
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasigovernmental body, then
Lender shall select, in its reasonable discretion, a comparable interest rate
index.

 

“Principal” shall have the meaning specified in Section 4.1.22 hereof.

 

“Prohibited Person” shall mean any Person:

 

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed to the Annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

 

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

 

(f) who is an Affiliate of or affiliated with a Person listed above.

 

“Property” shall mean Mortgage Borrower’s interest in any and all, respectively,
of the real property comprising, and the personal property and Improvements on,
those certain parcels more particularly described on Exhibit F hereto.

 

“Property Account” shall have the meaning specified in Section 3.1(a) hereof.

 

18



--------------------------------------------------------------------------------

“Property Account Bank” shall mean Banco Popular, provided that the ratings
assigned to their long term debt obligations are at least one level below the
current ratings assigned to Banco Popular as of the date hereof by the Rating
Agencies or any other bank located and principally doing business in Puerto
Rico, provided the long term debt obligation of such other local bank is rated
at least A- by S&P, A2 by Moody’s and A by Fitch or any other bank, provided
that such other bank remains an Eligible Institution, and any successor Eligible
Institutions or other Eligible Institutions or banks selected by Borrower,
subject to Lender’s reasonable approval.

 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

“Public Company” shall mean a corporation or other Person whose (i) stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Puerto Rico Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which national banks in Puerto Rico are not open for business.

 

“Qualified Manager” shall mean, with respect to the Property, a reputable and
experienced professional management organization (a) which manages, together
with its affiliates, ten (10) or more first class hotel properties of a type and
size similar to the Property, totaling in the aggregate no less than 3,000
rooms, and (b) prior to whose employment as manager of the Property (i) prior to
the occurrence of a Securitization (defined below), such employment shall have
been approved by Lender, Lender’s approval not to be unreasonably withheld,
conditioned or delayed, subject to the approval rights of Mortgage Lender,
applying the standards of a reasonably prudent institutional mortgage lender,
and (ii) after the occurrence of a Securitization, Lender shall have received
written confirmation from the Rating Agencies that the employment of such
manager will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings of the Securities or any class
thereof.

 

“Qualified Transferee” shall mean any one of the following entities, subject to
the reasonable determination of Lender that such entity satisfies the applicable
requirements set forth in this definition:

 

  (a) a pension fund, pension trust or pension account that has total assets of
at least $500 million that are managed by an entity that controls or manages at
least $1 billion of real estate equity assets;

 

  (b) a pension fund advisor that controls or manages at least $1 billion of
real estate equity assets immediately prior to any proposed transfer hereunder;

 

  (c) an insurance company that is subject to supervision by the insurance
commission, or a similar official or agency, of a State or territory of the
United States (including the District of Columbia), which has a net worth, as of
a date no more than six (6) months prior to the date of the proposed transfer
hereunder, of at least $500 million and controls real estate equity assets of at
least $1 billion immediately prior to any proposed transfer hereunder;

 

  (d)

a corporation organized under the banking or trust company laws of the United
States or any State or territory of the United States (including the District of
Columbia) that has a combined capital and surplus of at least $500 million and

 

19



--------------------------------------------------------------------------------

 

that immediately prior to a proposed transfer hereunder controls real estate
equity assets of at least $1 billion; or

 

  (e) any entity (a) with a long-term unsecured debt rating from the Rating
Agencies of at least BBB- (or its equivalent) or (b) (1) that owns or operates,
together with its Affiliates, at least ten (10) first class hotel properties,
(2) that has a net worth as of a date no more than six (6) months prior to the
date of any proposed transfer hereunder of at least $500 million and (3) that
controls, together with its Affiliates, real estate equity assets of at least $1
billion immediately prior to any proposed transfer hereunder.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender provided that following a Securitization, such agency shall have rated
the Securities.

 

“Reference Bank” shall mean a leading bank engaged in transactions in Eurodollar
deposits in the international Eurocurrency market that has an established place
of business in London. If any such Reference Bank should be removed from the
Telerate Page 3750 or in any other way fail to meet the qualifications of a
Reference Bank, Lender may designate alternative Reference Banks meeting the
criteria specified above.

 

“Regency Lease” shall mean that certain lease dated as of October 27, 2003
between Regency as landlord and Mortgage Borrower, as tenant.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Related Party” shall mean any direct or indirect member, shareholder, partner,
employee, director, affiliate, executive officer, principal, agent or
representative of Borrower, Mortgage Borrower, or any successor or assigns of
either or both; provided, however, that if a Related Party is a Public Company,
the holders of its shares shall be deemed not to be Related Parties.

 

“Release” with respect to any Hazardous Materials means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall have the meaning set forth in Article I of each of the Mortgage
Security Agreements.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty that complies with the terms and conditions of
this Agreement.

 

“Replacement Management Agreement” shall mean, with respect to the Property,
collectively, (a) either (i) a management agreement with a Qualified Manager
substantially in the same form and substance as the Management Agreement, or
(ii) a management agreement with a Qualified Manager, which management agreement
shall be acceptable to Lender, which acceptance shall not be unreasonably
withheld, conditioned or delayed (subject to the approval rights of Mortgage
Lender), applying the requirements of prudent mortgage loan lenders for the
management of properties similar in size, scope and value of the Property by
comparable managers in form and substance, provided, with respect to this

 

20



--------------------------------------------------------------------------------

subclause (ii), Lender, at its option, may require that Borrower obtain
confirmation from the applicable Rating Agencies that such management agreement
will not result in a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof; and (b) a conditional assignment
of management agreement substantially in the form of the conditional assignment
of management agreement being delivered in connection with the closing of the
Loan and the Mortgage Loan or in the form then used by Mortgage Lender (or such
other form acceptable to Lender, which acceptance shall not to be unreasonably
withheld, conditioned or delayed (subject to the approval rights of Mortgage
Lender), applying the standards of prudent mortgage loan lenders for the
management of properties similar in size, scope and value of the Property by
comparable managers), executed and delivered to Mortgage Lender (with a copy to
Lender) by the Borrower and such Qualified Manager at Borrower’s expense.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof

 

“Replacement Reserve Deposit” shall mean, with respect to the Property, the
positive number obtained by subtracting (i) the actual amount spent by the
Mortgage Borrower for Replacements (including payments under Permitted FF&E
Financing) for the calendar month (the “Subject Month”) which is two (2) months
prior to the month in which the applicable Replacement Reserve Deposit is due
and payable (such amount actually spent by the Mortgage Borrower hereinafter
referred to as the “Actual Amount”), and (ii) the balance of any Shortfall (as
defined in Section 7.3.1 hereof) from (iii) the product of (a) Gross Income From
Operations for the Subject Month multiplied by (b) the FF&E Factor.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Ratio” shall mean 1.25 to 1.00.

 

“Required Repair Account” shall have the meaning set forth in Section 3.1(b)(v)
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund, the Ground Lease Escrow Fund, the Debt
Service Reserve or any other escrow fund established by this Agreement and the
Mortgage Loan Documents.

 

“Reserve Rate” shall mean the rate per annum which Lender determines to be
either (i) the arithmetic mean (rounded upwards if necessary to the nearest
whole multiple of 1/1,000%) of the one-month United States dollar lending rates
that at least three major New York City banks selected by Lender are quoting, at
11:00 a.m. (New York time) on the relevant LIBOR Determination Date, to the
principal London offices of at least two of the Reference Banks, or (ii) in the
event that at least two such rates are not obtained, the lowest one-month United
States dollar lending rate which New York City banks selected by Lender are
quoting as of 11:00 a.m. (New York time) on such LIBOR Determination Date to
leading European banks.

 

21



--------------------------------------------------------------------------------

“Restoration” shall mean, with respect to the Property, the repair and
restoration of the Property after a Casualty or Condemnation as nearly as
possible to the condition the Property was in immediately prior to such Casualty
or Condemnation, with such alterations as may be reasonably approved by Lender.

 

“Restricted Party” shall mean Borrower, Mortgage Borrower, Principal,
Indemnitor, any Guarantor, or any Affiliated Manager or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of, Borrower, Mortgage Borrower, Principal, Indemnitor, any
Guarantor, any Affiliated Manager or any non-member manager; provided, however,
that if a Restricted Party is a Public Company, the holders of its shares shall
not be deemed Restricted Parties.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a legal or beneficial interest.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Security Deposits” shall have the meaning set forth in Section 5.1.17(d).

 

“Security Instruments” shall mean collectively, those certain Pledge and
Security Agreements (Mezzanine Loan) executed by Borrower and Pledgor dated as
of the date hereof for the benefit of Lender pledging the Collateral as security
for the Loan, and financing statements further evidencing Lender’s interest in
the Collateral, all as may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 9.6 hereof.

 

“Spread Maintenance Payment” shall mean a payment to Lender in an amount equal
to the outstanding principal balance immediately prior to a repayment under the
last paragraph of Section 2.3.1 hereof, multiplied by 8.105932%, divided by 12
and multiplied by the number of months remaining in the Lockout Period.

 

“Standard Statements” shall have the meaning set forth in Section 5.1.10(i)(i)
hereof.

 

“State” shall mean, with respect to the Property, the state or Commonwealth in
which the Property or any part thereof is located.

 

“Strike Rate” shall mean 5.75%.

 

“Survey” shall mean, with respect to the Property, a survey prepared by a
surveyor licensed in the Commonwealth of Puerto Rico and reasonably satisfactory
to Lender and the company or companies issuing the Title Insurance Policies, and
containing a certification of such surveyor reasonably satisfactory to Lender.

 

22



--------------------------------------------------------------------------------

“Tax Account” shall have the meaning set forth in Section 3.1 (b)(i).

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Collateral or the Property or part thereof.

 

“Telerate Page 3750” means the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace page 3750 on that service or
such other service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

 

“Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in the form (reasonably acceptable to Lender)
(or, if the Property is located in a State or Commonwealth which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
or Commonwealth and reasonably acceptable to Lender) issued with respect to the
Property and insuring the mortgage Lien encumbering the Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.12(a) hereof.

 

“Triggering Event” shall have the meaning set forth in Section 3.6 hereof.

 

“UCC” or “Uniform Commercial Code” shall mean, with respect to the Property, the
Uniform Commercial Code as in effect in the Commonwealth of Puerto Rico.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for
Hotels in effect from time to time as approved by the American Hotel and Motel
Association.

 

“Unit” or “Units” shall mean the hotel condominium units created pursuant to the
Condominium Documents and described in the Declaration.

 

“Wyndham” shall mean Wyndham International, Inc.

 

Section 1.2 Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

23



--------------------------------------------------------------------------------

  II. GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 

2.1.2 Single Disbursement to Borrower

 

Borrower may request and shall receive only one borrowing hereunder in respect
of the Loan and any amount borrowed and repaid hereunder in respect of the Loan
may not be reborrowed.

 

2.1.3 The Note, Security Instruments and Loan Documents

 

The Loan shall be evidenced by the Note, governed by this Agreement and secured
by the Security Instruments and the other Loan Documents.

 

2.1.4 Use of Proceeds

 

Borrower shall use the proceeds of the Loan to (a) contribute capital to
Mortgage Borrower to: (1) repay and discharge any existing loans relating to the
Property, (2) pay all past-due Basic Carrying Costs, if any, with respect to
Property, (3) make deposits into the Reserve Funds required on the Closing Date
in the amounts provided herein, and/or (4) fund any working capital requirements
of the Property and (b) pay costs and expenses incurred in connection with the
closing of the Mortgage Loan and the Loan, as approved by Lender. The balance,
if any, shall be distributed to Borrower.

 

Section 2.2 Interest; Principal Amortization; Loan Payments; Late Payment
Charge; Extension.

 

2.2.1 Interest and Principal Amortization Generally

 

(a) Interest on the outstanding principal balance of the Loan shall accrue from
the Closing Date to, but excluding, the date on which the entire Debt is paid in
full, at maturity, by acceleration or otherwise, and be payable at the
Applicable Interest Rate. The outstanding principal balance of the Loan together
with all accrued and unpaid interest thereon, shall be due and payable on the
Maturity Date, or upon the earlier repayment of the Loan, at maturity, by
acceleration or otherwise.

 

(b) Monthly installments of interest, in arrears, together with the Monthly
Scheduled Amortization Payments shall be paid on each Payment Date commencing on
the second Payment Date following the Closing Date and on each subsequent
Payment Date thereafter up to and including the Maturity Date; provided,
however, that interest on the outstanding principal amount of the Loan for the
period from the Closing Date through and including the fourteenth (14th) day of
the month in which the Payment Date following the Closing Date occurs shall be
paid by Borrower on the Closing Date. In addition to the payment of interest at
the Applicable Interest Rate, Borrower shall pay Additional Interest to Lender.
The Additional Interest shall accrue and be fully earned on the Closing Date and
except as otherwise provided herein shall be payable in full on the Maturity
Date, or upon the earlier repayment of the Loan, at maturity, by acceleration or
otherwise. Portions of the Additional Interest shall be payable upon partial
prepayments of the Loan by reason of releases of certain portions of the
Collateral, as more particularly described in, and in accordance with, Section
2.5.

 

(c) All amounts due under the Note and other Loan Documents shall be payable
without deduction for setoff or counterclaim, but any such payment shall not
constitute a waiver by Borrower of any claim or compulsory counterclaim brought
in a separate action.

 

24



--------------------------------------------------------------------------------

2.2.2 Interest Calculation

 

(a) Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the outstanding principal balance.

 

(b) Notwithstanding anything to the contrary contained herein, two (2) LIBOR
Business Days prior to the date Lender intends to close a Securitization, Lender
shall redetermine LIBOR in accordance with the terms hereof. In the event the
closing of such Securitization shall occur on a date which is not the first day
of an Interest Period, interest on the Loan for the then current Interest Period
shall accrue (i) from the first day of such Interest Period through and
including the day prior to the date of the closing of the Securitization, based
upon the LIBOR rate which was in effect immediately preceding the date of
closing of such Securitization and (ii) from the date of the closing of such
Securitization through and including the last day of such Interest Period, based
upon the redetermined LIBOR rate.

 

2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs

 

(a) (i) If Lender shall have determined (which determination shall be conclusive
and binding upon Borrower absent manifest error) that by reason of circumstances
affecting the interbank eurodollar market, adequate and reasonable means do not
exist for ascertaining LIBOR, then Lender shall forthwith give notice by
telephone of such determination, confirmed in writing, to Borrower at least one
(1) Business Day prior to the last day of the related Interest Period. If such
notice is given, the Loan shall bear interest at the Adjusted Prime Rate
beginning on the first day of the next succeeding Interest Period.

 

(ii) If, pursuant to the terms of this Section 2.2.3(a), the Loan is bearing
interest at the Adjusted Prime Rate and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice thereof to Borrower by
telephone of such determination, confirmed in writing, to Borrower as soon as
reasonably practical, but in no event later than one (1) Business Day prior to
the last day of the then current Interest Period. If such notice is given, the
Loan shall bear interest at the Eurodollar Rate beginning on the first day of
the next succeeding Interest Period. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to elect to
have the Loan bear interest at either the Eurodollar Rate or the Adjusted Prime
Rate.

 

(b) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender in good faith
to make or maintain the Loan bearing interest at the Eurodollar Rate, (I) the
obligation of Lender hereunder to make the Loan bearing interest at the
Eurodollar Rate shall be canceled forthwith and (II) the Loan shall
automatically bear interest at the Adjusted Prime Rate on the next succeeding
Payment Date or within such earlier period as required by law. Borrower hereby
agrees promptly to pay Lender (within fifteen (15) days of Lender’s written
demand therefor), any additional amounts necessary to compensate Lender for any
reasonable costs incurred by Lender in making any conversion in accordance with
this Agreement, including, without limitation, any interest or fees payable by
Lender to lenders of funds obtained by it in order to make or maintain the Loan
hereunder. Upon written demand from Borrower, Lender shall demonstrate in
reasonable detail the circumstances giving rise to Lender’s determination and
the calculation substantiating the Adjusted Prime Rate and any additional costs
incurred by Lender in making the conversion. Lender’s written notice of such
costs, as certified to Borrower, shall be conclusive absent manifest error.

 

25



--------------------------------------------------------------------------------

(c) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance in good faith by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

 

  (I) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (II) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s capital as
a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by any amount
deemed by Lender to be material; or

 

  (III) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender any other condition, the result of which is to
increase the cost to Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender (within fifteen (15)
days of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material as reasonably determined by Lender. If Lender
becomes entitled to claim any additional amounts pursuant to this Section
2.2.3(c), Lender shall provide Borrower with at least thirty (30) days prior
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other Obligations.

 

(d) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (I) any
default after the expiration of any applicable notice or grace periods by
Borrower in payment of the principal of or interest on the Loan while bearing
interest at the Eurodollar Rate, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain the Eurodollar Rate, (II) any prepayment
(whether voluntary or mandatory) of the Loan on a day that (A) is not the
Payment Date immediately following the last day of an Interest Period with
respect thereto or (B) is the Payment Date immediately following the last day of
an Interest Period with respect thereto if Borrower did not give the prior
written notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the Eurodollar Rate hereunder and (III) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate from the Eurodollar Rate to the Adjusted Prime Rate with respect to any
portion of the outstanding principal amount of the Loan then bearing interest at
the Eurodollar Rate on a date other than the Payment Date immediately following
the last day of an Interest Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain the Eurodollar Rate hereunder (the amounts
referred to in clauses (I), (II) and (III) are herein referred to collectively
as the “Breakage Costs”). This provision shall survive payment of the Loan in
full and the satisfaction of all other Obligations.

 

26



--------------------------------------------------------------------------------

2.2.4 Payment on Maturity Date

 

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance of the Loan, all accrued and unpaid interest thereon (including, without
limitation, the Additional Interest), and all other amounts due hereunder and
under the Note, the Security Instruments, and the other Loan Documents.

 

2.2.5 Payments after Default

 

Except as provided in Section 3.8 hereof, upon the occurrence and during the
continuance of an Event of Default interest on the outstanding principal balance
of the Loan and, to the extent permitted by law, overdue interest and other
amounts due in respect of the Loan, shall accrue at the Default Rate, calculated
from the date such payment was due without regard to any grace or cure periods
contained herein, such amounts to be applied by Lender to the payment of the
Debt in such order as Lender shall determine in its sole discretion, including,
without limitation, alternating applications thereof between interest and
principal. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Debt (or
that portion thereof that is then due). To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Security Instruments. This paragraph shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence and during
the continuance of any Event of Default; and Lender retains its rights under the
Note to accelerate and continue to demand payment of the Debt upon the happening
and during the continuance of any Event of Default.

 

2.2.6 Late Payment Charge

 

Except as provided in Section 3.8 hereof, if any Monthly Debt Service Payment
Amount is not paid by Borrower on the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of five percent (5%) of
such unpaid sum or the maximum amount permitted by applicable law in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Security Instruments and the
other Loan Documents to the extent permitted by applicable law.

 

2.2.7 Usury Savings

 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

27



--------------------------------------------------------------------------------

2.2.8 Taxes

 

If the Loan is bearing interest at the Eurodollar Rate, all payments made by
Borrower hereunder shall be made free and clear of, and without reduction for or
on account of, Foreign Taxes, excluding, in the case of Lender, taxes measured
by its net income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which Lender is organized or any political subdivision thereof and,
in the case of Lender, taxes measured by its overall net income, and franchise
taxes imposed on it, by the jurisdiction of Lender’s applicable lending office
or any political subdivision thereof. If any non-excluded Foreign Taxes are
required to be withheld from any amounts payable to Lender hereunder (and such
Foreign Taxes are not a result of activities of Lender unrelated to the Loan or
Borrower), the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all non-excluded Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any non-excluded Foreign Tax is payable
pursuant to applicable law by Borrower, Borrower shall send to Lender an
original official receipt, if available, or certified copy thereof showing
payment of such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for
any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such non-excluded
Foreign Tax when due to the appropriate taxing authority of which Lender has
used its commercially reasonable efforts to provide Borrower with prior written
notice of or any failure by Borrower to remit to Lender the required receipts or
other required documentary evidence, provided, however, in the event that Lender
or any successor and/or assign of Lender is not incorporated under the laws of
the United States of America or a State thereof Lender agrees that, prior to the
first date on which any payment is due such entity hereunder, it will deliver to
Borrower (i) two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI or successor applicable form, as the case may be,
certifying in each case that such entity is entitled to receive payments under
the Note, without deduction or withholding of any United States federal income
taxes, and (ii) an Internal Revenue Service Form W-9 or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding tax. Each entity required to deliver to Borrower a Form W-8BEN or
W-8ECI or Form W-9 pursuant to the preceding sentence further undertakes to
deliver to Borrower two further copies of the said letter and W-8BEN or W-8ECI
or Form W-9, or successor applicable forms, or other manner of certification, as
the case may be, on or before the date that any such letter or form expires
(which, in the case of the Form W-8ECI, is the last day of each U.S. taxable
year of the non-U.S. entity) or becomes obsolete or after the occurrence of any
event requiring a change in the most recent letter and form previously delivered
by it to Borrower, and such other extensions or renewals thereof as may
reasonably be requested by Borrower, certifying in the case of a Form W-8BEN or
W-8ECI that such entity is entitled to receive payments under the Note without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such entity from duly completing and delivering any such letter or form
with respect to it and such entity advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-9, establishing an exemption from United
States backup withholding tax. Notwithstanding the foregoing, if such entity
fails to provide a duly completed Form W-8BEN or W-8ECI or other applicable form
and, under applicable law, in order to avoid liability for Foreign Taxes,
Borrower is required to withhold on payments made to such entity that has failed
to provide the applicable form, Borrower shall be entitled to withhold the
appropriate amount of Foreign Taxes. In such event, Borrower shall promptly
provide to such entity evidence of payment of such Foreign Taxes to the
appropriate taxing authority and shall promptly forward to such entity any
official tax receipts or other documentation with respect to the payment of the
Foreign Taxes as may be issued by the taxing authority.

 

28



--------------------------------------------------------------------------------

Section 2.2.9 Extension of Maturity Date

 

Borrower shall have the option to extend the term of the Loan beyond the initial
Maturity Date for three (3) successive terms (each, an “Extension Term”) of one
(1) year each (each, an “Extension Term”) to (x) the Payment Date occurring one
year following the initial Maturity Date, (y) the Payment Date occurring one
year following the expiration of the first Extension Term and (z) the Payment
Date occurring one year following the expiration of the second Extension Term
(each such date, the “Extended Maturity Date”), respectively, and, as to each
Extension Term, upon satisfaction of the following terms and conditions:

 

(i) no Event of Default shall have occurred and be continuing at the time the
applicable Extension Term is exercised and on the date that the applicable
Extension Term is commenced;

 

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than one hundred twenty (120) days and no
later than sixty (60) days prior to the then applicable Maturity Date (the
“Extension Notice”);

 

(iii) Borrower shall obtain and deliver to Lender prior to commencement of such
Extension Term, one or more Replacement Interest Rate Cap Agreements, which
Replacement Interest Rate Cap Agreements shall be effective commencing on the
first day of such Extension Term and shall have a maturity date not earlier than
the next succeeding Extended Maturity Date;

 

(iv) in connection with the exercise of the second and third Extension Term,
Borrower shall have paid to Lender the Extension Fee on or before the
commencement of such extension term; and

 

(v) the maturity date of the Mortgage Loan shall have been extended such that
the applicable maturity date of the Mortgage Loan shall not occur prior to the
Maturity Date after giving effect to the proposed extension of the term of the
Loan.

 

In the event that any of the foregoing conditions is not satisfied strictly in
accordance with the terms hereof or waived by Lender in writing, the Extension
Notice shall be null and void, and the Loan shall mature on the Maturity Date
(without giving effect to the subject Extension Notice).

 

(b) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Term is exercised.

 

Section 2.3 Prepayments.

 

2.3.1 Voluntary Prepayments

 

Except as otherwise provided herein, Borrower shall not voluntarily prepay the
Loan, in whole or in part, at any time during the Lock-Out Period. Thereafter,
Borrower may, at its option, prepay the Loan in whole or in part (except as
otherwise expressly permitted herein), upon satisfaction of the following
conditions:

 

(a) Borrower shall provide prior written notice to Lender specifying the date
(the “Prepayment Date”) upon which the prepayment is to be made, which notice
shall be delivered to Lender not less than ten (10) Business Days prior to such
payment.

 

(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) if
the Prepayment Date is not a Payment Date, (A) all interest on the principal
balance of the Note then being prepaid which would have accrued through the end
of the Interest Period then in effect, calculated at (1) the Applicable

 

29



--------------------------------------------------------------------------------

Interest Rate if such prepayment occurs after the LIBOR Determination Date for
the Interest Period in which such prepayment occurs or (2) the Assumed Note Rate
if such prepayment occurs before the LIBOR Determination Date for the Interest
Period in which such prepayment occurs (the “Interest Shortfall”) and (B) all
Breakage Costs, if any, and without duplication of sums paid pursuant to clause
(A) with respect to such prepayment, and (ii) a pro rata portion of the
Additional Interest payable on the Maturity Date.

 

(c) each prepayment shall be in an aggregate principal amount of $1,000,000.00
or any integral multiple of $100,000.00 in excess thereof.

 

In addition to the foregoing, Borrower may at any time (1) prepay a portion of
the Loan or (2) deposit a Letter of Credit, in each case in an amount and to the
extent necessary to cure a Triggering Event and achieve the Required Ratio
provided Borrower satisfies the conditions 2.3.1(b) hereof.

 

Additionally, in the event that Mortgage Borrower sells the Property to an
unrelated third party prior to the end of the Lock-Out Period, Borrower shall
have the right to prepay the Loan in full notwithstanding that the Lock-Out
Period is then in effect, provided the following conditions are satisfied: (i)
no Event of Default has occurred and is continuing, (ii) Borrower pays all
accrued and unpaid interest on the outstanding principal balance of the Loan
through the date of prepayment, (iv) Borrower pays the Additional Interest, (v)
Borrower pays the Spread Maintenance Payment, (vi) Borrower pays all Breakage
Costs, if any, and (vi) Borrower pays all other sums due under this Agreement,
the Note and the other Loan Documents. In the event of a sale of the Mortgaged
Property from and after the Lock-Out Period, the Loan shall be and become due
and payable with all of the provisions hereof being applicable thereto except
that the Spread Maintenance Payment shall not be due.

 

2.3.2 Mandatory Prepayments

 

(a) On the next occurring Payment Date following the date on which Borrower or
Mortgage Borrower actually receives any Net Proceeds, including at any time
during the Lock-Out Period, if and to the extent the Mortgage Borrower is not
entitled and is not otherwise permitted by Lender to use such Net Proceeds for
restoration, Borrower shall prepay the outstanding principal balance of the Note
in an amount equal to one hundred percent (100%) of such Net Proceeds, subject
to the rights of Mortgage Lender under the Mortgage Loan Documents with respect
to such Net Proceeds, together with any Interest Shortfall if the Prepayment
Date is not a Payment Date. Any partial prepayment under this Section shall be
applied to the last payments of principal due under the Loan, and a portion of
the Additional Interest, calculated based on the amount of Net Proceeds being so
applied, shall be due and payable contemporaneously therewith. All Net Proceeds
received by Borrower shall be applied to the Loan only.

 

(b) Borrower shall have the right at any time to obtain a release of the
Collateral if Lender has elected to apply the Net Proceeds of a Casualty or
Condemnation of the Property towards the reduction of the then outstanding
principal balance of the Note pursuant to this Section 2.3.2, provided, that,
(i) no Event of Default has occurred and shall be continuing under this
Agreement, the Note, the Security Instrument or any of the other Loan Documents,
(ii) Borrower pays all accrued and unpaid interest on the amount of principal
being prepaid through the date of prepayment, (iii) Borrower pays the Additional
Interest, (iv) Borrower pays all Breakage Costs, if any, without duplications of
the amounts provided for the proceeding clause (iii) above, and (v) Borrower
pays all other sums then due under this Agreement, the Note, and the other Loan
Documents.

 

30



--------------------------------------------------------------------------------

2.3.3 Prepayments After Default

 

If, following an Event of Default, Lender shall accelerate the Debt and Borrower
thereafter tender payment of all or any part of the Debt, or if all or any
portion of the Debt is recovered by Lender after such Event of Default, to the
extent permitted by Applicable Laws such payment shall include the payment of
interest due and payable on such date together with all other sums due and
payable (including, without limitation, the Additional Interest) under the Note,
this Agreement and the other Loan Documents and, if the date of such payment is
other than a Payment Date, Interest Shortfall and Breakage Costs.

 

2.3.4 Making of Payments

 

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date. All payments made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims. Borrower shall not be
barred from bringing a counterclaim in a separate action or any compulsory
counterclaim.

 

Section 2.4 Interest Rate Cap Agreement

 

(a) Upon the occurrence of an Interest Rate Cap Event, Borrower shall obtain, or
cause to be obtained, and shall thereafter maintain in effect, an Interest Rate
Cap Agreement, which shall be coterminous with the Loan (as it may be extended)
and have a notional amount which shall not at any time be less than the
outstanding principal balance of the Loan and the Mortgage Loan and which shall
at all times have a strike rate equal to the Strike Rate. The Counterparty shall
be obligated under the Interest Rate Cap Agreement to make monthly payments
equal to the excess of 1 month LIBOR over the Strike Rate, calculated on the
notional amount with interest accrual periods and payment dates that match those
of the Loan. The notional amount of the Interest Rate Cap Agreement may be
reduced from time to time in amounts equal to any prepayment of the principal of
the Loan in accordance with Sections 2.3 and 2.5 hereof.

 

(b) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement substantially in the form annexed hereto as Exhibit
C, all of its right, title and interest to receive any and all payments under
the Interest Rate Cap Agreement (and any related guarantee, if any) and shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement
and notify the Counterparty of such collateral assignment (either in such
Interest Rate Cap Agreement or by separate instrument). The Counterparty shall
agree in writing to make all payments it is required to make under the Interest
Rate Cap Agreement directly to Lender or such other entity or account as
directed by Lender. At such time as the Loan is repaid in full, all of Lender’s
right, title and interest in the Interest Rate Cap Agreement shall terminate and
Lender shall promptly execute and deliver at Borrower’s sole cost and expense,
such documents as may be required to evidence Lender’s release of the Interest
Rate Cap Agreement and to notify the Counterparty of such release.

 

(c) Borrower shall comply with all of their obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement shall be deposited
immediately into such account as specified by Lender in writing. Borrower shall
take all actions reasonably requested by Lender to enforce Lender’s rights under
the Interest Rate Cap Agreement in the event of a default by the Counterparty
and shall not waive, amend or otherwise modify any of their rights thereunder.

 

31



--------------------------------------------------------------------------------

(d) In the event of any downgrade, withdrawal or qualification of the long-term
unsecured debt credit rating of the Counterparty below “AA-” (or its equivalent)
by the Rating Agencies, Borrower shall replace the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement not later than ten (10) Business
Days following receipt of notice from Lender or Servicer of such downgrade,
withdrawal or qualification.

 

(e) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, Lender may purchase such Interest Rate Cap Agreement
and the cost incurred by Lender in purchasing such Interest Rate Cap Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is paid by
Borrower to Lender.

 

(f) Each Interest Rate Cap Agreement shall contain the following language or its
equivalent: “In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below “AA-” (or the equivalent) by the Rating
Agencies, the Counterparty must, within 30 days, either (x) post collateral on
terms acceptable to each Rating Agency or (y) find a replacement Acceptable
Counterparty, at the Counterparty’s sole cost and expense, acceptable to each
Rating Agency (notwithstanding the foregoing, if the Counterparty’s rating is
downgraded to “A” or lower, only the option described in clause (y) will be
acceptable); provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Acceptable Counterparty pursuant to the foregoing
clause (y), the Counterparty will continue to perform its obligations under the
Interest Rate Cap Agreement. Failure to satisfy the foregoing shall constitute
an Additional Termination Event as defined by Section 5(b)(v) of the ISDA Master
Agreement, with the Counterparty as the Affected Party.”

 

(g) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel for the Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

 

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(4) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable

 

32



--------------------------------------------------------------------------------

against the Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

Section 2.5 Release of Property on Payment in Full

 

Lender shall, at the expense of Borrower, release the Collateral from the Liens
of the Security Instruments upon satisfaction of the Debt, including without
limitation, payment of: (i) the outstanding principal balance of the Note; (ii)
all accrued and unpaid interest, including, without limitation, Additional
Interest (as reduced by any other prepayments in respect of which Additional
Interest is not required to be paid, if any); (iii) if such payment is not made
on a Payment Date, the Interest Shortfall; (iv) Breakage Costs, if any, but
without duplication of any payment made pursuant to clause (iii) hereof; and (v)
all other sums due under this Agreement, the Note or the other Loan Documents.

 

  III. CASH MANAGEMENT

 

Without limiting anything contained herein, Borrower shall, and shall cause
Mortgage Borrower to, comply with and perform all of Borrower’s and Mortgage
Borrower’s obligations, duties, understandings and covenants under the cash
management provisions provided below, subject to Mortgage Borrower’s
requirements under the Mortgage Loan Documents.

 

Section 3.1 Establishment of Accounts.

 

(a) On the Closing Date, Borrower shall, or shall cause Mortgage Borrower to,
(i) establish one or more accounts (individually and collectively, the “Property
Account”) with Property Account Bank into which Borrower shall deposit, or cause
to be deposited, all Gross Income From Operations, and (ii) execute an agreement
with Mortgage Lender and the Property Account Bank providing for the control of
the Property Account substantially in the form of Exhibit A attached herewith
(the “Property Account Agreement”) each in accordance with the Mortgage Loan
Documents.

 

(b) In addition, Borrower shall cause Mortgage Borrower to establish accounts
with the Lockbox Bank (the “Lockbox Account”), into which shall be deposited all
sums on deposit in the Property Account, in accordance with the Lockbox Account
Agreement. The Lockbox Bank shall establish the following Accounts (which may be
book entry sub-accounts) into which Gross Income From Operations shall be
deposited or allocated, in accordance with the Mortgage Loan Documents:

 

(i) An account with Lockbox Bank into which shall deposited the Monthly Tax
Deposit (the “Tax Account”);

 

(ii) An account with Lockbox Bank into which shall be deposited the Monthly
Insurance Premium Deposit (the “Insurance Premium Account”);

 

(iii) An account with Lockbox Bank into which shall be deposited the monthly
debt service payment amount payable under and in accordance with the Mortgage
Loan Documents (the “Mortgage Loan Debt Service Account”);

 

(iv) An account with Lockbox Bank into which shall be deposited the Replacement
Reserve Deposit (the “Replacement Reserve Account”);

 

(v) An account with Lockbox Bank into which shall be deposited the Required
Repair Fund (the “Required Repair Account”);

 

33



--------------------------------------------------------------------------------

(vi) Intentionally Omitted;

 

(vii) An account with Lockbox Bank into which shall be deposited the Monthly
Ground Rent Deposit (the “Ground Rent Account”);

 

(viii) An account with Lockbox Bank into which the Approved Expenses shall be
deposited (the “Borrower Expense Account”);

 

(ix) An account with Lockbox Bank into which the Extraordinary Expenses shall be
deposited (the “Extraordinary Expense Account”);

 

(x) An account with Lockbox Bank into which shall be deposited the Monthly
Mezzanine Debt Service Payment Amount (the “Mezzanine Loan Account”); and

 

(xi) An account with Lockbox Bank into which Excess Cash Flow shall be deposited
(the “Excess Cash Flow Account”).

 

All of the foregoing Accounts shall be in the name of the Mortgage Lender and
Servicer. If at any time (other than the period immediately following the
Closing Date until the Accounts are established), for any reason or no reason,
Mortgage Lender waives the requirement for all or any part of the foregoing cash
management system, or the Mortgage Loan is satisfied, Borrower shall immediately
be obligated to establish and maintain a cash management system as provided in
this Article III for the benefit of Lender.

 

Section 3.2 Deposits into Property Account

 

(a) Borrower represents, warrants and covenants that (i) Borrower shall cause
Mortgage Borrower to deposit all Gross Income From Operations received from the
Property into the Property Account in accordance with this Agreement and the
Mortgage Loan Documents within one (1) Puerto Rico Business Day of receipt, (ii)
Borrower shall cause Manager to deposit all Gross Income From Operations
received from the Property collected by Manager, if any, pursuant to the
Management Agreement into the Property Account within one (1) Puerto Rico
Business Day of receipt, (iii) INTENTIONALLY OMITTED, (iv) INTENTIONALLY
OMITTED, (v) Borrower shall cause the Mortgage Borrower to deposit, or shall
cause the Mortgage Borrower to cause the Manager to deposit, all Accounts
Receivable for the Property into the Property Account within one (1) Puerto Rico
Business Day of receipt, (vi) such Borrower shall cause to be deposited all
accounts receivable for the Property into the Property Account within one (1)
Puerto Rico Business Day of receipt, (vii) Borrower shall cause to be sent a
notice to all consumer credit/charge card organizations or entities which
sponsor or administer such cards (including the American Express Card, the Visa
Card and the Mastercard) as are accepted for payment at the Property, directing
them to pay all sums due to the Mortgage Borrower (or to Manager, as the case
may be), directly to the Property Account, (viii) Borrower shall cause the
Mortgage Borrower to deposit, or cause Counterparty to deposit, all sums payable
to Mortgage Lender under the Interest Rate Cap Agreement with Mortgage Lender;
(ix) there shall be no other accounts maintained by Mortgage Borrower, Borrower
or any other Person into which revenues from the ownership and operation of the
Property are directly deposited, and (x) none of Mortgage Borrower, Borrower or
any other Person shall open any other such account with respect to the direct
deposit of revenue in connection with the Property. Until deposited into the
Property Account, any Rents and other revenues from the Property held by
Mortgage Borrower or Borrower shall be deemed to be Collateral or Mortgage
Collateral, as the case may be, and shall be held in trust by it for the
benefit, and as the property, of Lender or Mortgage Lender as the case may be,
and shall not be commingled with any other funds or property of the Mortgage
Borrower or Borrower.

 

34



--------------------------------------------------------------------------------

(b) Borrower represents, warrants and covenants that, (i) Borrower will continue
to cause to be deposited all Gross Income From Operations received from the
Property into the Property Account, in accordance with this Agreement and the
Mortgage Loan Documents, (ii) Borrower, or Lender on behalf of Borrower, shall
cause Mortgage Borrower to cause Manager to be instructed to continue to deposit
all such Gross Income From Operations and all other sums collected by Manager,
if any, pursuant to the Management Agreement into the Property Account and (iii)
Borrower shall have no right to withdraw any funds from the Property Account or
Lockbox Account Bank, except as otherwise provided herein and except for the
dollar for dollar exchange of currency into different denominations or with
Lender’s and Mortgage Lender’s prior written consent; provided, however, that
such accounts may be subject to withdrawal for bank fees, returned checks and
credit card chargebacks.

 

(c) Borrower warrants and covenants that it shall cause not to be rescinded,
withdrawn or changed any notices or instructions required to be sent (or caused
to be sent) by it pursuant to this Section 3.2 without Lender’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

Section 3.3 Distributions

 

(a) At no time that any portion of the Debt remains outstanding shall Borrower
permit the purchase or redemption of any interests in Borrower or Mortgage
Borrower (including the Pledged Interests).

 

(b) Upon the occurrence and during the continuance of a Triggering Event or an
Event of Default, and subject to the provisions of the Mortgage Loan Documents:
(i) any and all dividends, including capital dividends, stock or liquidating
dividends, distributions of property, redemptions or other distributions made by
Borrower or Mortgage Borrower on or in respect of any interests in Borrower or
Mortgage Borrower (including the Pledged Interests), and any and all cash and
other property received in payment of the principal of or in redemption of or in
exchange for any such interests (collectively, the “Distributions”), shall
become part of the Collateral; (ii) Borrower shall cause Mortgage Borrower to
make Distributions in favor of Borrower of all available revenue derived from
the Property; (iii) Borrower expressly agrees that Mortgage Borrower shall be
permitted to make Distributions to Borrower only upon the express condition that
Borrower cause Mortgage Borrower to deliver to Lender any and all Distributions
which shall be payable or distributable from Mortgage Borrower to Borrower; and
(iv) Borrower shall not make any Distributions of any kind to its partners,
members or shareholders prior to indefeasible payment in full of the Debt.
Amounts so delivered to Lender shall be paid or distributed by wire transfer
(pursuant to wiring instructions to be furnished by Lender) for deposit at
Lender’s direction to be held and applied in reduction of the Debt.

 

(c) If any Distributions not permitted hereunder to have been made shall be
received by Borrower or party other than Lender, Borrower shall hold, or shall
cause the same to be held, in trust for the benefit of Lender and to forthwith
be delivered for deposit and application in reduction of the Debt. Any and all
revenue derived from the Property paid directly by tenants, subtenants or
occupants of the Property to Borrower shall be: (i) held and applied in
accordance with the terms and provisions of the Mortgage Loan Documents and the
Loan Documents; and (ii) deemed to constitute Distributions to Borrower from
Mortgage Borrower.

 

(d) Borrower shall be permitted to make and retain Distributions prior to the
occurrence or after the cure of a Triggering Event or an Event of Default,
provided that the receipt of such Distributions was otherwise not prohibited
under the Loan Documents.

 

35



--------------------------------------------------------------------------------

Section 3.4 Eligible Accounts

 

Borrower shall cause Mortgage Borrower to maintain each Account as an Eligible
Account.

 

Section 3.5 Permitted Investments.

 

Sums on deposit in any Account described in Section 3.1(b)(i) through and
including (ix) (other than the Property Account or Lockbox Account) may be
invested in Permitted Investments provided (i) such investments are then
regularly offered by Property Account Bank or Lockbox Bank, as the case may be,
for accounts of this size, category and type, (ii) such investments are
permitted by applicable federal, State, Commonwealth of Puerto Rico and local
rules, regulations and laws, (iii) the maturity date of the Permitted Investment
is not later than the date on which sums in the applicable Account are required
for payment of an obligation for which such Account was created, and (iv) no
Event of Default shall have occurred and be continuing. Borrower shall have the
right to cause Mortgage Borrower to direct Property Account Bank or Lockbox
Bank, as the case may be, to invest sums on deposit in such Accounts (other than
the Property Account and the Lockbox Account) in Permitted Investments. All
income earned from Permitted Investments shall be the property of Mortgage
Borrower. Borrower hereby irrevocably authorizes and directs Property Account
Bank or Lockbox Bank, as the case may be, to hold any income earned from
Permitted Investments as part of the Accounts. Borrower shall be responsible for
payment of any federal, State or local income or other tax applicable to income
earned from Permitted Investments. No other investments of the sums on deposit
in the Accounts shall be permitted except as set forth in this Section 3.5.
Lender shall not be liable for any loss sustained on the investment of any funds
constituting the Reserve Funds or of any funds deposited in the related
Accounts.

 

Section 3.6 Triggering Event.

 

“Triggering Event” shall mean the earliest of (i) the occurrence of an Event of
Default, or (ii) the date on which the Debt Service Coverage Ratio for the
twelve (12) full calendar months immediately preceding the date of calculation
(calculated assuming with respect to the Mortgage Loan an interest rate constant
equal to the Contract Rate, and with respect to the Loan an interest rate
constant equal to the then Applicable Interest Rate then applicable) is less
than the Required Ratio. The Triggering Event shall be deemed cured (unless the
cause of such Triggering Event was the occurrence of an Event of Default) on the
first monthly test date on which the Debt Service Coverage Ratio (assuming with
respect to the Mortgage Loan an interest rate constant equal to the Cure
Contract Rate, and with respect to the Loan an interest rate equal to the
Applicable Interest Rate then applicable plus 25 basis points) for the twelve
(12) full calendar months for which Net Operating Income has been calculated
based on the financial statements required to be delivered under Section 5.1.10
immediately preceding the date of calculation is equal to or greater than the
Required Ratio and in connection with such cure Borrower shall no longer be
required to deposit Excess Cash Flow into the Excess Cash Flow Account. The
Required Ratio may be obtained by, (i) prepaying the Loan (or a portion thereof)
subject to the terms of this Agreement, the Note or any of the other Loan
Documents (the amount of such paydown, the “Paydown Amount”), (ii) posting cash
collateral or a Letter of Credit in the Paydown Amount) or (iii) improved
performance of the Property (a “Performance Cure”). In the event Borrower has
cured the Triggering Event by posting cash collateral or a Letter of Credit in
the Paydown Amount and the performance of the Property improve so that the
Required Ratio is maintained without the cash collateral or Letter of Credit, as
applicable, Lender shall promptly return the applicable cash collateral or
Letter of Credit to Borrower upon Borrower’s written request therefor and,
subject to Section 3.11 hereof, any sums in the Excess Cash Flow Account shall
be distributed to Borrower. Borrower’s right to cure the Triggering Event shall
be limited to two (2) times in each calendar year. In the event that (i)
Borrower posts cash collateral or a Letter of Credit in the Paydown Amount and a
subsequent Performance Cure occurs and (ii) Borrower does not request the return
of the cash collateral or Letter of Credit as permitted hereunder, the
occurrence of the Performance Cure (and the continued posting of the applicable
cash collateral or Letter of Credit) shall not constitute a second cure for the
purpose of the immediately preceding sentence. After the occurrence and during
the

 

36



--------------------------------------------------------------------------------

continuance of an Event of Default, Lender shall be permitted to draw on any
cash collateral or Letter of Credit deposited pursuant to this paragraph and
apply the sums towards the Debt in whatever order and priority Lender desires.

 

Section 3.7 Transfer To and Disbursements from the Lockbox Account

 

On each Puerto Rico Business Day that is also a Business Day after the Closing
Date, Property Account Bank shall transfer, or Borrower shall transfer or cause
to be transferred, all available funds on deposit in the Property Account to the
Lockbox Account in accordance with the Mortgage Loan Documents.

 

(a) Lockbox Bank shall withdraw all available funds on deposit in the Lockbox
Account on each Business Day of each month, and

 

(b) Lockbox Bank shall disburse the funds in the Lockbox Account in the
following order of priority:

 

(i) First, funds sufficient to fund the Monthly Ground Rent Deposit (including,
without limitation, for all Rent and any and all other charges due and payable
under the Ground Lease);

 

(ii) Second, funds sufficient to pay the Monthly Tax Deposit under and as
defined in the Mortgage Loan Documents shall be deposited in Tax Account;

 

(iii) Third, funds sufficient to pay the Monthly Insurance Premium Deposit, if
any, under and as defined in the Mortgage Loan Documents shall be deposited in
the Insurance Premium Account;

 

(iv) Fourth, funds sufficient to pay the monthly debt service payment amount
payable under and in accordance with the Mortgage Loan Documents, shall be
deposited into the Mortgage Loan Debt Service Account to be applied (1) first,
to the payment of accrued and unpaid interest computed at the applicable
interest rate under and as defined in the Mortgage Loan Documents; and (2)
second to the monthly scheduled amortization payment under and as defined in the
Mortgage Loan Documents, in the reduction of the principal sum of the loan
evidenced by the Mortgage Loan Documents;

 

(v) Fifth, funds sufficient to pay any required Replacement Reserve Deposit
under and as defined in the Mortgage Loan Documents shall be deposited in the
Replacement Reserve Account;

 

(vi) Sixth, funds sufficient to pay any interest accruing at the Default Rate
under and as defined in the Mortgage Loan Documents, and late payment charges,
if any, shall be deposited in the Mortgage Loan Debt Service Account;

 

(vii) Seventh, to the payment of Lockbox Bank for fees and expenses incurred in
connection with the Mortgage Loan Documents and the accounts established
thereunder;

 

(viii) Eighth, funds sufficient to pay all costs and expenses, calculated on a
cash basis, required to be paid during such month by or on behalf of Mortgage
Borrower in connection with the ownership and operation of the Property in
accordance with the Approved Annual Budget, (“Approved Expenses”) shall be
deposited in the Borrower Expense Account after deposits for

 

37



--------------------------------------------------------------------------------

items (i) through (viii) above have been made (provided deposits to the Borrower
Expense Account shall not include amounts which have previously been paid
pursuant to items (i) through (viii) above);

 

(ix) Ninth, funds sufficient to pay any Extraordinary Expenses for such month
which have been approved by Mortgage Lender and Lender (and that have not been
previously paid pursuant to items (i) through (ix) above) shall be deposited in
the Extraordinary Expense Account after deposits for items (i) through (ix)
above have been made;

 

(x) Tenth, (A) provided no Event of Default under and as defined in the Mortgage
Loan Agreement has occurred and is continuing, funds sufficient to pay (1) the
Monthly Debt Service Payment Amount and (2) any Net Liquidation Proceeds After
Debt Service shall be deposited into the Mezzanine Loan Account to be applied in
accordance with this Agreement; and (B) following a Triggering Event under and
as defined in the Mortgage Loan Agreement, and for so long as such Triggering
Event exists, all amounts remaining in the Lockbox Account after deposits for
items (i) through (x) (the “Excess Cash Flow”) shall be deposited into the
Excess Cash Flow Account and subject to Section 3.11 hereof, used by Mortgage
Lender to pay down the outstanding principal amount of the Mortgage Loan; and

 

(xi) Last, provided no Triggering Event hereunder has occurred and is
continuing, all amounts remaining in the Lockbox Account and the Excess Cash
Flow Account, if any, after deposits for items (i) through (xi) for the current
month and all prior months shall be disbursed (A) upon notice by Lender to
Mortgage Lender that either a Triggering Event or an Event of Default has
occurred and is continuing under the Loan Documents, to an account designated by
Lender or (B) to Borrower in accordance with Borrower’s written instructions.

 

Section 3.8 Borrower’s Obligation Not Affected

 

The sufficiency or insufficiency of funds on deposit in the Accounts is in no
way related to and shall have no effect on Borrower’s obligations to make any
payments, as and when due pursuant to this Agreement and the other Loan
Documents (except to the extent that sums sufficient to pay such amounts have
been deposited in the Lockbox Account or are otherwise in escrow with Lender or
Mortgage Lender pursuant to the terms of this Agreement), and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

Section 3.9 INTENTIONALLY OMITTED

 

Section 3.10 Lender Reliance.

 

Lender shall have no duty to confirm, inquire or determine whether an event of
default has occurred under the Mortgage Loan. Lender may rely on any notice it
believes in good faith to be genuine and given by Mortgage Lender.

 

Section 3.11 Application of Funds in the Excess Cash Flow Account.

 

As more particularly set forth in the Mortgage Loan Agreement, provided no Event
of Default thereunder has occurred and is continuing, on each Payment Date all
funds in the Excess Cash Flow Account shall be applied pro-rata by Mortgage
Lender to pay down the outstanding principal balance of the Loan and the
Mortgage Loan. However, to the extent Excess Cash Flow is applied to pay the
Loan (or a portion thereof), a portion of such payment of Excess Cash Flow in
the amount of 3.20339% of such payment shall be paid to Lender in respect of the
Additional Interest and only the balance of such

 

38



--------------------------------------------------------------------------------

payment shall be applied in reduction of the outstanding principal balance of
the Loan. During the continuance of an Event of Default under the Mortgage Loan
Agreement, all Excess Cash Flow shall be applied by Mortgage Lender to pay down
the Mortgage Loan. In certain circumstances, as more particularly set forth in
the Mortgage Loan Agreement, Mortgage Borrower may have the right to direct
Mortgage Lender to use the funds in the Excess Cash Flow Account to either (i)
pay down the Loan and the Mortgage Loan pro rata or (ii) hold the funds in the
Excess Cash Flow Account as additional collateral for the Mortgage Loan.

 

  IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations

 

Borrower represents and warrants as of the date hereof that:

 

4.1.1 Organization

 

Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
its property and to transact the businesses in which it is now engaged. Borrower
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its property,
businesses and operations. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
property and to transact the businesses in which it is now engaged. Mortgage
Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
its Property and to transact the businesses in which it is now engaged. Mortgage
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
Property, businesses and operations. Mortgage Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its Property and to transact the businesses in which it is now
engaged. Attached hereto as Schedule IV are true, correct and complete
organizational charts of Borrower and Mortgage Borrower.

 

4.1.2 Proceedings.

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

4.1.3 No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower or Mortgage
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, franchise agreements or
other material agreement or instrument to which Borrower or Mortgage Borrower is
a party or by which any of Borrower’s or Mortgage Borrower’s property or assets
is subject, nor will such action result in any violation of the provisions of
any statute or

 

39



--------------------------------------------------------------------------------

any order, rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or Mortgage Borrower or any of Borrower’s or Mortgage
Borrower’s property or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such regulatory
authority or other governmental agency or body required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect. No contract to
which Borrower or any of its Principals is a party contains any provision which
provides that a change of ownership or control of Borrower or Principals
resulting from the exercise of Lender’s rights under the Loan Documents
constitutes an unauthorized assignment thereof or gives the other party a right
of termination or other right or remedy. Except to the extent obtained and
delivered to Lender in writing prior to the date hereof, no registration,
qualification, designation, declaration or filing with, any Person or any
Governmental Authority (other than the filing of financing statements and
continuation statements) is or will be necessary in connection with the
execution and delivery of this Agreement or any other Loan Documents by Borrower
or any of Borrower’s Principals, consummation of the transactions herein or
therein contemplated (including, without limitation, Borrower’s obtaining the
Loan, the Guarantors’ guaranty of the certain Obligations of Borrower and the
Borrower’s granting security for their Obligations under the Loan Documents),
performance of or compliance by Borrower and any of Borrower’s Principals that
is a party thereto with the terms and conditions hereof or thereof or the
legality, validity and enforceability hereof or thereof.

 

4.1.4 Litigation

 

Except as disclosed on Schedule XII attached hereto, there are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority or
other agency now pending or, to the best of Borrower’s knowledge, threatened
against or affecting Borrower, Mortgage Borrower, the Collateral or the
Property, which actions, suits or proceedings, if determined against Borrower,
Mortgage Borrower, the Collateral or the Property, could reasonably be expected
to materially adversely affect the condition (financial or otherwise) or
business of Borrower or Mortgage Borrower or the condition or ownership of the
Collateral or the Property.

 

4.1.5 Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which could reasonably be expected to materially and adversely
affect Borrower, Mortgage Borrower or the Property, or Borrower’s or Mortgage
Borrower’s business, the Collateral, property or assets, operations or
condition, financial or otherwise. Except as disclosed on Schedule XIII attached
hereto, neither Borrower nor Mortgage Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, Mortgage Borrower, the Collateral and the Property
are bound which could reasonably be expected to materially and adversely affect
Borrower, Mortgage Borrower, the Collateral or the Property.

 

4.1.6 Solvency

 

Borrower has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and Borrower has received reasonably equivalent value in
exchange for its obligations under such Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s

 

40



--------------------------------------------------------------------------------

assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out their respective businesses
as conducted or as proposed to be conducted. Borrower does not intend to incur
debt and liabilities (including contingent liabilities and other commitments)
beyond their respective abilities to pay such debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of obligations of
Borrower). Except as expressly disclosed by Borrower to Lender in writing, no
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons is contemplating either the
filing of a petition by it under any State or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

 

Mortgage Borrower has not entered into the transaction or executed the Mortgage
Loan Documents with the actual intent to hinder, delay or defraud any creditor
and Mortgage Borrower received reasonably equivalent value in exchange for its
obligations under the Mortgage Loan Documents.

 

Giving effect to the Mortgage Loan, the fair saleable value of Mortgage
Borrower’s assets exceeds and will, immediately following the making of the
Mortgage Loan, exceed Mortgage Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Mortgage Borrower’s assets is and will, immediately
following the making of the Mortgage Loan, be greater than Mortgage Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Mortgage Borrower’s
assets do not and, immediately following the making of the Mortgage Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted.

 

Mortgage Borrower does not intend to incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by Mortgage Borrower and the amounts to be payable on or
in respect of obligations of Mortgage Borrower). No petition in bankruptcy has
been filed against Mortgage Borrower or any constituent Person in the last seven
(7) years, and neither Mortgage nor Borrower nor any constituent Person in the
last seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Mortgage Borrower nor any of their constituent Persons are contemplating either
the filing of a petition by it under any State or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Mortgage
Borrower’s assets or property, and Mortgage Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons.

 

41



--------------------------------------------------------------------------------

4.1.7 Full and Accurate Disclosure

 

No statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no material fact presently known to Borrower which has
not been disclosed to Lender which materially adversely affects, or could
reasonably be expected to materially adversely affect, the Collateral, the
business, operations or condition (financial or otherwise) of Borrower, or
Guarantor or Indemnitor or the business of Mortgage Borrower or the Property.

 

4.1.8 No Plan Assets; No Employees

 

Neither Borrower nor Mortgage Borrower is an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R Section 2510.3-101. In addition, (a) neither
Borrower nor Mortgage Borrower is a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower or Mortgage
Borrower are not subject to State statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement. Borrower does not have any employees.

 

4.1.9 Compliance

 

Except as expressly disclosed in the Physical Condition Reports, Environmental
Reports or Surveys, Mortgage Borrower and the Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Environmental Laws, building and zoning
ordinances and codes. Neither Borrower nor Mortgage Borrower is, in any material
respect, in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority. There has not been committed by Borrower
or, to the best of Borrower’s knowledge, Mortgage Borrower or any other Person
in occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of any of Borrower’s obligations under any of the
Loan Documents.

 

4.1.10 Financial Information

 

All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in respect
of Borrower and the Property (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports in all material
respects, and (iii) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Except for Permitted Encumbrances,
neither Borrower nor Mortgage Borrower has any contingent liabilities,
liabilities for taxes, unusual forward or long term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on the Collateral or
the Property or the operation thereof as hotels except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Mortgage Borrower and Borrower from that
set forth in said financial statements, except as previously disclosed in
writing to Lender and approved by Lender in writing.

 

42



--------------------------------------------------------------------------------

4.1.11 Federal Reserve Regulations

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

 

4.1.12 Not a Foreign Person

 

No Borrower is a “foreign person” within the meaning of §1445(f)(3) of the Code.

 

4.1.13 No Prior Assignment

 

There are no prior assignments of the Collateral (or any portion thereof) which
are presently outstanding.

 

4.1.14 Enforceability

 

This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, and Borrower has not asserted any right of rescission,
set-off, counterclaim or defense with respect thereto. Without limiting the
foregoing, each of the Loan Documents which purports to grant or assign to
Lender a Lien or security interest in any Collateral creates a valid,
enforceable Lien on the Collateral in favor of Lender, subject only to Permitted
Encumbrances.

 

4.1.15 Perfection

 

Upon the filing of the Financing Statements in the Office of the Secretary of
State of the State of Delaware and delivery of the original stock certificates
evidencing the Pledged Interests, Lender will have a perfected security interest
in each item of Collateral, and the recordings, filings and actions set forth on
Exhibit B are all the actions necessary in order to establish, protect and
perfect the interest of the Lender in the Collateral.

 

4.1.16 Property

 

(a) Condemnation/Casualty. Except as disclosed on Schedule XV attached hereto,
no Condemnation or other similar proceeding has been commenced or, to the best
of Borrower’s knowledge, is threatened or contemplated with respect to all or
any material portion of the Property or for the relocation of roadways providing
access to the Property, which relocation would reasonably be expected to have a
material adverse effect. Except as disclosed on Schedule XVI attached hereto, no
Property has been materially damaged as a result of any fire, explosion,
accident, flood or other casualty and not repaired as of the date hereof.

 

(b) Utilities and Public Access. Except as set forth on Schedule XVII attached
hereto, the Property has rights of access to public ways and is served by public
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its respective intended uses. All

 

43



--------------------------------------------------------------------------------

public utilities necessary for the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in the
respective Title Insurance Policy. All roads necessary for the use of the
Property for its current respective purposes have been completed, are physically
open and dedicated to public use and have been accepted by all Governmental
Authorities or are located in recorded easements serving the Property and such
easements are set forth in and insured by the Title Insurance Policy issued to
Mortgage Lender.

 

(c) Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

(d) Assessments. Except as disclosed on Schedule XI or in the Title Insurance
Policy, there are no material pending or, to the best of Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor, to the best of Borrower’s knowledge, are there any
contemplated improvements to the Property that may result in such special or
other assessments.

 

(e) Insurance. Borrower has obtained (and Borrower has delivered to Lender)
certified copies (or other evidence reasonably acceptable to Lender) of all
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement and the Mortgage Loan Documents. Except
as disclosed on Schedule XVIII attached hereto, no claims have been made under
any such policy, and no Person, including Mortgage Borrower has done, by act or
omission, anything which would impair the coverage of any such policy.

 

(f) Zoning; Use of Property. The Property is used exclusively for hotel purposes
and other appurtenant and related uses including, without limitation, as casino.
Except as expressly set forth in a Physical Condition Report, Title Insurance
Policy or Survey, the Property (including its use exclusively for hotel purposes
and other appurtenant and related uses) is in compliance in all material
respects with, and the Property has been constructed, completed, maintained and
operated in compliance in all material respects with, Applicable Law. Except as
expressly set forth in a Physical Condition Report, Title Insurance Policy or
Survey, each Property currently complies in all material respects with all
applicable zoning requirements and does not rely on any pre-existing use or
rights.

 

(g) Use Permit; Licenses. Except as expressly set forth in a Physical Condition
Report, Title Insurance Policy or Survey, all material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits and any applicable liquor, hospitality and gaming licenses
required for the legal use, occupancy and operation of the Property as a hotel
and casino (collectively, the “Licenses”), have been obtained and are in full
force and effect unless the failure to obtain same would not reasonably be
expected to have a material adverse affect on Borrower, Mortgage Borrower or the
Property. Except as expressly set forth in the Physical Condition Report,
Mortgage Borrower has paid in full all fees and other charges related to the
Licenses which are due and payable as of the date hereof unless the failure to
pay such fees or other charges would not reasonably be expected to have a
material adverse effect on Borrower, Mortgage Borrower or the Property. Borrower
shall keep and maintain or cause to be kept and maintained all Licenses
necessary for the operation of the Property as a hotel and casino and cause to
be paid any fees in connection therewith on or prior to the date they are due,
unless the failure to pay such fees would not reasonably be expected to have a
material adverse effect on Borrower, Mortgage Borrower, the Collateral or the
Property. Except as expressly set forth in a Physical Condition Report, Title
Insurance Policy or Survey, the use being made of the Property is in conformity
with the use permit issued for the Property.

 

44



--------------------------------------------------------------------------------

(h) Flood Zone. Except as shown on the Survey for the Property, none of the
Improvements on the Property is located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards and, if so
located, the flood insurance required pursuant to Section 6.1(a)(vii) is in full
force and effect with respect to the Property.

 

(i) Physical Condition. Except as expressly set forth in a Physical Condition
Report to the best of Borrower’s knowledge: The Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects and there exists no
structural or other material defects or damages in the Property, whether latent
or otherwise, that would have a material adverse effect on the Property or the
operation of the Property, and Mortgage Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Property is free from material damage by fire or other casualty. All liquid
and solid waste disposal, septic and sewer systems located on the Property are
in a good and safe condition and repair and in compliance with all Legal
Requirements.

 

(j) Boundaries. Except as expressly set forth in a Physical Condition Report or
on the Survey: all of the Improvements which were included in determining the
appraised value of the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining property
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the Improvements, so as to materially affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

 

(k) Leases. No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases. The
current Leases are in full force and effect and, except as disclosed on Schedule
XIX attached hereto and to the best of Borrower’s knowledge, there are no
material defaults thereunder by any party and there are no conditions that, with
the passage of time or the giving of notice, or both, would constitute material
defaults thereunder. Except for security deposits required under the respective
Leases, and except as shown on Schedule XIX hereof, no Rent has been paid more
than one (1) month in advance of its due date. Except as shown on Schedule XIX
hereof, there are no offsets or defenses to the payment of any portion of the
Rents. Except as set forth on Schedule XIX attached hereto, all work to be
performed by Mortgage Borrower under a Lease has been performed as required and
has been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Mortgage Borrower to any tenant has already been
received by such tenant. There is no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
presently outstanding. Except as set forth on Schedule XIV attached hereto, no
tenant under any Lease has assigned its Lease or sublet all or any portion of
the premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. Except as
otherwise disclosed in a tenant estoppel certificate delivered to Lender in
connection with the Loan or on Schedule XIX hereof, no tenant under any Lease
has any right or option for additional space in the Improvements. To the best of
Borrower’s knowledge, no Hazardous Materials have been disposed, stored or
treated by any tenant under any Lease on or about the leased premises in
violation of Environmental Laws nor does Borrower have any knowledge of any
tenant’s intention to use

 

45



--------------------------------------------------------------------------------

its leased premises for any activity which, directly or indirectly, involves the
use, generation, treatment, storage, disposal or transportation of any Hazardous
Materials in violation of Environmental Laws.

 

(l) Survey. A Survey for the Property delivered to Lender in connection with
this Agreement does not fail to reflect any material matter known to Borrower
affecting the Property or the title thereto.

 

(m) Inventory. Mortgage Borrower is the owner of all of the equipment and assets
at the Property (other than equipment leased as permitted hereunder),
respectively, and Borrower shall cause Mortgage Borrower not to lease any
equipment or assets other than as permitted hereunder.

 

(n) Management Agreement. Borrower has delivered or has caused to be delivered
to Lender a true, complete and correct copy of the property management agreement
covering the Property as of the date hereof. The property management agreement
is in full force and effect and there is no material default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a material default thereunder.

 

(o) Filing and Recording Taxes. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents and Mortgage Loan Documents, including,
without limitation, the Security Instruments, have been paid.

 

(p) No Violations. Except as otherwise disclosed in writing to Lender, neither
Borrower nor Mortgage Borrower has received written notice of any material
violations of any Applicable Law in respect of the Property which has not been
remedied.

 

(q) Parking. The Property has a sufficient number of parking spaces to comply
with Applicable Law and with all obligations under applicable leases and
agreements affecting the Property.

 

4.1.17 Insolvency Opinion

 

All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects and any assumptions made in any subsequent non-consolidation opinion
required to be delivered in connection with the Loan Documents (an “Additional
Insolvency Opinion”), including, but not limited to, any exhibits attached
thereto, will have been and shall be true and correct in all material respects.

 

4.1.18 Illegal Activity

 

No portion of any Collateral or the Property has been or will be purchased with
proceeds of any illegal activity and to the best of Borrower’s knowledge, there
are no illegal activities or activities relating to any controlled substances at
the Property.

 

4.1.19 No Change in Facts or Circumstances; Disclosure

 

All information submitted by Borrower to Lender and in all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate,

 

46



--------------------------------------------------------------------------------

incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or could reasonably be expected to materially
and adversely affect the use, operation or value of the Collateral, the Property
or the business operations or the financial condition of Borrower or Mortgage
Borrower. Borrower has disclosed to Lender all material facts and have not
failed to disclose any material fact that could cause any representation or
warranty made herein to be materially misleading.

 

4.1.20 Investment Company Act

 

Neither Borrower nor Mortgage Borrower is (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or State law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.21 Principal Place of Business

 

Borrower’s and Mortgage Borrower’s principal place of business as of the date
hereof is the address set forth on Schedule XX attached hereto. None of Mortgage
Borrower, Borrower or Pledgor conducts business under any assumed names or trade
names, or has conducted business under any other names, or any assumed names or
trade names, at any time prior to the date hereof other than Wyndham Condado
Plaza Hotel & Casino. With respect to Mortgage Borrower, Borrower and Pledgor,
the “chief executive offices” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of such party is located in the State of Texas.

 

4.1.22 Single Purpose Entity

 

Except as otherwise permitted pursuant to the terms of the Loan Documents,
Borrower covenants and agrees that it has not and shall not and that its sole
shareholder, Pledgor has not and shall not, and Borrower’s general partner(s),
if such Borrower is a partnership, or its managing member(s), if such Borrower
is a limited liability company (unless such Borrower or such general partner is
a Delaware single member limited liability company with a board of managers
containing at least two (2) Independent Directors, in which case this Section
4.1.22 shall not apply to such Borrower’s or general partner’s member) (such
general partner(s) that are not Delaware single member limited liability
companies and such managing member(s) of Borrower that are not Delaware single
member limited liability companies, collectively, “Principals”) has not and
shall not:

 

(a) with respect to Borrower, engage in any business or activity other than the
ownership of its interests in Mortgage Borrower and entering into the Loan, and
activities incidental thereto, and with respect to Pledgor, engage in any
business or activity other than the ownership of its interest in Borrower, and
activities incidental thereto;

 

(b) with respect to Borrower, acquire or own any material assets other than (i)
the interests in Mortgage Borrower, and (ii) such incidental Personal Property
as may be necessary therefor and with respect to Pledgor, acquire or own any
material asset other than its interest in Borrower;

 

(c) merge into or consolidate with any Person, to the fullest extent that any of
the following may be waived or prohibited under Applicable Laws, dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

 

47



--------------------------------------------------------------------------------

(d) (i) fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
and qualification to do business in the Commonwealth of Puerto Rico, or (ii)
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed, amend, modify, terminate or fail
to comply with the provisions of Borrower’s, Mortgage Borrower’s or Pledgor’s
certificate of incorporation or similar organizational documents, as the case
may be, or of Principal’s partnership agreement, articles of organization or
similar organizational documents, as the case may be, whichever is applicable,
except to the extent that any amendment to a filed certification may be required
by Applicable Law;

 

(e) except with respect to Mortgage Borrower and Pledgor, own any subsidiary or
make any investment in, any Person without the consent of Lender;

 

(f) commingle its assets with the assets of any of its members, general
partners, Affiliates, principals or of any other Person, participate in a cash
management system with any other entity or person or fail to use its own
separate stationery, telephone number, invoices and checks;

 

(g) with respect to Borrower, incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Debt, or
cause, permit or suffer to exist any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation) of Mortgage Borrower, other
than the Mortgage Loan, and debt permitted thereunder;

 

(h) become insolvent and fail to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due (except for debts and liabilities being contested by Borrower
in good faith and in accordance with the terms hereof);

 

(i) (i) fail to maintain its records (including financial statements), books of
account and bank accounts separate and apart from those of the members, general
partners, principals and Affiliates of Borrower, Pledgor or Mortgage Borrower or
of each Principal, as the case may be, the Affiliates of a member, general
partner or principal of Borrower, Pledgor or Mortgage Borrower or of each
Principal, as the case may be, and any other Person, (ii) permit its assets or
liabilities to be listed as assets or liabilities on the financial statement of
any other Person or (iii) include the assets or liabilities of any other Person
on its financial statements except as either of (ii) or (iii) of this Subsection
may be required by GAAP and specifically permitted consolidated financial
statements; provided, however, that any such consolidated financial statement
shall contain a note indicating that its separate assets and liabilities are
neither available to pay the debts of the consolidated entity nor constitute
obligations of the consolidated entity;

 

(j) enter into any contract or agreement with any member, general partner,
principal or Affiliate of Borrower, Pledgor, Mortgage Borrower, any Principal,
Guarantor or Indemnitor, or any member, general partner, principal or Affiliate
thereof (other than a business management services agreement with an Affiliate
of Borrower, Pledgor or Mortgage Borrower, provided that (i) the manager, or
equivalent thereof, under such agreement holds itself out as an agent of
Borrower, Pledgor or Mortgage Borrower, as the case may be, and (ii) the
agreement meets the standards set forth in this subsection (j) following this
parenthetical), except (A) upon terms and conditions that are commercially
reasonable, intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any member,
general partner, principal or Affiliate of Borrower, Pledgor, Mortgage Borrower,
or of such Principal, as the case may be, Guarantor or Indemnitor, or any
member, general partner, principal or Affiliate thereof and (B) in accordance
with this Agreement;

 

48



--------------------------------------------------------------------------------

(k) to the fullest extent that the following may be waived or prohibited by
Applicable Law, seek the dissolution or winding up in whole, or in part, of
Borrower, Pledgor, Mortgage Borrower or of any Principal, as the case may be;

 

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower, Pledgor, Mortgage Borrower or of Principal, as the case may be, or
any member, general partner, principal or Affiliate thereof or any other person;

 

(m) except as set forth in the Loan Documents, guarantee or become obligated for
the debts of any other entity or Person or hold itself out to be responsible for
the debts of another Person;

 

(n) make any loans or advances to any third party, including any member, general
partner, principal or Affiliate of any Borrower, Pledgor, Mortgage Borrower or
of any Principal, as the case may be, or any member, general partner, principal
or Affiliate thereof, and shall not acquire obligations or securities of any
member, general partner, principal or Affiliate of any Borrower, Pledgor,
Mortgage Borrower or any Principal, as the case may be, or any member, general
partner, or Affiliate thereof;

 

(o) fail to file its own tax returns or be included on the tax returns of any
other Person except as required by Applicable Law;

 

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or a name franchised or licensed to it by an entity other than an Affiliate of
Borrower or of any Principal (except for services rendered and names licensed,
franchised or furnished under business management service agreements with an
Affiliate that complies with the terms hereof, so long as the manager, or
equivalent thereof, under such business management services agreements holds
itself out as an agent of Borrower), as the case may be, and not as a division
or part of any other entity in order not (i) to mislead others as to the
identity with which such other party is transacting business, or (ii) to suggest
that Borrower, Pledgor, Mortgage Borrower or any Principal, as the case may be,
is responsible for the debts of any third party (including any member, general
partner, principal or Affiliate of Borrower, Pledgor, Mortgage Borrower, or of
any Principal, as the case may be, or any member, general partner, principal or
Affiliate thereof);

 

(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(r) share any common logo with or hold itself out as or be considered as a
department or division of (i) any general partner, principal, member or
Affiliate of Borrower, Pledgor, Mortgage Borrower or of Principal, as the case
may be, (ii) any Affiliate of a general partner, principal or member of Borrower
or of a Principal, as the case may be, or (iii) any other Person (except for
services rendered and names licensed, franchised or furnished under business
management service agreements with an Affiliate that complies with the terms
hereof, so long as the manager, or equivalent thereof, under such business
management services agreements holds itself out as an agent of Borrower);

 

(s) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including paying for office space and services performed by
any employee of an Affiliate;

 

(t) pledge its assets for the benefit of any other Person, other than with
respect to the Loan and other than as set forth in the Loan Documents;

 

(u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;

 

49



--------------------------------------------------------------------------------

(v) fail to provide in its (i) articles of organization, certificate of
formation and/or operating agreement, as applicable, if it is a limited
liability company, (ii) partnership agreement, if it is a partnership or (iii)
certificate of incorporation, if it is a corporation, that for so long as the
Loan is outstanding pursuant to the Note, this Agreement and the other Loan
Documents, it shall not file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors without the affirmative vote of the Independent Director
and of all other general partners/managing members/directors or fail to cause
Mortgage Borrower to provide in its (x) articles of organization, certificate of
formation and/or operating agreement, as applicable, if it is a limited
liability company, (y) partnership agreement, if it is a partnership or (z)
certificate of incorporation, if it is a corporation, that for so long as
Mortgage Loan is outstanding such Mortgage Borrower shall not file or consent to
the filing of any petition, either voluntary or involuntary, to take advantage
of any applicable insolvency, bankruptcy, liquidation or reorganization statute,
or make an assignment for the benefit of creditors without the affirmative vote
of the Independent Director and of all other general partners/managing
members/directors;

 

(w) fail to hold its assets in its own name;

 

(x) if such Borrower is a corporation, fail to consider the interests of its
creditors in connection with all corporate actions to the extent permitted by
Applicable Law;

 

(y) have any of its obligations guaranteed by an Affiliate, except for (i)
Borrower’s obligations under the Loan Documents, (ii) the Guaranty of Recourse
Obligations of Borrower, (iii) the Environmental Indemnity, and (iv) that
certain Pension Plan Obigations Guaranty dated the date hereof;

 

(z) violate or cause to be violated the assumptions made with respect to
Borrower, Mortgage Borrower and Principal in the Insolvency Opinion or any
Additional Insolvency Opinion, as applicable;

 

(aa) with respect to Borrower and Pledgor fail at any time to have at least two
independent directors of its board of directors (collectively, the “Independent
Director”) that each are not and have not been for at least five (5) years (a)
stockholders, directors or members of its board of directors (with the exception
of serving as the Independent Director of any Principal or any bankruptcy remote
special purpose entity which is an Affiliate of any Principal, Borrower, Pledgor
or Mortgage Borrower), officers, employees, partners, members, attorneys or
counsel of Borrower, Mortgage Borrower, Pledgor or of Principal or any Affiliate
of either of them; (b) customers (other than as hotel guests), suppliers or
other Person who derives more than one percent (1%) of its profits or revenues
(other than any fee paid to such director as compensation for such director to
serve as an Independent Director) from its activities with Borrower, Pledgor,
Mortgage Borrower, any Principal or any Affiliate of any of them (a “Business
Party”); (c) a Person or other entity controlling or under common control with
any such stockholder, partner, member, director, officer, attorney, counsel or
Business Party; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, attorney, counsel or Business
Party. (As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise);

 

(bb)with respect to Borrower, Pledgor and each Principal, permit its board of
directors to take any action which, under the terms of any certificate of
incorporation, by-laws or any voting trust agreement with respect to any common
stock, requires the unanimous vote of one hundred percent (100%) of the members
of the board unless at the time of such action there shall be at least two
members who are Independent Directors;

 

50



--------------------------------------------------------------------------------

(cc) authorize or issue any additional shares of stock; and

 

(dd) Borrower shall cause Mortgage Borrower to comply with the provisions of the
Mortgage Loan Documents corresponding to the provisions of this Section 4.1.22.

 

4.1.23 Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

4.1.24 Taxes

 

Except as set forth on Schedule XXI hereto, Borrower, Mortgage Borrower, any
Guarantor and any Indemnitor have filed all federal, State, county, municipal,
and city income and other tax returns required to have been filed by them and
have paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by them (except for such
Taxes if the failure to pay such Taxes would not have a material adverse effect
on Borrower, Mortgage Borrower, the Collateral or the Property). Borrower knows
of no basis for any additional assessment in respect of any such taxes and
related liabilities for prior years which would reasonably be expected to have a
material adverse effect on Borrower, Mortgage Borrower or the Property.

 

4.1.25 Forfeiture

 

To the best of Borrower’s knowledge, there has not been and shall never be
committed by any Person in occupancy of or involved with the operation or use of
any Property any act or omission affording the federal government or any State
or local government the right of forfeiture as against any Property or any part
thereof or any of the Collateral or any monies paid in performance of any
Borrower’s Obligations or any Mortgage Borrower’s performance of its obligations
under the Mortgage Loan. Borrower hereby covenants and agrees to cause Mortgage
Borrower not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture.

 

4.1.26 Environmental Representations and Warranties

 

Borrower represents and warrants, based upon an environmental site assessment of
the Property and to the best of Borrower’s knowledge, that: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under the Property,
except those that are in compliance with Environmental Laws and with permits
issued pursuant thereto (if such permits are required) or fully disclosed to
Lender in writing pursuant to the written reports resulting from the
environmental site assessments of the Property delivered to Lender (the
“Environmental Reports”); (b) there are no past or present Releases of Hazardous
Materials in violation of any Environmental Law and which would require
remediation by a Governmental Authority in, on, under or from any Property
except as described in the Environmental Reports; (c) there is no Release of
Hazardous Materials migrating to any Property except as described in the
Environmental Reports; (d) there is no past or present noncompliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
any Property except as described in the Environmental Reports; (e) except as set
forth in the Environmental Reports, Borrower has not received any written notice
or other communication from any Person (including but not limited to a
Governmental Authority) requiring remediation of Hazardous Materials in, on,
under or from any Property; and (f) Borrower has truthfully and fully provided
to Lender, in writing, any and all information relating to environmental
conditions in, on, under or from any Property known to such Borrower or
contained in such Borrower’s current files and records, and any reports
commissioned by Borrower or any Affiliate of

 

51



--------------------------------------------------------------------------------

any Borrower or Guarantor relating to Hazardous Materials in, on, under or
migrating to or from any Property and/or to the environmental condition of any
Property.

 

4.1.27 Loan to Value.

 

The aggregate maximum principal amount of the Loan and the Mortgage Loan does
not exceed one hundred twenty-five percent (125%) of the aggregate fair market
value of the Property as of the date hereof.

 

4.1.28 Taxpayer Identification Number.

 

Borrower’s United States taxpayer identification number is 20-0300985.

 

4.1.29 Warranty of Title

 

Borrower represents and warrants that it owns 100% of the shares in Mortgage
Borrower and that Borrower holds such interests free and clear of all Liens,
encumbrances and charges (other than those created pursuant to the Loan
Documents) and has the full power, authority and right to execute, deliver and
perform its Obligations under this Agreement and to encumber, mortgage, give,
grant, bargain, sell, alienate, enfeoff, convey, confirm, pledge, assign,
hypothecate and grant a security interest in such shares as Collateral for the
Loan. For so long as any amounts in respect of the Loan remain outstanding, (A)
Borrower shall forever warrant, defend and preserve such title and the validity
and priority of the Lien of Lender on the Collateral, and shall forever warrant
and defend such title, validity and priority to Lender against the claims of all
persons whomsoever as to its interest in the Collateral, and (B) Borrower shall
cause Mortgage Borrower to warrant and defend, the title of Mortgage Borrower to
the Property. Borrower represents and warrants that Mortgage Borrower has good
and marketable title to the Property, as applicable, in fee simple (or in the
case of the Employee Parking Lot and the Loading Dock Parcel, leasehold estate)
free and clear of all Liens, encumbrances and charges (other than those
permitted pursuant to the Mortgage Loan Documents) and has the full power,
authority and right to execute, deliver and perform its obligations under the
Mortgage Loan Documents and to encumber, mortgage, give, grant, bargain, sell,
alienate, enfeoff, convey, confirm, pledge, assign, hypothecate and grant a
security interest in its interests in the Property. Except as set forth on the
rent roll attached hereto as Schedule II, there are no leases or licenses for
the use of property affecting the Property. None of the Permitted Encumbrances
has a material adverse effect or otherwise materially interferes with the
current use of the Property as a hotel, or with the ability of any Borrower,
Principal or Mortgage Borrower to perform its obligations under the Loan
Documents or the Mortgage Loan Documents. Any Borrower or Pledgor purporting to
grant to Lender a Lien on any other Collateral has good and marketable title in
and to such Collateral free and clear of all Liens, encumbrances and charges
whatsoever other than the Lien created by the Loan Documents in favor of Lender
and the Permitted Encumbrances. Borrower shall reimburse Lender for any Losses
incurred by Lender if an interest in the Property or the Collateral is claimed
by another Person (other than for Permitted Encumbrances and other than by,
through or under Lender of Mortgage Lender), and such Losses and any other
amounts expended by Lender with respect to such Losses shall be added to the
Debt. All proceeds payable under the Owner’s Title Insurance Policy, subject to
the rights of Mortgage Lender, if any, under its mortgage title insurance
policy, not used to discharge any Lien or encumbrance on the Property or to
repair or restore the Property to correct any defect shall be deemed to
constitute a distribution from Mortgage Borrower to Borrower and subject to the
provisions of the Security Instruments and this Agreement.

 

4.1.30 Intentionally Omitted.

 

52



--------------------------------------------------------------------------------

4.1.31 Ground Lease Representations.

 

Borrower represents and warrants that in connection with the Leasehold Property:

 

(a) The Ground Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, (b) there are no defaults under the Ground
Lease and no event has occurred which but for the passage of time, or notice, or
both would constitute a default under the Ground Lease, (c) all rents,
additional rents and other sums due and payable under the Ground Lease have been
paid in full, and (d) none of Borrower, Mortgage Borrower or the landlord under
the Ground Lease has commenced any action or given or received any notice for
the purpose of terminating any of the Ground Lease.

 

(b) The Ground Lease or memoranda thereof and all amendments thereto have been
duly recorded, the Ground Lease permits the interest of the lessee thereunder to
be encumbered by the applicable Security Instrument, and there has not been any
change in the terms of the Ground Lease since their recordation except as may be
provided in recorded amendments thereto;

 

(c) Except as indicated in the Title Insurance Policy, Mortgage Borrower’s
interests in the Ground Lease are not subject to any Liens other than the Lien
of the Mortgage Loan;

 

(d) the Ground Lease is assignable upon notice and consent to lessor thereunder,
however, such consent consent shall not be unreasonably withheld, conditioned or
delayed by the lessor;

 

(e) the Ground Leases requires the lessor thereunder to give notice of any
default by Mortgage Borrower to Mortgage Lender and the Ground Lease further
provides that notice of termination given under the Ground Lease is not
effective against Mortgage Lender or Lender unless a copy of such notice has
been delivered to Mortgage Lender in the manner described in the Ground Lease;

 

(f) Lender is permitted a reasonable opportunity to cure any default under the
Ground Lease, which is curable after the receipt of notice of any default before
the lessor thereunder may terminate the Ground Lease;

 

(g) The Ground Lease has a term which extends not less than twenty (20) years
beyond the date hereof;

 

(h) The Ground Lease requires the lessor to enter into a new lease upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding; and

 

(i) Under the terms of the Ground Lease and the applicable Loan Documents, taken
together, any Net Proceeds, to the extent payable to Borrower, will be applied
either to the Restoration of all or part of the Property, with Lender or a
trustee appointed by Lender having the right to hold and disburse such Net
Proceeds as the Restoration progresses, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

 

4.1.32 Representations in the Mortgage Loan Documents

 

Borrower has reviewed the representations and warranties made by, and covenants
of Mortgage Borrower to and for the benefit of Mortgage Lender contained in the
Mortgage Loan Documents and such representations and warranties are true,
correct and complete in all material respects and such representations and
warranties are incorporated herein by this reference as if fully set forth
herein and deemed made by such Borrower for the benefit of Lender in connection
with the Loan. As of the Closing Date, all conditions precedent to the making of
the Mortgage Loan and all funding conditions set forth in

 

53



--------------------------------------------------------------------------------

the Mortgage Loan Documents have been fully complied with and satisfied or
waived by the Mortgage Lender, or are the subject of a post-closing undertaking
approved by Lender. There is no Event of Default under (and as such term is
defined in) any of the Mortgage Loan Documents. Borrower has delivered to Lender
or has agreed to deliver to Lender true, complete and correct copies of all
Mortgage Loan Documents.

 

4.1.33 Control

 

Borrower (subject to Applicable Laws and the consent rights of the Independent
Director) has the power and authority to control the actions of the Mortgage
Borrower, and upon the realization of the Collateral under the Pledge
Agreements, Lender or any other party succeeding to Borrower’s interest in the
Collateral described in the Pledge Agreements would have such control. Without
limiting the foregoing, Borrower has sufficient control over Mortgage Borrower
(subject to Applicable Laws and the consent rights of the Independent Director)
to cause Mortgage Borrower to (i) take any action on Mortgage Borrower’s part
required by the Loan Documents and (ii) refrain from taking any action
prohibited by the Loan Documents.

 

4.1.34 Personal Holding Company.

 

Neither Borrower, Pledgor nor any Principal is a “personal holding company” as
defined in Section 542 of the Code.

 

4.1.35 Intentionally Omitted.

 

4.1.36 OFAC.

 

Borrower represents and warrants that none of Borrower, Mortgage Borrower,
Guarantor, Indemnitor or any of their respective Affiliates is a Prohibited
Person, and Borrower, Mortgage Borrower, Guarantor, Indemnitor and their
respective Affiliates are in full compliance with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

 

Section 4.2 Survival of Representations

 

Borrower agrees that all of the representations and warranties of such Borrower
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

54



--------------------------------------------------------------------------------

  V. BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants

 

From the date hereof and until payment and performance in full of all
Obligations or the earlier release of the Liens of the Security Instruments
encumbering the Collateral (and all related obligations) in accordance with the
terms of this Agreement and the other Loan Documents, Borrower hereby covenants
and agrees with Lender that, subject to the terms of the Mortgage Loan Documents
and the rights of Mortgage Lender thereunder:

 

5.1.1 Existence; Compliance with Legal Requirements

 

Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its and Mortgage Borrower’s existence, rights,
licenses, permits and franchises and comply in all material respects with all
Legal Requirements applicable to it, Mortgage Borrower, the Property and the
Collateral. Borrower shall at all times maintain, preserve and protect, or cause
to be maintained, preserved and protected, all material franchises and trade
names and preserve, or cause to be preserved, all the remainder of its and
Mortgage Borrower’s property used or useful in the conduct of its and Mortgage
Borrower’s business and shall cause the Property to be kept in good working
order and repair, and from time to time cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto.
Borrower shall cause the Property to be kept insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in this
Agreement. After prior written notice to Lender, Borrower or Mortgage Borrower,
at each’s own expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower,
Mortgage Borrower, Collateral or the Property or any alleged violation of any
Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any material instrument to which Borrower
or Mortgage Borrower, as applicable, is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) none of the Property, the
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower or Mortgage
Borrower, as applicable, shall promptly upon final determination thereof comply
with any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, Mortgage
Borrower, the Property or the Collateral, as applicable; and (vi) Borrower shall
cause to be furnished such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property or the Collateral (or any part thereof or
direct or indirect interest therein (which direct or indirect interest shall
include, without limitation, any equity interest in Mortgage Borrower)) shall be
in danger of being sold, forfeited, terminated, cancelled or lost. To the extent
that Mortgage Borrower satisfied requirements under the Mortgage Loan Documents
for the furnishing of security in any such proceeding contesting a Legal
Requirement, Borrower shall not be required to furnish security hereunder with
respect to such proceeding.

 

5.1.2 Taxes and Other Charges

 

Subject to Borrower’s right to contest (or Mortgage Borrower’s right to contest)
the same, if any, in accordance with the terms and conditions of this Section
5.1.2, Borrower shall cause to be paid all Taxes and Other Charges now or
hereafter levied or assessed or imposed against it, Mortgage Borrower, its
interests in Mortgage Borrower, the Collateral or the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation with respect to the payment of Taxes shall be suspended for so long
as such Borrower complies with the terms and provisions of Section 7.2 hereof.
Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges with respect the
Collateral and/or the Property have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid. Borrower shall furnish to
Lender copies of receipts for the payment of the Taxes and Other Charges prior
to the date the same shall become delinquent (provided, however, that

 

55



--------------------------------------------------------------------------------

such Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Lender pursuant to Section 7.2
hereof or by Mortgage Lender). Except for Permitted Encumbrances, Borrower shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or became a Lien or charge against the Collateral or the
Property, and shall cause to be paid promptly all utility services provided to
the Property. After prior written notice to Lender, Borrower, at its own
expense, may contest (or cause Mortgage Borrower to contest) by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges or any other Lien or charge that may become a Lien or
charge against the Property or the Collateral, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower or Mortgage Borrower, as applicable, is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) none of
the Property, the Collateral, or any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges or the amount necessary to discharge any Lien or satisfy any
charge that may become a Lien or charge against the Property or Collateral,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property or with respect to the
Collateral; and (vi) Borrower shall cause to be furnished such security as may
be required in the proceeding, or as may be reasonably requested by Lender, to
insure the payment of any such Taxes or Other Charges or the amount necessary to
discharge any Lien or satisfy any charge that may become a Lien or charge
against the Property or Collateral, together with all interest and penalties
thereon. Lender may pay over any such cash deposit or part thereof held by
Lender to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is finally established or
the Property or the Collateral (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of any Security Instrument or mortgage with respect to
the Property being primed by any related Lien that is not a Permitted
Encumbrance. To the extent that Mortgage Borrower satisfied requirements under
the Mortgage Loan Documents for the furnishing of security in any such
proceeding contesting Taxes or Other Charges, Borrower shall not be required to
furnish security hereunder with respect to such proceeding.

 

5.1.3 Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which could
reasonably be expected to materially adversely affect Borrower’s condition
(financial or otherwise) or business, the Collateral or the Property.

 

5.1.4 Access to Property; Books and Records

 

Borrower shall cause to be permitted agents, representatives and employees of
Lender to inspect the Property or Borrower’s or Mortgage Borrower’s books and
records or any part thereof at reasonable hours upon reasonable advance written
notice, subject to the rights of tenants and guests of the Property.

 

56



--------------------------------------------------------------------------------

5.1.5 Notice of Default

 

Borrower shall promptly advise Lender of any material adverse change in
Borrower’s or Mortgage Borrower’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default or any default under the Mortgage
Loan Documents of which Borrower has knowledge which Default, Event of Default
or default continues after the expiration of any applicable cure periods therein
provided.

 

5.1.6 Cooperate in Legal Proceedings

 

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7 Award and Insurance Benefits

 

Subject to the terms hereof, Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with Borrower’s interests in the Collateral and
indirect interests in the Property, and Lender shall be reimbursed for any
reasonable out-of-pocket expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Award or Insurance
Proceeds.

 

5.1.8 Further Assurances

 

Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments, mortgages, mortgage expansions, mortgage notes and other writings,
and do such other acts necessary or desirable, to evidence, preserve and/or
protect the Collateral at any time securing or intended to secure the
Obligations, as Lender may reasonably require including, without limitation, the
execution of UCC financing statements, and subject to the rights of Mortgage
Lender and to the terms and conditions of the Mortgage Loan Documents the
execution and delivery of all such writings necessary to transfer any liquor
licenses and/or casino licenses, to the extent permitted by Applicable Law, into
the name of Lender or its designee after the occurrence and during the
continuance of any Event of Default; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

 

57



--------------------------------------------------------------------------------

5.1.9 Mortgage and Intangible Taxes

 

Borrower shall pay or cause to be paid all State, county and municipal
recording, mortgage, and intangible, and all other taxes imposed upon the
execution and recordation of the Security Instruments and/or upon the execution
and delivery of the Note.

 

5.1.10 Financial Reporting

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of such Borrower and all items of income
and expense in connection with the operation by Mortgage Borrower on an
individual basis of the Property. Lender shall have the right from time to time
at all times during normal business hours upon reasonable advance written notice
to examine such books, records and accounts at the office of such Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence and
during the continuance of an Event of Default, Borrower shall pay any costs and
expenses incurred by Lender to examine Borrower’s and Mortgage Borrower’s
accounting records with respect to the Property and the Collateral as Lender
shall determine to be necessary or appropriate in the protection of Lender’s
interest.

 

(b) Borrower will furnish to Lender annually, within one hundred and twenty
(120) days following the end of each Fiscal Year, a complete copy of Borrower’s
annual financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender in
accordance with principles of the Uniform System of Accounts (or such other
accounting basis acceptable to Lender) covering the Property and the Collateral
for such Fiscal Year and containing statements of profit and loss for Borrower,
Mortgage Borrower and the Property and a balance sheet. Lender acknowledges that
the initial annual audited financial statements to be delivered by Borrower at
the end of Borrower’s Fiscal Year following the Closing Date shall reflect
operations for Borrower’s entire current Fiscal Year. Such statements shall set
forth the financial condition and the results of operations for the Property and
the business of Borrower, Mortgage Borrower, for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income From Operations and Operating Expenses.
Borrower’s annual financial statements shall be accompanied by (i) an Officer’s
Certificate stating that each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower, Mortgage
Borrower and the Property being reported upon and has been prepared in
accordance with principles of the Uniform System of Accounts, (ii) an
unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender, (iii) a list of
tenants, if any, individually or together with its Affiliates, occupying more
than ten percent (10%) of the total floor area of the Improvements on the
Property, (iv) a breakdown showing the year in which each Lease then in effect
expires and the percentage of total floor area of the Improvements and the
percentage of base rent with respect to which Leases shall expire in each such
year, each such percentage to be expressed on both a per year and cumulative
basis, and (v) a schedule audited by such independent certified public
accountant reconciling Net Operating Income to Net Cash Flow (the “Net Cash Flow
Schedule”), which shall itemize all adjustments made to Net Operating Income to
arrive at Net Cash Flow deemed material by such independent certified public
accountant. Together with Borrower’s and Mortgage Borrower’s annual financial
statements, Borrower shall furnish to Lender an Officer’s Certificate certifying
as of the date thereof whether, to the best of Borrower’s knowledge, (A) there
exists an event or circumstance which constitutes a Default or Event of Default
under the Loan, and if such a Default or Events of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same and (B) there exists an event or circumstance which constitutes
a Default (which continues after the expiration of all applicable cure periods)
under the Mortgage Loan Documents, and if such Default or Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same.

 

58



--------------------------------------------------------------------------------

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that, to the best of Borrower’s
knowledge, such items are true, correct, accurate, and complete in all material
respects and fairly present the financial condition and results of the
operations of the Property (subject to normal year-end adjustments) as
applicable: (i) an occupancy report for the subject month including an average
daily rate, and any and all franchise inspection reports received by Borrower
during the subject month; (ii) unaudited financial statements covering the
Property including, without limitation, monthly, year-to-date and trailing
twelve (12) month operating statements prepared for each calendar month, noting
Net Operating Income, Gross Income From Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Fund), and each line item
comprising Net Operating Income, Gross Income From Operations and Operating
Expenses and other information necessary and sufficient to fully represent the
financial position and results of operation of the Property during such calendar
month, and during the continuance of a Triggering Event a comparison of budgeted
income and expenses and the actual income and expenses together with a detailed
explanation of any variances of five percent (5%) or more and over $10,000.00
between budgeted and actual amounts for such periods, all in form reasonably
satisfactory to Lender, (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such month, assuming an interest rate constant equal to the Contract
Rate, (iv) to the extent any tenant individually or together with its Affiliates
occupy ten percent (10%) or more of the total floor area of the Property, an
updated rent roll and (v) a report setting forth Capital Expenditures for such
calendar month. In addition, such Officer’s Certificate shall also state that
the representations and warranties of Borrower set forth in Section 4.1.22 are
true and correct in all material respects as of the date of such certificate
and, except as expressly permitted under Section 4.1.22, that there is no debt
outstanding. Following the occurrence and during the continuance of a Triggering
Event, Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar month a calculation reflecting
the Debt Service Coverage Ratio for such calendar month prepared assuming an
interest rate constant equal to the Cure Contract Rate accompanied by an
Officer’s Certificate with respect thereto.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender and shall be subject to Lender’s
written approval, not to be unreasonably withheld (each such Annual Budget after
it has been approved in writing by Lender shall be hereinafter referred to as an
“Approved Annual Budget”). Lender’s approval of a proposed Annual Budget shall
be deemed to have been given if such proposed Annual Budget is submitted to
Lender with a request for approval and Lender does not respond by approving such
proposed Annual Budget or stating its objections to such proposed Annual Budget
within twenty (20) Business Days of Lender’s receipt thereof and after Lender’s
failure to respond to the initial request for approval of such proposed Annual
Budget after such 20 Business Day period, Borrower shall re-submit such proposed
Annual Budget to Lender with a request for approval set forth in a written
notice that states clearly (in 14-point type or larger) that approval will be
deemed given if Lender does not respond within twenty (20) Business Days and
Lender does not respond to such second submission of such proposed Annual Budget
by approving such proposed Annual Budget or stating its objection thereto within
twenty (20) Business Days of Lender’s receipt of such second submission. Until
such time that Lender approves or is deemed to have approved a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that such
Approved Annual Budget shall be adjusted to reflect (x) matters in the proposed
Annual Budget approved by Lender and (y) as to matters in the proposed Annual
Budget not yet approved by Lender (“Disapproved Budget Category”) (i) increases
for expenses actually incurred which vary in relation to gross revenues
(“Variable Expenses”) in an amount equal to the percentage increase of actual
fiscal year to date gross revenues over estimated fiscal year to date gross
revenues for the period in question set forth in the most recent Approved Annual
Budget (“Gross Revenues Percentage Increase”) through the date of the applicable
expenditure, and (ii) expenditures

 

59



--------------------------------------------------------------------------------

actually incurred which are beyond the reasonable control of Borrower such as
taxes, utilities and insurance (“Uncontrollable Expenses”). Notwithstanding
anything in any of the Loan Documents to the contrary, expenditures shall be
deemed in compliance with and made pursuant to the Approved Annual Budget even
though such expenditures exceed the amount budgeted therefor in the Approved
Annual Budget if such expenditures are (i) for Uncontrollable Expenses, (ii)
Variable Expenses which exceed the amounts budgeted therefor by not more than
the Gross Revenues Percentage Increase, and (iii) with respect to the planned
Capital Expenditures, in an amount of total Capital Expenditures within 5% of
the most recently Approved Annual Budget. In addition, in the event the actual
cost of any approved Capital Expenditure is less than the budgeted amount
thereof contained in the Approved Annual Budget, Borrower may apply such savings
to other approved Capital Expenditures contained in the Approved Annual Budget.
Lender acknowledges that the Annual Budget for Fiscal Year 2003 is satisfactory
to Lender for the purpose of this Section 5.1.10(d).

 

(e) Intentionally Omitted.

 

(f) Borrower will furnish, or cause to be furnished, an annual comparison of the
budgeted total income and total expenses to the actual total income and total
expenses and an annual occupancy report including an average daily room rate
with respect to the Property, within one hundred twenty (120) days after the
close of each Fiscal Year of such Borrower.

 

(g) Provided Lender is complying with Applicable Laws, Borrower agrees that
Lender may forward to each purchaser, transferee, assignee, servicer,
participant, co-lender or investor in all or any portion of the Loan or any
Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, any
Indemnitor and the Property, whether furnished by Borrower, any Guarantor, any
Indemnitor or otherwise, as Lender determines necessary or desirable. Borrower
irrevocably waives any and all rights it may have under any Applicable Laws to
prohibit such disclosure, including, but not limited to, any right of privacy.

 

(h) Borrower shall promptly send to Lender all quality assurance reports or
other reports of inspection with respect to the Property delivered by Manager,
if any.

 

(i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a preliminary
or final prospectus, prospectus supplement, private placement memorandum,
offering circular or other offering document (the “Disclosure Document”) is
being prepared for a Securitization, it is expected that the principal amount of
the Loan together with any Affiliated Loans at the time of Securitization may,
or if the principal amount of the Loan together with any Affiliated Loans at any
time during which the Loan and any Affiliated Loans are included in a
Securitization does, equal or exceed 20% of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization:

 

(i) A balance sheet with respect to the Property for the two most recent fiscal
years, meeting the requirements of Section 210.3-01 of Regulation S-X of the
Securities Act and statements of income and statements of cash flows with
respect to the Property for the three most recent fiscal years, meeting the
requirements of Section 210.3-02 of Regulation S-X, and, to the extent that such
balance sheet is more than 135 days old as of the date of the document in which
such financial statements are included, interim financial statements of the
Property meeting the requirements of Section 210.3-01 and 210.3-02 of Regulation
S-X (all of such financial statements, collectively, the “Standard Statements”);
provided, however, that with respect to the

 

60



--------------------------------------------------------------------------------

Property (other than properties that are hotels, nursing homes, or other
property that would be deemed to constitute a business and not real estate under
Regulation S-X or other legal requirements) that has been acquired by such
Borrower from an unaffiliated third party (such Property, “Acquired Property”),
as to which the other conditions set forth in Section 210.3-14 of Regulation S-X
for provision of financial statements in accordance with such Section have been
met, in lieu of the Standard Statements otherwise required by this Section, such
Borrower shall instead provide the financial statements required by such Section
210.3-14 of Regulation S-X (“Acquired Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of the Property as of the end of such
fiscal quarter, meeting the requirements of Section 210.3-01 of Regulation S-X,
and statements of income and statements of cash flows of the Property for the
period commencing following the last day of the most recent fiscal year and
ending on the date of such balance sheet and for the corresponding period of the
most recent fiscal year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent fiscal year Acquired Property Statements were permitted to be provided
hereunder pursuant to subsection (i) above, such Borrower shall instead provide
Acquired Property Statements for such corresponding period).

 

(iii) Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of the Property as of the end of such
fiscal year, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for such
fiscal year, meeting the requirements of Section 210.3-02 of Regulation S-X.

 

(j) Within ten (10) Business Days after notice from the Lender in connection
with the Securitization of this Loan, such additional financial statements, such
that, as of the date (each an “Offering Document Date”) of each Disclosure
Document, Borrower shall have provided Lender with all financial statements as
described in subsection (i)(i) above; provided that the fiscal year and interim
periods for which such financial statements shall be provided shall be
determined as of such Offering Document Date.

 

(k) If requested by Lender, Borrower shall provide Lender, promptly upon request
(but in no event later than the time periods set forth in Section 5.1.10(i)
hereof), with summaries of the financial statements referred to in Section
5.1.10(i) hereof if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of Securitization may, or if the principal amount
of the Loan and any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Securitization does, equal or exceed 10% (but
is less than 20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in a Securitization. Such
summaries shall meet the requirements for “summarized financial information,” as
defined in Section 210.1 02(bb) of Regulation S-X, or such other requirements as
may be determined to be necessary or appropriate by Lender.

 

(l) All financial statements provided by Borrower hereunder pursuant to Section
5.1.10(i)(i) and (k) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-X and other applicable legal requirements.
All financial statements referred to in Subsections 5.1.10(i)(i) and
5.1.10(i)(iii) above shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation S-X and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and

 

61



--------------------------------------------------------------------------------

substance acceptable to Lender, to the inclusion of such financial statements in
any Disclosure Document and any Exchange Act Filing and to the use of the name
of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All financial statements (audited or unaudited)
provided by Borrower under this Section 5.1.10 shall be certified by an
authorized officer of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this Section 5.1.10(l).

 

(m) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act filing in connection with or relating to a Securitization or as
shall otherwise be reasonably requested by the Lender.

 

(n) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Sections 5.1.10(i), (k) and (l) hereof, Lender may request,
and Borrower shall promptly provide, such combination of Acquired Property
Statement and/or Standard Statements or such other financial statements as
Lender determines to be necessary or appropriate for such compliance.

 

(o) The term “Affiliated Loans” shall mean a loan made by Lender or Mortgage
Lender to a parent, subsidiary or such other entity affiliated with Borrower,
any Indemnitor or any Guarantor.

 

(p) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette (to the
extent available with reasonable efforts), and (iii) if requested by Lender and
within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form, and prepared using a Microsoft Word
for Windows or WordPerfect for Windows files (which files may be prepared using
a spreadsheet program and saved as word processing files).

 

(q) Borrower shall deliver to Lender within ten (10) days after receipt of
notice from Lender that a Securitization is expected to occur, the Casino Budget
and shall promptly deliver updates to the Casino Budget as it is updated by
Mortgage Borrower from time to time.

 

5.1.11 Business and Operations

 

Borrower will continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, management and
operation of the Collateral. Borrower will remain in good standing under the
laws of each jurisdiction the extent required for the ownership, management and
operation of the Collateral. Borrower will cause Mortgage Borrower to continue
to engage in the businesses presently conducted by it as and to the extent the
same are necessary for the ownership, management, maintenance and operation of
the Property. Borrower will cause Mortgage Borrower to remain in good standing
under the laws of each jurisdiction the extent required for the ownership,
management, maintenance and operation of the Property.

 

62



--------------------------------------------------------------------------------

5.1.12 Costs of Enforcement

 

In the event (a) that any of Security Instruments encumbering any Collateral is
foreclosed or realized upon in whole or in part or that any such Security
Instrument is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any such Security Instrument encumbering any Collateral in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or any of its constituent
Persons or an assignment by Borrower or any of its constituent Persons for the
benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all reasonable costs of collection and
defense, including reasonable attorneys’ fees and costs, incurred by Lender or
Borrower in connection therewith and in connection with any appellate proceeding
or post-judgment action involved therein, together with all required service or
use taxes.

 

5.1.13 Estoppel Statement

 

(a) After written request by Lender, Borrower shall within fifteen (15) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Applicable Interest Rate of the Note,
(iv) the date installments of interest and/or principal were last paid, (v) any
then known offsets or defenses to the payment of the Debt, if any, and (vi) that
the Note, this Agreement, the Security Instruments and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.

 

(b) Borrower shall cause a copy of any tenant estoppel certificates obtained
from each commercial tenant leasing space at the Property to be delivered to
Lender.

 

(c) After written request by Borrower, Lender shall furnish to Borrower within
fifteen (15) days, a statement setting forth (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Applicable Interest Rate, (iv) the amount of Reserve Funds held by
Lender, if any, (iv) that the Loan Documents have not been modified (or, listing
such modifications, if applicable), (v) that there are no currently outstanding
notices of Default sent to Borrower (or listing such notices, if applicable) and
(vi) the date the last installment of principal and interest has been paid.

 

5.1.14 Loan Proceeds

 

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4. Borrower shall cause Mortgage
Borrower to use the proceeds of the Mortgage Loan in accordance with the
provisions thereof.

 

5.1.15 Performance by Borrower

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, such Borrower
without the prior written consent of Lender.

 

5.1.16 Confirmation of Representations

 

Borrower shall deliver, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by such Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions (or if any such representations are
no longer true, providing an explanation as to the reason for such untruth), and
(b)

 

63



--------------------------------------------------------------------------------

certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of such Borrower
and Principal as of the date of the Securitization.

 

5.1.17 Leasing Matters

 

(a) With respect to the Property, Borrower shall not, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed, permit, enter into and, except to the extent required pursuant to
the terms of an existing Material Lease, renew, extend, amend, modify, waive any
provisions of, terminate, reduce rents under, accept a surrender of space under,
or shorten the term of, any Material Lease or any instrument guaranteeing or
providing credit support for a Material Lease or permit, cause or suffer
Mortgage Borrower to do any of the foregoing. Notwithstanding the foregoing,
provided Mortgage Borrower (i) self manages the parking applicable to the
Property or (ii) enters into an acceptable replacement parking concession
agreement with respect to parking at the Property, which replacement parking
concession agreement must be approved by Lender, such approval not to be
unreasonably withheld or delayed, Borrower shall be permitted to terminate that
certain month to month parking concession agreement with American Parking
System, Inc. (the “Operator”) originally dated April 1, 1995, as modified by
that certain Letter Agreement between Mortgage Borrower and Operator dated June
30, 2003, if the Operator fails to commence construction of the parking facility
which Operator is obligated to build at that certain property described on
Exhibit J attached hereto and made a part hereof as such obligation shall be set
forth in that certain form of deed of ground lease to be entered into between
certain Affiliates of Borrower and Operator. Furthermore, Lender’s consent shall
not be required for Borrower to enter into (a) a parking concession agreement,
(b) a restaurant concession agreement, and (c) a disco concession agreement,
provided, however, with respect to each such concession agreement (1) no Event
of Default has occurred and is continuing and (2) the applicable concession
agreement is substantially in form and substance as the parking, restaurant
and/or disco concession agreement, as applicable, attached hereto as Exhibit K.

 

(b) Borrower shall, and shall cause Mortgage Borrower, (i) to observe and
perform all the obligations imposed upon the lessor under the Material Leases
and not do or permit to be done anything to impair the value of any of the
Material Leases as security for the Debt; (ii) promptly to send copies to Lender
of all notices of default or other material matters which Borrower or Mortgage
Borrower shall send or receive thereunder, (iii) to enforce all of the material
terms, covenants and conditions contained in the Material Leases upon the part
of the tenant thereunder to be observed or performed in a commercially
reasonable manner (except for termination of a Lease other than as provided in
Section 5.1.17(a) hereof) which shall require Lender’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed); (iv)
except as set forth on Schedule XIX attached hereto and made a part hereof, not
to collect any of the Rents more than one (l) month in advance (except security
deposits shall not be deemed Rents collected in advance); (v) not to execute any
other assignment of the lessor’s interest in any of the Leases or the Rents; and
(vi) not to consent to any assignment of or subletting under any Material Leases
not in accordance with their terms, without the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed. Lender
shall not unreasonably withhold, condition or delay approval of the execution of
any subordination and non-disturbance or similar recognition agreement requested
by any tenant under a Lease provided (i) Lender has approved such Lease, which
approval shall not be unreasonably withheld, conditioned or delayed and (ii)
such agreement is in form, scope and substance reasonably acceptable to Lender.
To the extent Lender’s prior written approval is required pursuant to this
Section 5.1.17, Lender shall have fifteen (15) calendar days from receipt of
written request and any and all reasonably required information and
documentation relating thereto in which to approve or disapprove such request,
provided, such request to Lender is marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) CALENDAR DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the

 

64



--------------------------------------------------------------------------------

request must be marked “PRIORITY”. In the event Lender fails to respond to the
information and proposed documentation within such time, Lender’s approval shall
be deemed given. Borrower shall be required to provide Lender with such
information and documentation as may be reasonably required by Lender, including
without limitation, lease comparables and other market information. Should
Lender fail to approve any such request, Lender shall give Borrower written
notice setting forth in reasonable detail the basis for such disapproval.

 

(c) Borrower may cause Mortgage Borrower, without the consent of Lender, to
amend, modify or waive the provisions of any Lease or terminate, reduce rents
under, accept a surrender of space under, or shorten the term of, any Lease
(including any guaranty, letter of credit or other credit support with respect
thereto) provided that such Lease is not a Material Lease and that such action
(taking into account, in the case of a termination, reduction in rent, surrender
of space or shortening of term, the planned alternative use of the affected
space) does not have a material adverse effect on the value of the Property
taken as a whole, and provided that such Lease, as amended, modified or waived,
is otherwise in compliance with the requirements of this Agreement, and the
Mortgage Loan Agreement. A termination of a Lease (other than a Material Lease)
with a tenant who is in default beyond applicable notice and grace periods shall
not be considered an action which has a material adverse effect on the value of
the Property taken as a whole. Any amendment, modification, waiver, termination,
rent reduction, space surrender or term shortening which does not satisfy the
requirements set forth in this Subsection shall be subject to the prior written
approval of Lender, not to be unreasonably withheld, conditioned or delayed and
at Borrower’s expense. At Lender’s request, Borrower shall promptly deliver to
Lender copies of all Leases, amendments, modifications and waivers which are
entered into pursuant to this Section 5.1.17(c) together with Borrower’s
certification that it has satisfied all of the conditions of this Section
5.1.17(c).

 

(d) Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
upon the occurrence and during the continuance of an Event of Default, to the
extent permitted by law, Borrower shall promptly cause to be deposited with
Lender any and all monies representing security deposits under the Leases,
whether or not Borrower or Mortgage Borrower actually received such monies (the
“Security Deposits”). Lender shall hold the Security Deposits in accordance with
the terms of the respective Lease, and shall only release the Security Deposits
in order to return a tenant’s Security Deposit to such tenant if such tenant is
entitled to the return of the Security Deposit under the terms of the Lease and
is not otherwise in default under the Lease. To the extent required by Legal
Requirements, Lender shall hold the Security Deposits in an interest bearing
account selected by Lender in its sole discretion. In the event Lender is not
permitted by law to hold the Security Deposits, Borrower shall cause the
Security Deposits to be deposited into an Eligible Account. Anything herein to
the contrary notwithstanding, Lender’s rights under this Section 5.1.17 shall be
subject and subordinate to Mortgage Lender’s rights pursuant to the Mortgage
Loan Documents.

 

(e) Except as otherwise permitted herein, no warrants, stock options or similar
rights in any tenant at any Property or any Affiliate thereof, any licensee or
any other Person providing any services related to or for the benefit of the
Property may be granted to Borrower, Mortgage Borrower or Pledgor or their
respective Affiliates in connection with any lease or in connection with any
Property unless, subject to the rights of Mortgage Lender, Lender or Mortgage
Lender receives a perfected security interest in such warrants, stock options or
similar rights as security for the Debt or the Mortgage Debt.

 

65



--------------------------------------------------------------------------------

5.1.18 Management Agreement.

 

(a) The Improvements on the Property are operated under the terms and conditions
of the Management Agreement or Replacement Management Agreement as applicable.
Borrower shall cause Mortgage Borrower to (i) diligently perform and observe in
all material respects all of the terms, covenants and conditions of the
Management Agreement or Replacement Management Agreement, if applicable, on the
part of such Mortgage Borrower to be performed and observed to the end that all
things shall be done which are necessary to keep unimpaired the material rights
of such Mortgage Borrower under the Management Agreement or Replacement
Management Agreement, if applicable and (ii) promptly notify Lender of the
giving of any notice to such Mortgage Borrower of any material default by such
Mortgage Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement or Replacement Management
Agreement, if applicable on the part of such Mortgage Borrower to be performed
and observed and deliver to Lender a true copy of each such notice. Borrower
shall not, and shall not cause, permit, suffer to exist the surrender of the
Management Agreement or Replacement Management Agreement, if applicable, a
consent to the assignment by the Manager of its interest under the Management
Agreement (except as provided herein) or Replacement Management Agreement, if
applicable, or a termination or cancellation of the Management Agreement or
Replacement Management Agreement, if applicable, or a modification, change,
supplement, alteration or amendment of the Management Agreement or Replacement
Management Agreement, if applicable, in any material respect, either orally or
in writing, without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed. Borrower hereby assigns to
Lender as further security for the payment of the Debt and for the performance
and observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Borrower to surrender the Management
Agreement or Replacement Management Agreement, if applicable, or to terminate,
cancel, modify, change, supplement, alter or amend the Management Agreement or
Replacement Management Agreement, if applicable, in any respect, and any such
surrender of the Management Agreement or Replacement Management Agreement, if
applicable, or termination, cancellation, modification, change, supplement,
alteration or amendment of the Management Agreement or Replacement Management
Agreement, if applicable, without the prior consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed, shall be void and of
no force and effect. If Mortgage Borrower shall default in the performance or
observance of any material term, covenant or condition of the Management
Agreement or Replacement Management Agreement, if applicable, on the part of
Mortgage Borrower to be performed or observed, then, without limiting the
generality of the other provisions of this Agreement, and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of the Management Agreement or Replacement Management Agreement, if
applicable, on the part of Mortgage Borrower to be performed or observed to be
promptly performed or observed on behalf of Mortgage Borrower, to the end that
the rights of Mortgage Borrower in, to and under the Management Agreement or
Replacement Management Agreement, if applicable, shall be kept unimpaired and
free from default. Lender and any person designated by Lender shall have, and
are hereby granted, the right upon reasonable advance written notice to Borrower
and Mortgage Borrower to enter upon the Property at any time and from time to
time for the purpose of taking any such action. If the Manager shall deliver to
Lender a copy of any notice sent to a Mortgage Borrower of material default
under the Management Agreement or Replacement Management Agreement, if
applicable, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender in good faith, in reliance thereon
unless such action constitutes the willful misconduct, fraud, illegal acts or
gross negligence of Lender or Lender’s agent. Borrower shall notify Lender if
the Manager sub-contracts to a third party any or all of its management
responsibilities under the Management Agreement or Replacement Management
Agreement, if applicable. Borrower shall, from time to time, obtain from the
Manager such certificates of estoppel with respect to compliance by Mortgage
Borrower with the terms of the Management Agreement or Replacement Management
Agreement, if applicable, as may be reasonably requested by Lender to the extent
provided for in the Management Agreement or Replacement Management Agreement if
the Manger is not an affiliate of Borrower. Borrower shall exercise or cause the
exercise of each individual option, if any, to extend or renew the term of the
Management Agreement or Replacement Management Agreement, if applicable, upon
demand by Lender made at any time within one (1) year of the last day upon which
any such option

 

66



--------------------------------------------------------------------------------

may be exercised, and Borrower hereby expressly authorizes and appoints Lender
its attorney-in-fact to exercise any such option in the name of and upon behalf
of Borrower, as the sole owner of Mortgage Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest. Any
sums expended by Lender pursuant to this paragraph shall bear interest at the
Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the Lien of the Security Instruments and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

 

(b) Without limitation of the foregoing but subject to the rights of the
Mortgage Lender, Borrower, upon the request of Lender, shall cause to be
terminated the Management Agreement or Replacement Management Agreement, if
applicable and replace the Manager, without penalty or fee, if at any time
during the Loan: (a) the Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding, (b) provided the Manager is an Affiliated
Manager, there exists a non-monetary Event of Default which remains uncured for
at least thirty (30) days following written notice from Lender to Borrower of
such non-monetary Event of Default (provided, however, such thirty day notice
and cure period is solely for the purpose of terminating the Management
Agreement and Lender reserves all rights it has upon an Event of Default
pursuant to Article VIII of this Agreement including, without limitation, a
foreclosure of the Security Instruments), (c) provided the Manager is an
Affiliated Manager, there exists a monetary Event of Default which remains
uncured, or (d) there exists a default beyond all applicable notice and grace
periods by Manager under the Management Agreement or Replacement Management
Agreement, if applicable. At such time as the Manager may be removed, a
Qualified Manager shall assume management of the Property pursuant to a
Replacement Management Agreement.

 

5.1.19 Environmental Covenants

 

Except for conditions that exist on the date hereof and are expressly disclosed
in an Environmental Report, (a) Borrower covenants and agrees that so long as
Mortgage Borrower owns, manages, is in possession of, or otherwise controls the
operation of the Property: (i) all uses and operations on or of the Property,
whether by Borrower, Mortgage Borrower or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto; (ii)
there shall be no Releases of Hazardous Materials by Borrower, Mortgage Borrower
or any Affiliate of Borrower or Mortgage Borrower in, on, under or from the
Property and Borrower shall use its commercially reasonable efforts, or cause
commercially reasonable efforts to be used, to insure that there shall be no
Releases of Hazardous Materials by any Person other than Borrower, Mortgage
Borrower or any Affiliate of Borrower or Mortgage Borrower in, on, under or from
the Property; (iii) there shall be no Hazardous Materials in, on, or under the
Property, except those that are in compliance in all material respects with all
Environmental Laws and with permits issued pursuant thereto, if and to the
extent required; (iv) Borrower shall keep, or cause to be kept, the Property
free and clear of all Liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower, Mortgage
Borrower or any other Person (the “Environmental Liens”); (v) Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate, and cause Mortgage
Borrower to fully and expeditiously cooperate, in all activities pursuant to
paragraph (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; (vi)
Borrower shall, at its sole cost and expense, perform, and cause Mortgage
Borrower to perform, any environmental site assessment or other investigation of
environmental conditions in connection with the Property, pursuant to any
reasonable written request of Lender, upon Lender’s reasonable belief that the
Property is not in full compliance with all Environmental Laws, and share with
Lender the reports and other results thereof, and Lender and other Indemnified
Parties shall be entitled to rely on such reports and other results thereof;
(vii) Borrower shall, at its sole cost and expense, comply, and cause Mortgage
Borrower to comply, with all reasonable written requests of Lender to reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property in order to comply with any Environmental Law; (viii) Borrower shall
use its best efforts,

 

67



--------------------------------------------------------------------------------

and cause Mortgage Borrower to use its best efforts, to not allow any tenant or
other user of the Property to violate any Environmental Law; and (ix) Borrower
shall immediately notify, and cause Mortgage Borrower to notify, Lender in
writing after receipt of written notice of (A) any material presence or Release
or threatened Releases of Hazardous Materials in, on, under, from or migrating
towards the Property; (B) any material non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed remediation of environmental
conditions relating to the Property; and (E) any written notice or other
communication of which Borrower becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to the
non-compliance of any Hazardous Materials with all applicable Environmental
Laws.

 

In the event Lender has a reasonable belief that the Property is not in material
compliance with all Environmental Laws, Lender and any other Person designated
by Lender, including but not limited to any representative of a governmental
entity, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right (subject to the rights of
tenants and hotel guests), but not the obligation, to enter upon the Property at
all reasonable times upon reasonable prior written notice to Borrower to assess
any and all aspects of the environmental condition of the Property and its use,
including but not limited to, conducting any reasonably necessary environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other invasive testing, and to take
appropriate action to correct or ameliorate any material non-compliance with
Environmental Laws. Borrower shall cooperate with, and cause Mortgage Borrower
to provide reasonable access to and cooperate with, Lender and any such Person
designated by Lender.

 

5.1.20 Alterations.

 

Borrower shall obtain Lender’s prior written consent to any material alterations
to any Improvements, which consent shall not be unreasonably withheld,
conditioned or delayed except with respect to alterations that could reasonably
be expected to have a material adverse effect on Borrower’s financial condition,
the value of the Property, the Collateral or the annual Net Operating Income of
the Property. Notwithstanding the foregoing, provided no Event of Default has
occurred and is continuing, Lender’s consent shall not be required in connection
with any alterations that will not have a material adverse effect on Borrower’s
financial condition, the value of the Property, the Collateral or the Net
Operating Income of the Property, provided that such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof or any Lease executed after the date
hereof which is in compliance with the terms of this Agreement, (b) are made in
connection with tenant improvement work performed pursuant to the terms and
provisions of a Lease and not adversely affecting any structural component of
any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements, (c) relate
solely to Equipment, or (d) together with the related costs thereof have been
provided for in the Annual Budget which has been approved by Lender pursuant to
the terms hereof and (i) are non-structural in nature and (ii) are budgeted to
cost (including all labor and materials) less than $500,000.00. Notwithstanding
anything to the contrary contained in this Section 5.1.20, any alteration, the
cost of which is equal to, or greater than, $5,000,000.00 shall be subject to
receipt of confirmation from the Rating Agencies that any such alteration will
not result in a withdrawal, qualification, or downgrade of the then ratings
assigned to the Securities.

 

5.1.21 Parking Lot Leases.

 

(a) Borrower shall cause Mortgage Borrower to comply with all of the terms and
conditions of the Employee Parking Lot Lease, the Miramar Lease, the Regency
Lease and the Miami

 

68



--------------------------------------------------------------------------------

Lease (or the Substitute Miami Lot Lease (defined below), as applicable) and to
perform all of its obligations thereunder in a timely manner.

 

Subject to the terms of the Employee Parking Lot Lease, Borrower hereby
covenants and agrees with Lender that it shall not grant its consent and/or
approval to Lot Owner (to the extent such consent and/or approval is required
pursuant to the Employee Parking Lot Lease) to the extent any such consent
and/or approval would reasonably be expected to have a material adverse affect
to the Parking Area (as defined in the Employee Parking Lot Lease) and the
operations of the Property without first obtaining Lender’s prior written
consent and approval, which consent and/or approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, in no event
shall Borrower grant its approval and/or consent to any matter relating to the
Alternate Parking Spaces (as defined in the Employee Parking Lot Lease) to the
extent any such consent and/or approval is required pursuant to the Employee
Parking Lot Lease without first obtaining Lender’s prior written approval and
consent which approval and consent shall not be unreasonably withheld
conditioned or delayed. Notwithstanding the terms of the Employee Parking Lot
Lease, Lender hereby agrees that Lender’s consent to the subordination of the
Employee Parking Lot Lease shall not be required provided that the such
subordination is conditioned upon the granting of non-disturbance to Borrower
and Lender and the form of recognition and non disturbance agreement entered
into is in form and substance substantially similar to the form of Recognition
and Non Disturbance Agreement attached hereto as Exhibit L.

 

Furthermore, Borrower covenants that at all times during the term of the Loan if
Alternate Parking Spaces and/or any parking spaces (a) located on the Miramar
Parcel (such parking spaces shall be referred to herein as the “Miramar Spaces”)
(b) made available pursuant to the Miami Lease (or the Substitute Miami Lot
Lease) and/or (c) made available pursuant to the Regency Lease are no longer
available for Mortgage Borrower’s and/or the Property’s use, Borrower shall
cause Mortgage Borrower to promptly replace such unavailable Alternate Parking
Spaces and/or Miramar Spaces and/or spaces available pursuant to the Miami Lease
(or the Substitute Miami Lot Lease) and/or Regency Lease, as applicable,
pursuant to a written lease acceptable to Lender, such acceptance not to be
unreasonably withheld, conditioned or delayed provided such lease contains (i)
market terms, (ii) a term equal to the lesser of (a) the period of time that the
applicable spaces are reasonably expected to be unavailable or (b) at least one
(1) year, and (iii) is for a comparable number of parking spaces (as those that
become unavailable) and such parking spaces are within reasonable and sufficient
proximity to the Property so as not to unreasonably interfere with the
operations of the Property.

 

Notwithstanding anything to the contrary contained in the immediately preceding
paragraph which relates to the Miami Lease or the Substitute Miami Lot Lease,
Borrower covenants that it shall cause Mortgage Borrower to use its best efforts
to cause Regency’s interest in the Miami Lease to be assigned to Borrower within
thirty (30) days of the date hereof (such thirty (30) day period, the “Miami
Lease Assignment Period”). In the event Regency’s interest in the Miami Lease is
not assigned to Borrower upon the expiration of the Miami Lease Assignment
Period, Borrower hereby covenants to cause Mortgage Borrower to enter into a
substitute written lease within sixty (60) days of the expiration of the Miami
Lease Assignment Period acceptable to Lender, such acceptance not to be
unreasonably withheld, conditioned or delayed provided such lease contains (i)
market terms and (ii) a term equal to the lesser of (a) the period of time that
the applicable spaces are reasonably expected to be unavailable or (b) at least
one (1) year and (iii) is for a comparable number of parking spaces (as those
that become unavailable) and such parking spaces are within reasonable and
sufficient proximity to the Property so as not to unreasonably interfere with
the operations of the Property (such substitute lease the “Substitute Miami Lot
Lease”).

 

To the extent, if any, that Lender’s prior written approval and/or consent is
required pursuant to this Section 5.1.21 such request for approval shall be
deemed approved if (i) Lender shall

 

69



--------------------------------------------------------------------------------

have failed to notify Borrower of its approval or disapproval within ten (10)
days (the “Approval Period”) following Lender’s receipt of Borrower’s written
request together with any and all required material information and
documentation relating thereto required by Lender to reach a decision and
provided, the request to Lender is marked in bold lettering with the following:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF THE LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER”
and the envelope containing the request must be marked “PRIORITY”, (ii) Borrower
shall have delivered to Lender a written notice of Lender’s failure to respond
to Borrower’s request within the Approval Period (the “Failure to Respond
Notice”), and (iii) Lender shall have failed to notify Borrower of its approval
or disapproval within eight (8) days following Lender’s receipt of the Failure
to Respond Notice. Borrower shall be required to provide Lender with such
material information and documentation as may be reasonably required by Lender,
in its reasonable discretion in order for Lender to determine whether or not to
consent to any such request. Should Lender fail to approve any such request,
Lender shall give written notice setting forth in reasonable detail the basis
for such disapproval. Notwithstanding any approval standards of Lender set forth
in the Employee Parking Lot Lease which conflict with the standards set forth in
this Section 5.1.21, the standards set forth in this Section 5.1.21 shall govern
any such approval.

 

5.1.22 Intentionally Omitted

 

5.1.23 The Ground Lease.

 

(a) Borrower shall cause Mortgage Borrower to (i) pay all rents, additional
rents and other sums required to be paid by Mortgage Borrower, as tenant under
and pursuant to the provisions of the Ground Lease, the Miami Lease and the
Miramar Parcel Lease (except as otherwise provided in Section 7.4 hereof), (ii)
diligently perform and observe all of the terms, covenants and conditions of the
Ground Lease on the part of Mortgage Borrower, as tenant thereunder, (iii)
promptly notify Lender of the giving of any notice by a landlord under the
Ground Lease to Mortgage Borrower of any default by Mortgage Borrower, as tenant
thereunder, and deliver to Lender a true copy of each such notice within five
(5) Business Days of receipt and (iv) promptly notify Lender upon learning of
any bankruptcy, reorganization or insolvency of a landlord under a Ground Lease
or of any notice thereof, and deliver to Lender a true copy of such notice
within five (5) Business Days of Mortgage Borrower’s receipt. Notwithstanding
the foregoing, so long as the Monthly Ground Rent Deposit is duly deposited in
accordance with the Mortgage Loan Documents and no Event of Default shall have
occurred and be continuing, Borrower shall be deemed to have satisfied the
then-current obligations of clause (i) above. Borrower shall not and shall cause
Mortgage Borrower not to, without the prior consent of Lender, surrender any
leasehold estate created by the Ground Lease or terminate or cancel the Ground
Lease or modify, change, supplement, alter or amend the Ground Lease, in any
material respect, either orally or in writing, and if a Mortgage Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Ground Lease on the part of a Mortgage Borrower, as tenant
thereunder, Lender shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Ground Lease on the part
of Mortgage Borrower to be performed or observed on behalf of Mortgage Borrower,
to the end that the rights of Mortgage Borrower in, to and under the Ground
Lease shall be kept unimpaired and free from default. If the landlord under the
Ground Lease shall deliver to Lender a copy of any notice of default under the
Ground Lease, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon, unless Lender’s action constitutes gross negligence, fraud, illegal
acts or willful misconduct. Borrower shall, and shall cause Mortgage Borrower
to, exercise each individual option, if any, to extend or renew the term of the
Ground Lease upon demand by Lender made at any time within six (6) months prior
to the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to cause

 

70



--------------------------------------------------------------------------------

Mortgaged Borrower to exercise any such option in the name of and upon behalf of
Mortgage Borrower, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest.

 

(b) Subleases. Notwithstanding anything contained in the Ground Lease to the
contrary, Borrower shall cause Mortgage Borrower not to further sublet any
portion of the Property (other than as otherwise permitted hereunder) without
prior written consent of Lender. Each sublease hereafter made shall provide
that, (a) in the event of the termination of the Ground Lease, the sublease
shall not terminate or be terminable by the sublessee; (b) in the event of any
action for the foreclosure of the Security Instrument with respect to the
Property, the sublease shall not terminate or be terminable by the subtenant by
reason of the termination of the Ground Lease unless the sublessee is
specifically named and joined in any such action and unless a judgment is
obtained therein against the sublessee; and (c) in the event that the Ground
Lease is terminated as aforesaid, the sublessee shall attorn to the lessor under
the Ground Lease or to the purchaser at the sale of the Property on such
foreclosure, as the case may be. In the event that any portion of the Leasehold
Property shall be sublet pursuant to the terms of this subsection, such sublease
shall be deemed to be included in the Leasehold Property.

 

5.1.24 Covenants under the Mortgage Loan

 

Borrower has reviewed the covenants, undertakings and obligations of Mortgage
Borrower to and for the benefit of Mortgage Lender contained in the Mortgage
Loan Documents and Borrower shall cause Mortgage Borrower to perform such
covenants, undertakings and obligations and such covenants, undertakings and
obligations are incorporated herein by this reference as if fully set forth
herein and deemed made by Borrower for the benefit of Lender in connection with
the Loan.

 

5.1.25 O&M Program.

 

With respect to the Property, Borrower shall cause the Mortgage Borrower to
enter into a contract with a licensed industrial hygienist to develop a fully
documented O&M Program which Borrower shall submit within one hundred and eighty
(180) days of the date hereof to Lender for its reasonable approval. Borrower
further covenants and agrees to cause the Mortgage Borrower to implement and
follow in all material respects the terms and conditions of such O&M Program
during the term of the Loan, including any extension or renewal thereof.
Lender’s requirement that Borrower cause the Mortgage Borrower to develop and
comply with the O&M Program shall not be deemed to constitute a waiver or
modification of any of Borrower’s covenants and agreements with respect to
Hazardous Materials or Environmental Laws.

 

5.1.26 Bankruptcy.

 

Borrower shall give prompt written notice to Lender of any voluntary or
involuntary bankruptcy, reorganization, insolvency or similar proceeding under
the Bankruptcy Code (or other applicable law) against any Restricted Party or
any tenant under any Material Lease.

 

5.1.27 Intentionally Omitted.

 

71



--------------------------------------------------------------------------------

Section 5.2 Negative Covenants

 

From the date hereof until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release of the Liens of all of
the Security Instruments encumbering the Collateral in accordance with the terms
of this Agreement and the other Loan Documents, Borrower covenants and agrees
with Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1 Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of any Collateral or permit any such action to be taken, except Liens
created by or being contested in accordance with or permitted pursuant to the
Loan Documents. Borrower shall cause Mortgage Borrower not to create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except: (i) Permitted Encumbrances; (ii) Liens created
by or permitted pursuant to the Mortgage Loan Documents; and (iii) Liens for
Taxes or Other Charges not yet due or delinquent.

 

5.2.2 Dissolution

 

Except as otherwise expressly permitted hereunder, Borrower shall not, and shall
cause Mortgage Borrower not to, (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Collateral or the Property, (c) transfer, lease or sell, in one transaction or
any combination of transactions, the assets or all or substantially all of the
Property or assets of Borrower or Mortgage Borrower, as applicable, except to
the extent permitted by the Loan Documents, (d) modify, amend, waive or
terminate any material provision of its organizational documents or its
qualification and good standing in any jurisdiction or (e) cause the Principal
to (i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which the Principal would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of the Principal, in each case, without
obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.2.3 Change in Business

 

Borrower shall not enter into any line of business other than the ownership and
operation of the Collateral, or make any material change in the scope or nature
of its business objectives, purposes or operations, or undertake or participate
in activities other than the continuance of its present business. Borrower shall
cause Mortgage Borrower not to enter into any line of business other than the
ownership and operation of the Property, or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.

 

5.2.4 Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business or otherwise if such cancellation, release or
forgiveness is prudent and commercially reasonable. Borrower shall cause
Mortgage Borrower not to cancel or otherwise forgive or release any claim or
debt owed to Mortgage Borrower by any Person (other than termination of Leases
in accordance therewith), except for adequate consideration and in the ordinary
course of Mortgage Borrower’s business or otherwise if such cancellation,
release or forgiveness is prudent and commercially reasonable.

 

5.2.5 Zoning

 

Borrower shall cause not to be initiated, sought, or consented to, any zoning
reclassification of any portion of the Property or any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. In addition,

 

72



--------------------------------------------------------------------------------

Borrower shall not, nor shall it permit Mortgage Borrower to, initiate, join in,
acquiesce in, or consent to any change in any public or private restrictive
covenant or easement limiting, conditioning, changing, qualifying or defining
the uses which may be made of the Property or any part thereof without the prior
written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed. If under applicable zoning provisions the use of all or
any portion of the Property is or shall become a nonconforming use, Borrower
will not cause or permit and shall cause Mortgage Borrower to not cause or
permit the nonconforming use to be discontinued or abandoned without the express
written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed.

 

5.2.6 No Joint Assessment

 

Borrower shall cause not to be suffered, permitted or initiated the joint
assessment of the Property with (a) any other real property constituting a tax
lot separate from the Property, or (b) any portion of the Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the Property.

 

5.2.7 Principal Place of Business

 

Borrower shall not change its principal place of business set forth in Schedule
XX without first giving Lender thirty (30) days prior written notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.21
without the consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon Lender’s request, Borrower shall execute and
deliver and/or authorize additional financing statements, security agreements
and other instruments which may be reasonably necessary to effectively evidence
or perfect Lender’s security interest in the Collateral as a result of such
change of place of business or place of organization.

 

5.2.8 ERISA

 

(a) Borrower shall not engage in any transaction, and shall not permit, cause or
suffer to exist the engagement of its Mortgage Borrower in any transaction,
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender of any of its rights under the Note, this Agreement or
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, and represents and
covenants that (A) neither Borrower nor Mortgage Borrower is or does maintain an
“employee benefit plan” as defined in Section 3(32) of ERISA, which is subject
to Title I of ERISA, or a “governmental plan” within the meaning of Section 3(3)
of ERISA; (B) neither Borrower nor Mortgage Borrower is subject to State
statutes regulating investments and fiduciary obligations with respect to
governmental plans; (C) one or more of the following circumstances is true: (i)
equity interests in such Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2); (ii) less than twenty-five percent
(25%) of each outstanding class of equity interests in Borrower are held by
“benefit plan investors” within the meaning of 29 C.F.R.§ 2510.3-101(f)(2); or
(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101 (c) or (e); and (D) one or
more of the following circumstances is true: (i) equity interests in Mortgage
Borrower are publicly offered securities, within the meaning of 29 C.F.R. §
2510.3-101(b)(2); (ii) less than twenty-five percent (25%) of each outstanding
class of equity interests in Mortgage Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R.§ 2510.3-101(f)(2); or (iii) Mortgage

 

73



--------------------------------------------------------------------------------

Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101 (c) or (e).

 

5.2.9 Affiliate Transactions

 

Other than the Management Agreements and as expressly provided in Section 4.1.22
hereof, Borrower shall not enter into, or be a party to, or permit Mortgage
Borrower to enter into, or be a party to, any transaction with an Affiliate of
Borrower or Mortgage Borrower or any of the stockholders of Borrower or Mortgage
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower, Mortgage
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.

 

5.2.10 Assets

 

Borrower shall not purchase or own any property other than the Collateral.
Borrower shall cause its Mortgage Borrower not to purchase or own any property
other than the Property.

 

5.2.11 Debt

 

Borrower shall not create, incur or assume any Indebtedness other than the Debt
except to the extent permitted hereby. Borrower shall cause Mortgage Borrower
not to create, incur or assume any Indebtedness other than the Mortgage Loan or
as permitted under the Mortgage Loan Documents.

 

5.2.12 Transfers

 

(a) Borrower shall not sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) any Collateral or
any part thereof or any legal or beneficial interest therein or in Mortgage
Borrower or permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”) without (i) the prior written consent of Lender and
(ii) if a Securitization has occurred or is pending within thirty (30) days,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities. Borrower shall not cause, permit or suffer to exist the sale,
conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, grant of
options with respect to, or other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) the Property or any part thereof
or any legal or beneficial interest therein without the prior written consent of
Lender, except as may be otherwise expressly permitted in this Agreement.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral or any part thereof, or
Mortgage Borrower agrees to sell the Property, for a price to be paid in
installments; (ii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if there is no managing member, any member) or
the

 

74



--------------------------------------------------------------------------------

Sale or Pledge of the membership interest of a managing member or non-member
manager (or if there is no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

 

(c) Notwithstanding the provisions of Section 5.2.12(a) and (b) hereof, the
following transfers shall not be deemed a Transfer, provided that in each case
the transferee complies with the provisions of Section 4.1.22 hereof: (i) a
transfer by devise or descent or by operation of law upon the death of a member,
partner or shareholder of a Restricted Party; (ii) the Sale or Pledge, in one or
a series of transactions, of not more than forty-nine percent (49%) of the stock
in a Restricted Party; provided, however, no such transfers shall result in the
change of voting control in the Restricted Party, and as a condition to each
such transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer, (iii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party; provided, however, as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iv) transfers, issuances, pledges and redemptions of stock
in Wyndham (and its successors), so long as (A) Wyndham (or any such successor)
is (or is controlled by) a Public Company and (B) the surviving entity is
primarily involved in, or has a significant business line involving, the
ownership and operation of real estate similar to the Property, (v) the merger
or consolidation of Wyndham (or its successors), provided that the surviving
entity of such merger or consolidation is (or is controlled by) (A) a Public
Company, and (B) primarily involved in, or has a significant business line
involving, the ownership or operation of real estate similar to the Property,
(vi) the granting of easements, cross-easements, agreements, restrictions,
reservations and rights in the ordinary course of business for use, access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such easements,
agreements, restrictions or rights shall materially impair the utility and/or
operation of the Property or Borrower’s ability to repay the Debt as it becomes
due, (vii) transfers of direct or indirect interests in Borrower, Principal or
Restricted Party to Affiliates of Wyndham (or its successors) provided that
after such transfers Borrower, Principal and Restricted Party are controlled,
directly or indirectly, by Wyndham (or its successors), and (viii) pledges of
direct and indirect interests in Borrower and Mortgage Borrower to Lender as
collateral for the Loan and the exercise by Lender of its remedies under the
Loan Documents. In addition, on a one time basis, Wyndham may merge or
consolidate with a public or private entity in which the surviving entity is not
and is not controlled by a Public Company provided that (a) after such merger,
Borrower and Principal shall continue to comply with the terms of Section 4.1.22
hereof, (b) such merger or consolidation is to a Qualified Transferee, (c) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Property
and (d) the surviving entity complies with the terms and conditions of the
Settlement Agreement and establishes a reserve with Lender in an amount equal to
the estimated cost of preparing, implementing and completing the property
improvement plan that would be required pursuant to the Settlement Agreement as
a result of such merger or consolidation. In connection with any transfer or
merger permitted under this Section 5.2.12, Borrower shall deliver an Additional
Insolvency Opinion if, after such transfer or merger, more than 49% of any
direct legal or beneficial interest in Borrower (or in any constituent entity of
Borrower that is required to comply with the terms of Section 4.1.22 hereof) is
owned by a new or successor entity. Such Additional Insolvency Opinion shall be
reasonably acceptable to (A) Lender, prior to a Securitization or (B) the Rating
Agencies, if a Securitization has occurred. Notwithstanding anything to the
contrary contained herein, pledges and hypothecations of indirect equity
interests in Borrower shall be permitted provided (I) Wyndham (or its successor)
maintains control of, and holds beneficial direct or indirect ownership
interests of not less than fifty-one percent (51%) of the stock in each entity
comprising Borrower, (II) any such pledges or hypothecations are in connection
with

 

75



--------------------------------------------------------------------------------

that certain Credit Agreement between Wyndham (or its successors) and The Chase
Manhattan Bank dated June 30, 1999, as amended or another credit agreement with
an Institutional Lender or a public bond offering to prepay or refinance in full
or in part any such credit facility which Institutional Lender or bondholders
(or the trustee on their behalf), as applicable shall be making or holding a
loan to Wyndham or its successor or its Affiliates (other than Borrower or
Principal), and (III) such pledges and hypothecations of indirect interests in
Borrower are subject and subordinate to Borrower’s pledge of the Collateral as
security for the Loan. A foreclosure sale (or transfer in lieu thereof) of any
such pledge or hypothecation to The Chase Manhattan Bank, or another
Institutional Lender as collateral agent for syndicate lenders or another
Institutional Lender, or the bond trustee, shall be permitted provided (1)
Lender is given at least sixty (60) days prior written notice of the proposed
foreclosure sale or transfer in lieu thereof; (2) the transferee is a reputable
entity or person, creditworthy, with sufficient financial worth considering any
obligations assumed and undertaken with respect to the Loan, as evidenced by
financial statements and other information reasonably requested by Lender; (3)
the Property at all times shall continue to be managed by a Qualified Manager,
and (4) any and all such entities will comply with all of the requirements set
forth in the Note, this Agreement, the Security Instruments and the other Loan
Documents.

 

(d) Anything herein to the contrary notwithstanding, a Transfer under Section
5.2.12(c)(iv) or (v) which results in a change of voting control of Wyndham (or
its successors) must be to a Qualified Transferee, in which case Lender’s
consent thereto will not be required. In the event of a change of voting control
of Wyndham (or its successors) by reason of a transfer under Section
5.2.12(c)(iv) or (v) other than to a Qualified Transferee, Lender’s consent will
be required. If Lender does not consent and the proposed transfer is to take
place within the Lockout Period, Lender will permit prepayment of the Loan
(notwithstanding that the prepayment will occur during Lockout Period) provided
that Borrower pays: (i) all accrued interest through the end of the month in
which prepayment occurs, (ii) the entire outstanding principal balance, (iii)
the full Additional Interest (to the extent not previously paid), and (iv) the
Spread Maintenance Payment.

 

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.12, (a) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Prohibited Person and (b) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.12,
Lender’s consent shall not be required for the financing and/or leasing of
personal property, including, without limitation, furniture, fixtures and
equipment owned or to be purchased by Borrower or Mortgage Borrower that is used
in connection with the operation of the Property (“Equipment”), provided Lender
has received prior written notification of such Borrower’s intent to finance
and/or lease such Equipment, and provided, further, that (i) any such financing
and/or leasing is subject to commercially prudent terms and conditions and at a
market rate of interest, (ii) the Equipment financed and/or leased is readily
replaceable without material interference or interruption to the operation of
the Property as required pursuant to the provisions of this Agreement and the
Mortgage Loan Documents, (iii) the annual aggregate payments (including
principal and interest) amount of such financing and/or leasing for Equipment
located on or used in connection with each Property is at all times less than
the amount set forth on Schedule VII attached hereto and made a part hereof for
each the Property (“Permitted FF&E Financing”), (iv) the

 

76



--------------------------------------------------------------------------------

documentation for such financing and/or any material leases entered into after
the date hereof shall, among other things, provide that Lender shall be given
written notice of a default thereunder and Lender shall be provided with a
reasonable opportunity to cure such defaults, and (v) the financing and/or
leasing does not create a lien on the Property other than the Equipment
financed.

 

5.2.13 INTENTIONALLY OMITTED.

 

5.2.14 INTENTIONALLY OMITTED.

 

5.2.15 Misapplication of Funds.

 

Borrower shall not, and shall cause Mortgage Borrower not to, distribute any
Property revenues or loss proceeds in violation of the provisions of the Loan
Documents, misappropriate any Security Deposit or portion thereof, or make any
Distributions in violation of the provisions of the Loan Documents.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1 Insurance

 

(a) Borrower, at its sole cost and expense, shall cause to be obtained and
maintained at least the following coverages for the Property during the entire
term of the Loan, for the mutual benefit of Mortgage Lender, Borrower, Mortgage
Borrower, Lender, and the Property:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, in each case (ii) in an amount equal to 100% of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the outstanding principal balance of the Note allocable to the
Property; (iii) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions; (iv)
providing for no deductible in excess of $100,000; and (v) providing coverage
for contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements together with an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
the Property shall at any time constitute legal nonconforming structures or
uses. The Full Replacement Cost shall be redetermined from time to time (but not
more frequently than once in any twenty (24) calendar months) at the request of
Lender by an appraiser or contractor designated and paid by Borrower and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection. Notwithstanding clause (iv) of this
Section 6.1(a)(i) to the contrary, (1) with respect to comprehensive all risk
insurance required by this Section 6.1(a)(i), Borrower shall be permitted to
maintain a deductible of no more than $500,000.00 (the “Maximum Deductible”)
provided Borrower delivers to Lender a Letter of Credit in an amount equal to
the difference between the Maximum Deductible and $100,000.00, which Letter of
Credit shall be held by Lender as additional collateral for the Loan and
Borrower shall have no right to request that Lender draw on the Letter of
Credit, (2) with respect to windstorm coverage, Borrower shall be permitted to
maintain a deductible equal to 2% of the coverage provided by the Policy for the
Property, and (3) with respect to earthquake coverage Borrower shall be
permitted to maintain a deductible equal to $1,000,000.

 

77



--------------------------------------------------------------------------------

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if alcoholic
beverages are sold from or may be consumed at the Property, such insurance (A)
to be on the so-called “occurrence” form with a combined single limit of not
less than $2,000,000 and a per occurrence limit of not less than $1,000,000 (and
if in a blanket policy, containing an “Aggregate Per Location” endorsement); (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for all
legal contracts; and (5) contractual liability covering the indemnities
contained in Article 10 of the Security Instruments that comprise the Mortgage
Loan Documents to the extent the same is available;

 

(iii) business interruption/loss of rents insurance (A) with loss payable to
Lender subject, however, to the rights of Mortgage Lender; (B) covering all
risks required to be covered by the insurance provided for in Section 6.1(a)(i);
(C) in an amount equal to 100% of the projected gross earnings from the Property
(on an actual loss sustained basis) for a period of eighteen (18) months. The
amount of such loss of rents insurance shall be determined prior to the date
hereof and at least once each year thereafter based on the greatest of: (x)
Borrower’s reasonable estimate of the gross revenue from the Property (y) the
estimate of gross revenue set forth in the Annual Budget; and (z) the highest
gross income received during the term of the Note for any full calendar year
prior to the date the amount of such insurance is being determined, for the
succeeding twenty-four month period; and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and the Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of eighteen (18) months from the date
that the Property is repaired or replaced and operations are resumed, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period; and (E) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and the Personal
Property has been repaired, the continued loss of income will be insured until
such income returns to the same level it was prior to the loss, or the
expiration of eighteen (18) months from the date of the loss, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. Notwithstanding the foregoing, following the payment of all sums that
are then due and payable under the Note, this Agreement and the other applicable
Loan Documents, Lender shall disburse to Borrower any remaining proceeds from
business interruption insurance obtained under this Section 6.1(a)(iii). All
insurance proceeds payable to Lender pursuant to this Section 6.1(a)(iii) shall
be held by Lender and shall be applied to the obligations secured hereunder from
time to time due and payable hereunder and under Note and of this Agreement;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its Obligations secured hereunder on the respective dates of payment
provided for in this Agreement except to the extent such amounts are actually
paid out of the proceeds of such loss of rents insurance provided, however, any
sums not applied by Lender pursuant to this subsection 6.1(a)(iii) shall be
returned to Borrower

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Section 6.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Section 6.l(a)(i), (3) including
permission to

 

78



--------------------------------------------------------------------------------

occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the Commonwealth
of Puerto Rico, and employer’s liability insurance with a limit of at least
$1,000,000 per accident and per disease per employee, and $1,000,000 for disease
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the insurance
required under Section 6.1(a)(i) hereof;

 

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to the
lesser of (A) the principal balance of the Loan, and (B) the maximum limit of
coverage available for the Property under the Flood Insurance Acts;

 

(viii) earthquake, sinkhole and mine subsidence insurance, if required by Lender
in amounts equal to one time (1x) the probable maximum loss of the Property as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, provided that the insurance pursuant to this Section
6.1(a)(viii) hereof shall be on terms consistent with the all risk insurance
policy required under Section 6.1(a)(i) hereof;

 

(ix) umbrella liability insurance in an amount not less than ONE HUNDRED MILLION
FIFTY MILLION AND 00/100 DOLLARS ($150,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
Section (ii) above;

 

(x) a blanket fidelity bond and errors and omissions insurance coverage insuring
against losses resulting from dishonest or fraudulent acts committed by (A)
Borrower’s and Mortgage Borrower’s personnel; (B) any employees of outside firms
that provide appraisal, legal, data processing or other services for Borrower or
Mortgage Borrower or (C) temporary contract employees or student interns;

 

(xi) terrorism insurance covering loss or damage incurred as a result of an act
of terrorism (including bio-terrorism, if commercially available ) or similar
acts of sabotage, in an amount of not less than an amount equal to the full
insurable value of the Improvements and the Personal Property;

 

(xii) upon sixty (60) days prior written notice, such other reasonable insurance
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located;

 

(xiii) to the extent not covered in clauses (i) through (xii) above, such other
insurance as may from time to time be reasonably required by Lender in order to
protect the Property and Lender’s interests in the Collateral; and

 

79



--------------------------------------------------------------------------------

(xiv) to the extent not already required by Lender in accordance with the
foregoing, such Borrower shall cause Mortgage Borrower to obtain any additional
coverage required by Mortgage Lender in accordance with the Mortgage Loan
Documents.

 

All insurance provided for in Section 6.1 (a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be reasonably satisfactory to Lender, issued by financially sound
and responsible insurance companies authorized to do business in the
Commonwealth of Puerto Rico with a claims paying ability rated “A-” or better by
S&P and A3 or better by Moody’s and approved by Lender. The insurance required
pursuant to Section 6.1(a) above may be with a syndicate of insurers through
which at least (A)(i) 40% of the coverage is provided by carriers having a
claims paying ability rating by S&P not lower than AA-, (ii) 85% of the coverage
is provided by carriers having a claims paying ability rating by S&P not lower
than A- and (iii) 100% of the coverage is provided by carriers having a claims
paying ability rating by S&P not lower than BBB- and (B)(i) 60% of the coverage
is provided by carriers having a claims paying ability rating by Moody’s not
lower than A2 and (ii) 100% of the coverage is provided by carriers having a
claims paying ability rating by Moody’s not lower than Baa3 (each such insurer
shall be referred to below as a “Qualified Insurer”). For purposes of the
immediately preceding sentence, when an insurance company is rated only by S&P
or only by Moody’s, then only such rating shall be applicable. Not less than
thirty (30) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Section 6.1(a), Borrower shall deliver certified
copies of the Policies or certificates marked “premium paid” or accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), provided, however, that in the case of renewal Policies,
Borrower may furnish Lender with binders therefor to be followed by certificates
of insurance. If Borrower’s insurers or reinsurance carriers fail to provide or
maintain such ratings, Borrower may satisfy the ratings requirement of this
Section by providing to Lender a “cut-through” endorsement in form and substance
approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, issued by an insurer with at least an “A+” rating by
S&P.

 

(b) Except to the extent required pursuant to Section 6.1(a) hereof, Borrower
shall not obtain any umbrella or blanket liability or casualty Policy, unless
such Policy shall specifically allocate to each Property the amount of coverage
required thereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the terms of
Section 6.1(a) hereof.

 

(c) All Policies provided for or contemplated by Section 6.1(a) hereof,, except
for the Policy referenced in Section 6.1(a)(v), shall name Mortgage Borrower as
the insured and Borrower, Lender and Mortgage Lender as additional insured, as
their respective interests may appear, and in the case of property damage,
boiler and machinery, and flood insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.

 

(d) All Policies provided for in Section 6.1(a) hereof, shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, Mortgage Borrower or anyone acting for
Borrower or Mortgage Borrower, or of any tenant under any Lease or other
occupant, or failure to comply with the provisions of any Policy which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;

 

80



--------------------------------------------------------------------------------

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an additional insured; and

 

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(e) Upon written request by Lender, Borrower shall furnish to Lender, on or
before thirty (30) days after the close of each of Borrower’s fiscal years, an
Officer’s Certificate certifying of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right to take such action as Lender deems necessary to protect its interest in
the Property and the Collateral, including, without limitation, the obtaining of
such insurance coverage as Lender in its sole discretion deems appropriate after
five (5) Business Days’ written notice to Borrower if prior to the date upon
which any such coverage will lapse or at any time Lender deems necessary
(regardless of prior written notice to Borrower) to avoid a lapse of such
coverage. All expenses incurred by Lender in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Borrower to
Lender upon demand and until paid shall be secured by the Security Instruments
and shall bear interest at the Default Rate.

 

(g) In the event of a foreclosure of any of the Security Instruments, or other
transfer of title to any Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower and/or Mortgage Borrower in and
to such policies then in force concerning the Property (unless such policies are
blanket policies insuring real property in addition to the Property) and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure, Mortgage Lender or Lender or other transferee in the event of such
other transfer of title and such party shall notify the insurer thereof.

 

Section 6.2 Casualty

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall cause prompt notice of such damage
to be given to Lender and Borrower shall, or shall cause Mortgage Borrower to,
promptly commence and diligently prosecute the completion of the Restoration of
the Property in accordance with Section 6.4. Borrower shall pay, or cause
Mortgage Borrower to pay, all costs of such Restoration whether or not such
costs are covered by insurance. Lender may, but shall not be obligated to, make
proof of loss if not made timely (in accordance with industry standards) by
Borrower. The rights of Lender under this Section are subject and subordinate to
the rights of Mortgage Lender under the Mortgage Loan Documents.

 

Section 6.3 Condemnation

 

Borrower shall cause prompt notice of the actual or threatened commencement of
any proceeding for the Condemnation of all or any part of the Property to be
given to Lender and shall deliver to Lender copies of any and all papers served
in connection with such proceedings. Lender may participate in any such
proceedings, and such Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Such Borrower shall,
at its expense, and shall cause Mortgage

 

81



--------------------------------------------------------------------------------

Borrower to, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such takings), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of costs of collection, to the reduction
or discharge of the Debt in accordance with the terms of this Agreement. Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If the Property or any portion thereof
is taken by a condemning authority, Borrower shall, and shall cause Mortgage
Borrower to, promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 6.4. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. Notwithstanding the
foregoing, or any other provision herein to the contrary, Borrower’s obligation
to commence and pursue Restoration of the Property shall not be deemed to
obligate Borrower to acquire any additional land to substitute for any portion
of the Property which may be taken by Condemnation. The rights of Lender under
this Section are subject and subordinate to the rights of Mortgage Lender under
the Mortgage Loan Documents.

 

Section 6.4 Restoration

 

Subject to the rights of Mortgage Lender under the Mortgage Loan Documents and
the provisions thereunder for Restoration, the following provisions shall apply
in connection with the Restoration of the Property:

 

(a) The term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the
net amount of all insurance proceeds received pursuant to Section 6.1 (a)(i),
(iv), (vi), (vii) and (viii) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(ii) the net amount of the Award, after deduction of reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be, plus (in
the case of (i) and (ii) above) any interest or other income earned on the
investment of the Insurance Proceeds or Condemnation Proceeds pursuant to the
terms hereof.

 

(b) All Net Proceeds not required or permitted by Mortgage Lender under the
Mortgage Loan Documents to be made available for the Restoration, or not
required or permitted by Mortgage Lender to be paid to Mortgage Lender, shall be
paid to, and applied by, Lender toward the payment of either (or both) (1) any
then outstanding portion of the Debt or (2) the principal balance of the Debt
whether or not then due and payable, in either case in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion. If Lender
shall receive and retain Net Proceeds, the Lien of the Security Instruments
shall be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction of the Debt. The rights of Lender to Net
Proceeds in respect of the Property are subject and subordinate to the rights of
Mortgage Lender under the Mortgage Loan Documents.

 

(c) Each of Borrower and Mortgage Borrower shall deliver to Lender copies of all
written correspondence delivered to and received from Mortgage Lender that
relate to a Casualty, Condemnation and/or Restoration of the Property.

 

82



--------------------------------------------------------------------------------

  VII. RESERVE FUNDS

 

Section 7.1 Required Repair Funds.

 

7.1.1 Deposits.

 

Borrower shall cause to be performed the repairs at the Property, as more
particularly set forth on Schedule III to the Mortgage Loan Documents (such
repairs hereinafter referred to as “Required Repairs”). Borrower shall cause to
completed the Required Repairs on or before the required deadline for each
repair as set forth on such Schedule III, subject to such extensions as required
due to Force Majeure. If the Required Repairs are not completed on or before the
required deadline for each repair, subject to such extensions as required due to
Force Majeure, Borrower shall deposit with Lender, immediately upon request by
Lender, to the extent not already deposited with Mortgage Lender, an amount for
the Property equal to 125% of the cost of any remaining or incomplete Required
Repair for the Property (collectively, the “Required Deposit”). Amounts so
deposited with Lender shall be held by Lender and shall hereinafter be referred
to as Borrower’s “Required Repair Fund”. Notwithstanding the foregoing, in lieu
of depositing the Required Deposit, Borrower shall have the option of delivering
to Lender a Letter of Credit in the amount of the Required Deposit. It shall be
an Event of Default under this Agreement if (a) Borrower or Mortgage Borrower
does not complete the Required Repairs at the Property by the required deadline
for each repair as set forth on such Schedule III, subject to such extensions as
required due to Force Majeure or (b) Borrower does not satisfy each condition
contained in Section 7.1.2 hereof in all material respects. Upon the occurrence
of such an Event of Default, Lender, at its option and subject to the rights of
Mortgage Lender, may withdraw all Required Repair Funds from the Required Repair
Account and Lender may apply such funds either to completion of the Required
Repairs at the Property or toward payment of the Debt in such order, proportion
and priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, in lieu of depositing the Required
Repair Deposit in the Required Repair Fund, Borrower shall have the option of
delivering to Lender a Letter of Credit in an amount equal to the Required
Repair Deposit. Lender’s rights hereunder shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. Borrower shall notify Lender of any request for disbursement from the
repair funds under the Mortgage Loan Documents simultaneously with such
disbursement request. All rights of Lender hereunder shall be subject to the
rights of Mortgage Lender under Mortgage Loan Documents. If, and for so long as,
Borrower or Mortgage Borrower has deposited funds in the Required Repair Fund
under and in satisfaction of the requirements of the Mortgage Loan Documents,
and Mortgage Lender has applied such funds to pay for the completion of the
Required Repairs, as and when due from time to time, Borrower’s obligation to
fund the Required Repair Fund hereunder shall be deemed satisfied. If at any
time, for any reason or no reason, Mortgage Lender waives the requirements set
forth in the Mortgage Loan Documents with respect to the Required Repair Fund,
or the Mortgage Loan is satisfied, Borrower shall immediately be obligated to
establish and maintain a Required Repair Fund as provided in this Section for
the benefit of Lender.

 

7.1.2 Release of Required Repair Funds.

 

Provided Borrower has deposited funds in the Required Repair Account, Lender
shall disburse to Borrower the Required Repair Funds from the Required Repair
Account from time to time upon satisfaction by Borrower of each of the following
conditions: (a) Borrower shall submit a written request for payment to Lender at
least fifteen (15) days prior to the date on which Borrower requests such
payment be made and specifies the Required Repairs to be paid, (b) on the date
such request is received by Lender and on the date such payment is to be made,
no Event of Default shall exist and remain uncured, (c) Lender shall have
received an Officer’s Certificate (i) stating that all Required Repairs at the

 

83



--------------------------------------------------------------------------------

applicable Property to be funded by the requested disbursement have been
completed in good and workmanlike manner (or any materials to be reimbursed by
the requested disbursement are on site at the Property or in a bonded warehouse
reasonably acceptable to Lender and are properly secured or have been installed
in the Property) and in accordance with all Legal Requirements and Environmental
Laws, such certificate to be accompanied by a copy of any license, permit or
other approval by any Governmental Authority required to commence and/or
complete such Required Repairs, (ii) identifying each Person that supplied
materials, labor or other services, including, without limitation, design,
construction management and project supervision, in connection with the Required
Repairs performed at the Property with respect to the reimbursement to be funded
by the requested disbursement, and (iii) stating that each such Person has been
paid in full all sums then due upon such disbursement, such Officer’s
Certificate to be accompanied by lien waivers from each Person receiving $50,000
or more in payment or other evidence of payment reasonably satisfactory to
Lender, (d) at Lender’s option, a title search for the Property indicating that
the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs at the
Property to be funded by the requested disbursement (or any materials to be
reimbursed by the requested disbursement are on site at the Property or in a
bonded warehouse reasonably acceptable to Lender and are properly secured or
have been installed in the Property) have been completed and are paid for upon
such disbursement to Borrower. Lender shall not be required to make
disbursements from the Required Repair Account with respect to any Property
unless such requested disbursement is in an amount greater than $25,000 (or a
lesser amount if the total amount in the Required Repair Account is less than
$25,000, in which case only one disbursement of the amount remaining in the
account shall be made). Provided no Event of Default has occurred and is
continuing, any funds remaining in the Required Repairs Account after completion
of all Required Repairs and the delivery of evidence thereof in accordance with
the terms and conditions of this Agreement will be disbursed to Borrower. In the
event Borrower delivers a Letter of Credit to Lender in lieu of depositing cash
into the Required Repair Account, provided Borrower delivers evidence reasonably
acceptable to Lender that the applicable Required Repairs are completed in a
good and workmanlike manner and such Required Repairs have been paid for in
full, Borrower shall be permitted to deliver a replacement Letter of Credit to
Lender in an amount equal to 125% of the then remaining outstanding Required
Repairs. Anything in this subsection 7.1.2 to the contrary notwithstanding, the
rights and obligations hereunder shall be applicable only if, as and when the
Required Repair Fund is being maintained for Lender’s benefit.

 

Section 7.2 Tax and Insurance Escrow Fund

 

7.2.1 Deposits to the Tax and Insurance Escrow Fund

 

Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
(the “Monthly Tax Deposit”) that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, and (b) one-twelfth of the Insurance Premiums (the “Monthly Insurance
Premium Deposit”) that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies, with respect to, and allocable to the
Property upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). The Tax and Insurance
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note and this Agreement, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender. Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.1.2 and 6.1 hereof. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer

 

84



--------------------------------------------------------------------------------

or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax Lien or title or claim thereof, provided, however,
Borrower shall have the right to contest the same in good faith and in
accordance with the terms hereof. If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 and 6.1 hereof, Lender shall return any excess to Borrower. Any
amount remaining in the Tax and Insurance Escrow Fund after the Debt has been
paid in full shall be returned to Borrower. In allocating such excess, Lender
may deal with the Person shown on the records of Lender to be the owners of the
Property. If at any time Lender reasonably determines that the Tax and Insurance
Escrow Fund is not or will not be sufficient to pay Taxes and Insurance Premiums
by the dates set forth in (a) and (b) above, Lender shall notify Borrower of
such determination and Borrower shall increase its monthly payments to Lender by
the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to delinquency of the Taxes and/or thirty (30) days
prior to expiration of the Policies, as the case may be. Notwithstanding the
foregoing, in lieu of making the Monthly Insurance Premium Deposit, Borrower
shall have the option of (i) delivering to Lender a Letter of Credit in an
amount equal to the estimated annual Insurance Premium, as the same is
calculated each year during the term of the Loan or (ii) providing evidence
reasonably satisfactory to Lender that the liability or casualty Policy
maintained) by Borrower or Mortgage Borrower covering the Property shall
constitute an approved blanket or umbrella Policy pursuant to terms hereof along
with evidence reasonably acceptable to Lender that the Insurance Premiums for
such approved blanket Policy or umbrella Policy for the immediately succeeding
year has been paid in full. Amounts deposited with Lender in the Tax and
Insurance Escrow Fund shall be held by Lender in an interest-bearing account and
all earnings and interest on such amounts shall be added to and become part of
the Tax and Insurance Escrow Fund. All rights of Lender hereunder shall be
subject to the rights of Mortgage Lender under the Mortgage Loan Documents. If,
and for so long as, Borrower or Mortgage Borrower have deposited funds in the
Tax and Insurance Escrow Fund in satisfaction of the requirements of the
Mortgage Loan Documents, and Mortgage Lender has applied such funds in timely
payment of the Taxes and Insurance Obligations, Borrower’s obligation to fund
the Tax and Insurance Escrow Fund hereunder shall be deemed satisfied.

 

7.2.2 Withdrawals From the Tax Account and the Insurance Premium Account.

 

Lender shall withdraw funds from the Tax Account to pay Taxes on or before the
date Taxes are due and payable. Lender shall have the right to withdraw funds
from the Insurance Premium Account to pay Insurance Premiums on or before the
date Insurance Premiums are due and payable. Anything in this Section 7.2.2 to
the contrary notwithstanding, the rights and obligations hereunder shall be
applicable only if, as and when the Tax and Insurance Escrow Fund is being
maintained for Lender’s benefit.

 

Section 7.3 Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund

 

With respect to the Property, on the Closing Date, Borrower shall cause Mortgage
Borrower to deposit $3,200,000.00. In addition to the foregoing, in the event
that the budgeted amount for Replacements at the casino (based upon the Casino
Budget) for a five (5) year period commencing on the Closing Date (such amount
the “Budgeted Casino Replacements”) exceeds $4,600,000.00 (excluding any Excess
(defined below) carried forward from prior years), Borrower shall cause Mortgage
Borrower to, within five (5) days of delivery of the Casino Budget, deposit with
Lender an additional amount equal to the difference between the Budgeted Casino
Replacements and $4,600,000.00. Borrower shall cause to be deposited the
Replacement Reserve Deposit on each Payment Date during the term of the Loan for
replacements and repairs to be made to the Property (collectively the
“Replacements”). Amounts so deposited shall hereinafter be referred to as the
“Replacement Reserve Fund” and the account in which

 

85



--------------------------------------------------------------------------------

such amounts are held shall hereinafter be referred to as the “Replacement
Reserve Account”. Borrower covenants and agrees to cause Lender to be provided
evidence reasonably acceptable to Lender, within thirty (30) days after the
start of each calendar month, of the Actual Amount for the Property for the
immediately preceding calendar month period. (For example, with respect to the
Replacement Reserve Deposit payable on the Payment Date in June, Borrower shall
provide Lender evidence of the Actual Amount for the month of April (the Subject
Month) by May 30). Notwithstanding the foregoing, in lieu of depositing the
Replacement Reserve Deposit, Borrower may cause to be delivered to Lender one
(1) or more Letters of Credit each in the amount of the required Replacement
Reserve Deposit. In the event the Actual Amount spent by Mortgage Borrower for
Replacements to the Property in any given Subject Month exceeds the product of
(a) the applicable Gross Income From Operations for the Property in such Subject
Month and (b) the FF&E Factor (such amount, the “Excess”), Borrower or Mortgage
Borrower may request payment or reimbursement from the Replacement Reserve
Account (or may request a reduction in the amount of any Letter of Credit
delivered to Lender in lieu of a cash deposit to the Replacement Reserve
Account) for the Excess, up to the amount of funds or Letters of Credit on
deposit in the Replacement Reserve Account, in accordance with Section 7.3.2
provided, however, at no time shall Borrower or Mortgage Borrower be entitled to
receive funds (or reduce Letters of Credit) in excess of the Actual Amount for
the applicable Subject Month. To the extent the Replacement Reserve Account has
no funds or Letters of Credit on deposit or is less than the amount of the
Excess, Borrower and Mortgage Borrower will be permitted to carry forward the
amount of the Excess that was not paid or reimbursed from the Replacement
Reserve Account (such amount, the “Shortfall”) as a reduction in subsequent
month(s) calculation of the Replacement Reserve Deposit for the Property until
the Shortfall has been exhausted. In other words, Borrower or Mortgage Borrower
shall be reimbursed for its Replacement expenditures to the Property first by
reduction of the current month’s Replacement Reserve Deposit, second from any
funds (and by reductions in the amount of Letters of Credit delivered to Lender
in lieu of cash deposits) on deposit in the Replacement Reserve Account (using
first the funds and then reductions in the Letters of Credit), and third as an
ongoing credit toward future months’ required Replacement Reserve Deposits until
Mortgage Borrower or Borrower has been fully reimbursed for all expenditures for
Replacements from the beginning of the first Subject Month to date. All rights
of Lender hereunder shall be subject to the rights of Mortgage Lender under the
Mortgage Loan Documents. If, and for so long as, Borrower or Mortgage Borrower
have deposited funds in the Replacement Reserve Fund under and in satisfaction
of the requirements of Mortgage Loan Documents, and Mortgage Lender has applied
such funds for Replacements as and when due from time to time, Borrower’s
obligation to fund the Replacement Reserve Fund hereunder shall be deemed
satisfied. If at any time, for any reason or no reason, Mortgage Lender waives
the requirements set forth in the Mortgage Loan Documents with respect to the
Replacement Reserve Fund, or the Mortgage Loan is satisfied, Borrower shall
immediately be obligated to establish and maintain a Replacement Reserve Fund as
provided in this Section for the benefit of Lender.

 

7.3.2 Disbursements from Replacement Reserve Account

 

(a) Provided that (i) the Replacement Reserve contains funds or a Letter of
Credit and (ii) no Event of Default shall have occurred and be continuing,
Lender shall make disbursements from the Replacement Reserve Account (or reduce
the amount of Letters of Credit delivered to Lender in lieu of cash deposits to
the Replacement Reserve Account) to pay or reimburse Borrower only for the costs
of the Replacements made to the Property (with any funds on deposit being
utilized prior to the reduction of any Letters of Credit). Lender shall not be
obligated to make disbursements from the Replacement Reserve Account to pay or
reimburse Mortgage Borrower for the costs of routine maintenance to the
Property, for replacement of inventory or for costs which are to be reimbursed
from the Required Repairs Fund or are in excess of the funds deposited in the
Replacement Reserve Account allocable to the Property.

 

86



--------------------------------------------------------------------------------

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower within
fifteen (15) Business Days of request amounts from the Replacement Reserve
Account necessary to pay or reimburse Borrower for the actual approved costs and
Replacements upon completion of such Replacements (or, upon partial completion
in the case of Replacements made pursuant to Section 7.3.2(e)) as reasonably
determined by Lender. In no event shall Lender be obligated to disburse funds
from the Replacement Reserve Account if a Default or an Event of Default has
occurred and is continuing.

 

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form reasonably specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased or to be purchased, if the Replacement includes
the purchase or replacement of specific items, (iii) the price of all materials
(grouped by type or category) used in any Replacement other than the purchase or
replacement of specific items, and (iv) the cost of all contracted labor or
other services (including, without limitation, design, construction management
and project supervision) applicable to each Replacement for which the
disbursement is requested. With each request Borrower shall deliver an Officer’s
Certificate certifying that all Replacements subject to prior requests, have
been made in accordance with all applicable Legal Requirements of any
Governmental Authority having jurisdiction over the Property to which the
Replacements are being provided. Each request for disbursement shall include
copies of invoices for all items or materials purchased or to be purchased and
all contracted labor or services provided or to be provided and each request
shall include waivers of lien and evidence of payment from each contractor, as
applicable, previously receiving payment out of any prior such request provided,
however, lien waivers shall only be required if the payments to such contractor
is equal to or exceeds $50,000.00. Except as provided in Section 7.3.2(e), each
request for disbursement from the Replacement Reserve Account shall be made only
after completion of the Replacement for which disbursement is requested.
Borrower shall provide Lender evidence of completion or partial completion, as
applicable, satisfactory to Lender in its reasonable judgment.

 

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to each request for disbursement (i) prior to submitting such request
for disbursement from the Replacement Reserve Account, (ii) with the funds
received from the applicable disbursement from the Replacement Reserve Account
or, (iii) at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement. In the case
of payments made by joint check, Lender may require a waiver of lien from each
Person receiving payment equal to or in excess of $50,000.00 prior to Lender’s
disbursement from the Replacement Reserve Account. In addition, as a condition
to any disbursement, Lender may require Borrower to obtain lien waivers from
each contractor, supplier, materialman, mechanic or subcontractor who receives
payment in an amount equal to or greater than $50,000 for completion of its work
or delivery of its materials. Any lien waiver delivered hereunder shall conform
to the requirements of applicable law and shall cover all work performed and
materials supplied (including equipment and fixtures) for the Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current payment or reimbursement request (or, in the event that
payment to such contractor, supplier, subcontractor, mechanic or materialmen is
to be made by a joint check, the release of lien shall be effective through the
date covered by the previous release of funds request).

 

(e) If (i) the cost of a Replacement exceeds $50,000, and (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, a request for payment or reimbursement from the Replacement
Reserve Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly

 

87



--------------------------------------------------------------------------------

secured or have been installed in the Property (or if stored at a place other
than the Property, are secured in a manner reasonably acceptable to Lender), (C)
all other conditions in this Agreement for disbursement have been satisfied, (D)
funds remaining in the Replacement Reserve Account together with other funds or
assurances reasonably satisfactory to Lender deposited with Lender and available
for such Replacements are, in Lender’s reasonable judgment, sufficient to
complete such Replacement and other Replacements when required, and (E) if
required by Lender, each contractor or subcontractor receiving payments equal to
or in excess of $50,000 under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

 

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

 

(g) Anything in this subsection 7.3.2 to the contrary notwithstanding, the
rights and obligations hereunder shall be applicable only if, as and when the
Replacement Reserve Fund is being maintained for Lender’s benefit.

 

7.3.3 Performance of Replacements

 

(a) Borrower shall cause Replacements to be made when required in order to keep
the Property in condition and repair consistent with comparable hotels in the
same market segment in the metropolitan area in which the Property is located,
and to keep the Property or any portion thereof from deteriorating. Borrower
shall cause to completed all Replacements in a good and workmanlike manner as
soon as practicable following the commencement of making each such Replacement.
Borrower shall notify Lender of any request for disbursement from the
Replacement Reserve Fund under the Mortgage Loan Documents simultaneously with
such disbursement request.

 

(b) In connection with Replacements for which payments or reimbursements are
requested from the Replacement Reserve Account, Lender reserves the right, at
its option, to approve each contract or work order with materialmen, mechanics,
suppliers, subcontractors, contractors or other parties providing labor or
materials in connection with the Replacements in the event amounts payable under
such contract or work order exceed $250,000.00, such approval not to be
unreasonably withheld, conditioned or delayed. Upon Lender’s request, Borrower
shall assign such contract or subcontract to Lender.

 

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the option to withhold disbursement from the Replacement
Reserve Account for any unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, without providing any prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.

 

(d) In order to facilitate Lender’s completion or making of the Replacements
upon a default which continues after the expiration of all applicable cure
periods (during which period Borrower has not cured such default) under the
Mortgage Loan Documents, Borrower grants Lender, and shall cause Mortgage
Borrower to grant Lender, the right to enter onto the Property upon prior
written notice to Borrower and subject to the rights of tenants and hotel guests
and perform any and all work and labor necessary to complete or make the
Replacements and/or employ watchmen to protect the Property from damage. All
sums so expended by Lender shall be deemed to have been advanced under the Loan
to Borrower and secured by the Security Instruments. For this purpose Borrower
constitutes and appoints Lender its true and lawful attorney-in-fact with full
power of substitution to complete or undertake the Replacements in the name of
Borrower and as owner of beneficial interests in Mortgage Borrower. Such

 

88



--------------------------------------------------------------------------------

power of attorney shall be deemed to be a power coupled with an interest and
cannot be revoked, provided, however, Lender shall not exercise such power of
attorney until the earlier of (i) the occurrence and continuance of a default
which continues after the expiration of all applicable cure periods (during
which period Borrower has not cured such default) under the Mortgage Loan
Documents, or (ii) ten (10) days after Lender notifies Borrower of its intention
to exercise such power of attorney. Borrower empowers said attorney-in-fact as
follows: (i) to use any funds in the Replacement Reserve Account for the purpose
of making or completing the Replacements; (ii) to make such additions, changes
and corrections to the Replacements as shall be reasonably necessary or
desirable to complete the Replacements; (iii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be reasonably
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of the Replacements, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower for itself or as owner of beneficial interest in Mortgage Borrower,
which may be required by any of the contract documents; (vi) to prosecute and
defend all actions or proceedings in connection with the Property or the
rehabilitation and repair of the Property; and (vii) to do any and every act
which Borrower might do in its own behalf, itself and/or as owner of beneficial
interests in the Mortgage Borrower to fulfill the terms of this Agreement.

 

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement; (iii)
obligate Lender to proceed with the Replacements; or (iv) obligate Lender to
demand from Borrower additional sums to make or complete any Replacement.

 

(f) Borrower shall permit, and cause to be permitted, Lender and Lender’s agents
and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties making Replacements pursuant to this
Section 7.3.3 to enter onto the Property during normal business hours and upon
prior written notice (subject to the rights of tenants under their Leases and
hotel patrons) to inspect the progress of any Replacements and all materials
being used in connection therewith, to examine all plans and shop drawings
relating to such Replacements which are or may be kept at the Property, and to
complete any Replacements made pursuant to this Section 7.3.3. Borrower shall
cause all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
pursuant to this Section 7.3.3.

 

(g) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement in excess of $250,000 for the Property from the
Replacement Reserve Account in order to verify completion of the Replacements
for which payment or reimbursement is sought unless Mortgage Lender has verified
such completion and Borrower has provided Lender with evidence of such
verification. Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

 

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other Liens (except for Permitted Encumbrances).

 

(i) Before each disbursement from the Replacement Reserve Account in excess of
$250,000.00 for the Property, Lender may require Borrower to provide Lender with
a search of title to the Property effective to the date of the disbursement,
which search shows that no mechanic’s or materialmen’s Liens

 

89



--------------------------------------------------------------------------------

or other Liens of any nature (other than Liens being contested in good faith in
accordance with the terms hereof) have been placed against the Property since
the date of recordation of the mortgage and that title to the Property is free
and clear of all Liens (other than Permitted Encumbrances), unless such search
has been performed by Mortgage Lender and Borrower has provided Lender with such
search evidencing compliance with this provision.

 

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

 

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement to the
extent not already provided by Borrower’s existing insurance coverage. All such
policies shall be in form and amount reasonably satisfactory to Lender. All such
policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

(l) Notwithstanding the foregoing, Borrower shall cause Mortgage Borrower to
commence the Replacements at the casino costing approximately $3,200,000.00
which have been budgeted for in the Casino Budget and Borrower shall cause
Mortgage Borrower to cause such Replacements to be substantially underway prior
to the initial Maturity Date.

 

7.3.4 Failure to Make Replacements.

 

(a) It shall be an Event of Default under this Agreement if Borrower fails to
comply with any provision of this Section 7.3 and such failure is not cured
within thirty (30) days after notice from Lender. Upon the occurrence and during
the continuance of such an Event of Default, Lender may use the Replacement
Reserve Fund (or any portion thereof) for any purpose, including but not limited
to completion of the Replacements as provided in Sections 7.3.3(c) and (d), or
for any other repair or replacement to any Property or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Replacement Reserve Funds
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.

 

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

 

7.3.5 Balance in the Replacement Reserve Account.

 

The insufficiency of any balance in the Replacement Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

Section 7.4 Ground Lease Escrow Fund.

 

Borrower shall pay to Lender on each Payment Date an amount (the “Monthly Ground
Rent Deposit”) equal to one-twelfth of the annual amount that is estimated by
Lender to be due and payable by the Mortgage Borrower under the Ground Lease,
the Miami Lease and the Miramar Parcel Lease for all rent and any and all other
charges (collectively, the “Ground Rent”) which may be due by Mortgage

 

90



--------------------------------------------------------------------------------

Borrower under the Ground Lease, the Miami Lease and the Miramar Parcel Lease in
order to accumulate with Lender sufficient funds to pay all sums payable under
the Ground Lease, the Miami Lease and the Miramar Parcel Lease at least ten (10)
Business Days prior to the dates due (said amounts, hereinafter called the
“Ground Lease Escrow Fund’). The Ground Lease Escrow Fund is for the purpose of
paying all sums due under the Ground Lease, the Miami Lease and the Miramar
Parcel Lease. Provided Borrower is making Monthly Ground Rent Deposits and there
are sufficient sums in the Ground Lease Escrow Fund or, if there are
insufficient sums in the Ground Lease Escrow Fund, Borrower simultaneously pays
any such deficiency to the ground lessor under the Ground Lease, the Miami Lease
and the Miramar Parcel Lease, as applicable, Lender will apply any amounts held
in the Ground Lease Escrow Fund to the payment of Ground Rent or other charges
required to be made by Borrower pursuant to Section 5.1.23 hereof.
Notwithstanding the foregoing, in lieu of depositing the Monthly Ground Rent
Deposit, Borrower shall have the option of delivering to Lender a Letter of
Credit equal to the annual Ground Rent due under each of the Ground Lease, the
Miami Lease and the Miramar Parcel Lease, as calculated each year during the
term of the Loan. Such deposit may be increased by Lender in the amount Lender
deems is necessary in its reasonable discretion based on any increases in the
rent due under the Ground Lease, the Miami Lease and the Miramar Parcel Lease.
Borrower shall not be permitted to request a draw under the Letter of Credit.
Anything in this Section 7.4 to the contrary notwithstanding, the rights and
obligations hereunder shall be applicable only if, as and when the Ground Lease
Escrow Fund is being maintained for Lender’s benefit.

 

Section 7.5 Intentionally Omitted.

 

Section 7.6 Debt Service Reserve.

 

7.6.1 Debt Service Reserve Deposit.

 

On the Closing Date, Borrower shall cause Mortgage Borrower to deposit with or
at the direction of Mortgage Lender an amount equal to the Debt Service Reserve
Deposit. Amounts so deposited shall be referred to as the “Debt Service
Reserve”. Notwithstanding the foregoing, in lieu of depositing the Debt Service
Reserve Deposit with Lender, Mortgage Borrower shall have the option of delivery
to Lender a Letter of Credit equal to the Debt Service Reserve Deposit.

 

7.6.2 Release of Debt Service Reserve.

 

Amounts on deposit in the Debt Service Reserve shall be released and applied in
accordance with the provisions of the Mortgage Loan Agreement.

 

Section 7.7 Intentionally Omitted.

 

  VIII.  DEFAULTS

 

Section 8.1 Event of Default

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if any portion of the Debt (other than the payments due on the Maturity
Date) is not paid within two (2) Business Days of the date the same is due and
payable or if the amounts due on the Maturity Date are not paid on or prior to
the Maturity Date;

 

91



--------------------------------------------------------------------------------

(ii) if any of the Taxes or Other Charges are not paid on or before the date
when the same are due and payable;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request if required
pursuant to the terms hereof;

 

(iv) except as expressly permitted hereunder or under the Mortgage Loan
Documents, if Borrower transfers or encumbers any portion of the Collateral or
if Mortgage Borrower transfers or encumbers any portion of the Property, in
either case without Lender’s prior written consent or otherwise violates the
provisions of the Loan Documents and Mortgage Loan Documents, as the case may
be;

 

(v) if any representation or warranty made by any Borrower, Principal,
Indemnitor or Guarantor herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made (excluding for purposes
of this subsection (v), any provision of a representation or warranty that is in
the nature of a covenant as to the future);

 

(vi) if any Borrower, Mortgage Borrower, Principal, Indemnitor or any guarantor
under any guaranty issued in connection with the Loan shall make an assignment
for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for any Borrower,
Mortgage Borrower, Principal, Indemnitor or any guarantor under any guarantee
issued in connection with the Loan or if any Borrower, Mortgage Borrower,
Principal, Indemnitor or such guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or State law, shall
be filed by or against, consented to, or acquiesced in by, any Borrower,
Mortgage Borrower, Principal, Indemnitor or such guarantor, or if any proceeding
for the dissolution or liquidation of any Borrower, Mortgage Borrower,
Principal, Indemnitor or such guarantor shall be instituted; provided, however,
if such appointment, adjudication, petition or proceeding was involuntary and
not consented to by such Borrower, Mortgage Borrower, Principal, Indemnitor or
such guarantor, upon the same not being discharged, stayed or dismissed within
ninety (90) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower breaches any of its negative covenants contained in Section 5.2
in any material respect or any covenant contained in Section 5.1.10 hereof;

 

(x) with respect to any term, covenant or provision set forth herein or in any
other Loan Document which specifically contains a notice requirement or grace
period, if Borrower shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in the Additional Insolvency Opinion or in any other
“non-consolidation” opinion delivered subsequent to the closing of the Loan, is
or shall become untrue in any material respect;

 

92



--------------------------------------------------------------------------------

(xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) if such default permits the Manager thereunder to terminate or cancel
the Management Agreement (or any Replacement Management Agreement);

 

(xiii) if any Borrower or Principal violates or does not comply with any of the
provisions of Section 4.1.22 hereof in any material respect, including, but not
limited to, if any Borrower, Mortgage Borrower or any Principal shall fail to
comply with the provisions of its operating agreement, articles or certificate
of incorporation, partnership agreement or any other governing documents;

 

(xiv) subject to Borrower’s or Mortgage Borrower’s right to contest the same in
accordance with the terms hereof or in the Mortgage Loan Documents, if the
Property becomes subject to any mechanic’s, materialman’s or other Lien other
than a Permitted Encumbrance or a Lien for local real estate taxes and
assessments not then due and payable, or if any portion of the Collateral
becomes subject to any Lien and the Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days;

 

(xv) subject to Borrower’s or Mortgage Borrower’s right to contest the same in
accordance with the terms hereof or in the Mortgage Loan Documents, if any
federal tax Lien or State or local income tax Lien is filed against Borrower,
stockholder of Borrower, Mortgage Borrower, any Guarantor, any Indemnitor or the
Property and same is not discharged of record within forty-five (45) days after
same is filed;

 

(xvi) (A) Borrower or Mortgage Borrower fails to timely provide Lender with the
written certification and evidence referred to in Section 5.2.8 hereof, or (B)
Borrower or Mortgage Borrower consummates a transaction which would cause the
Security Instruments or Lender’s exercise of its rights thereunder or under the
Note, this Agreement or the other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a State statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA or a State statute;

 

(xvii) if Borrower shall fail to deliver to Lender, within fifteen (15) days
after request by Lender, the estoppel certificates required pursuant to the
terms of Section 5.1.13 hereof;

 

(xviii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) or in connection with the Mortgage Loan and such
default continues after the expiration of applicable grace periods, if any;

 

(xix) if Mortgage Borrower shall be in default beyond applicable notice and
grace periods under the Mortgage Loan, or any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of the
Property regardless of priority of such Lien;

 

(xx) if (i) the Interest Rate Cap Agreement is terminated for any reason by
Borrower or the Counterparty, or (ii) the Counterparty defaults in the
performance of its monetary obligations under the Interest Rate Cap Agreement or
(iii) the rating of the Counterparty is subject to any downgrade, withdrawal or
qualification by a Rating Agency, and Borrower does not within fifteen (15) days
(A) replace the terminated Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement in accordance with Section 2.4 hereof, and (B)
deliver to Lender, in form and substance reasonably satisfactory to Lender (y)
an Assignment of Interest

 

93



--------------------------------------------------------------------------------

Rate Cap and (z) a recognition letter from the Counterparty thereto
acknowledging the assignment of the Replacement Interest Rate Cap Agreement;

 

(xxi) if a default occurs under any of the Mortgage Loan Documents, which but
for the giving of notice or passage of time, or both, would be an event of
default under such document;

 

(xxii) Intentionally Omitted;

 

(xxiii) Intentionally Omitted;

 

(xxiv) if (a) a default beyond any applicable notice and grace period occurs
under that certain parking lease dated October 15, 2003 between Mortgage
Borrower, as tenant and Laguna Del Mar Princess, Inc. (“Lot Owner”), as landlord
(the “Employee Parking Lot Lease”), which default causes the landlord thereunder
to terminate the Employee Parking Lot Lease or any replacement lease entered
into pursuant to the terms of Section 5.1.21 hereof and/or (b) if the leasehold
estate created by the Ground Lease or any replacement lease entered into
pursuant to the terms of Section 5.1.21 hereof shall be surrendered or if the
Ground Lease or any replacement lease entered into pursuant to the terms of
Section 5.1.21 hereof shall be terminated or cancelled for any reason or under
any circumstances whatsoever, or if any of the terms, covenants or conditions of
the Ground Lease or any replacement lease entered into pursuant to the terms of
Section 5.1.21 hereof shall in any manner be (except as otherwise expressly
provided in this Agreement), modified, changed, supplemented, altered, or
amended without the consent of Lender; which consent shall not be unreasonably
withheld, conditioned or delayed; unless in the event of either (a) or (b) above
Borrower promptly replaces the parking spaces provided under the Employee
Parking Lot Lease or replacement lease pursuant to a replacement lease
acceptable to Lender, which acceptance shall not be unreasonably withheld,
conditioned or delayed, provided such replacement lease contains (i) market
terms, (ii) a term equal to the lesser of (1) the period of time that the
applicable spaces are reasonably expected to be unavailable or (2) at least one
(1) year, and (iii) is for a comparable number of parking spaces and such
replacement parking spaces are within reasonable and sufficient proximity to the
Property so as not to unreasonably interfere with the operations of the
Property;

 

(xxv) if a default beyond any applicable notice and grace period occurs under
(a) that certain lease dated December 11, 1984 between Mortgage Borrower, as
tenant and Miramar City Corporation (“Miramar”), as landlord (the “Miramar
Parcel Lease”), (b) the Miami Lease or the Substitute Miami Lot Lease, as
applicable, or (c) the Regency Lease, which default causes the landlord
thereunder to terminate the Miramar Parcel Lease, the Miami Lease or the
Substitute Miami Lot Lease, as applicable, and/or the Regency Lease, or any
replacement lease entered into pursuant to the terms of Section 5.1.21 hereof
unless Mortgage Borrower promptly replaces the parking spaces provided under the
Miramar Parcel Lease, the Miami Lease or the Substitute Miami Lot Lease, as
applicable, and/or the Regency Lease and/or a replacement lease entered into
pursuant to the terms of Section 5.1.21 hereof pursuant to a replacement lease
acceptable to Lender, which acceptance shall not be unreasonably withheld,
conditioned or delayed, provided such replacement contains (i) market terms,
(ii) a term equal to the lesser of (1) the period of time that the applicable
spaces are reasonably expected to be unavailable or (2) at least one (1) year,
and (iii) is for a comparable number of parking spaces and such replacement
parking spaces are within reasonable and sufficient proximity to the Property so
as not to unreasonably interfere with the operations of the Property;

 

(xxvi) Intentionally Omitted;

 

94



--------------------------------------------------------------------------------

(xxvii) Intentionally Omitted;

 

(xxviii) Intentionally omitted;

 

(xxix) if any of the Mortgage Loan Documents are materially modified, amended,
restated or otherwise, without Lender’s prior written consent, except as
expressly provided herein;

 

(xxx) if Mortgage Borrower ceases to operate a hotel on the Property, or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with Force Majeure or any renovations to the Property or
restoration of the Property after Casualty or Condemnation) or if Borrower
ceases to own 100% of Mortgage Borrower;

 

(xxxi) if Mortgage Borrower operates the Property which is currently operated
under the name of Wyndham, under the name of any hotel chain or system other
than Wyndham, or the name of the hotel chain, or system of a public or private
entity into which Wyndham is merged or consolidated or by which Wyndham is
acquired in a transfer permitted under Section 5.2.12 hereof, without Lender’s
prior written consent;

 

(xxxii) Intentionally Omitted;

 

(xxxiii) Intentionally Omitted;

 

(xxxiv) if Mortgage Borrower fails to comply with the provisions of Section
5.1.21 hereof;

 

(xxxv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) through
(xxxiv) above, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days;

 

(xxxvi) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods, if any, contained in such document, whether as to
any Borrower, the Collateral or the Property, or if any other such event shall
occur or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to all
or any Collateral, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the

 

95



--------------------------------------------------------------------------------

Collateral, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (vi), (vii)
or (viii) above, the Debt and all other Obligations shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 8.2 Remedies

 

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any Collateral. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing, to the extent permitted by
Applicable Law, (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and each of the
Security Instruments has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

(b) With respect to Borrower, nothing contained herein or in any other Loan
Document shall be construed as requiring Lender to resort to any portion of the
Collateral for the satisfaction of any of the Debt in preference or priority to
any other portion of the Collateral, and Lender may seek satisfaction out of all
of the Collateral or any part thereof, in its absolute discretion in respect of
the Debt. In addition, to the extent permitted by Applicable Law, Lender shall
have the right from time to time to partially foreclose or realize upon the
Security Instruments in any manner and for any amounts secured by the Security
Instruments then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose or
realize one or more of the Security Instruments to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose or realize upon
one or more of the Security Instruments to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by one
or more of the Security Instruments as Lender may elect. Notwithstanding one or
more partial foreclosures, the Collateral shall remain subject to the Security
Instruments to secure payment of sums secured by the Security Instruments and
not previously recovered.

 

Section 8.3 Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against any Borrower, as applicable, pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy,

 

96



--------------------------------------------------------------------------------

right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one or more Defaults or Events of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

  IX. SPECIAL PROVISIONS

 

Section 9.1 Sale of Notes and Securitization.

 

Lender may, at any time, sell, transfer, pledge or assign the Note, this
Agreement, the Security Instruments and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities (the “Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (a “Securitization”). At the request of the holder of the Note
and, to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall, at Borrower’s expense (subject to the limitations set
forth below), use reasonable efforts to satisfy the market standards to which
the holder of the Note customarily adheres or which may be reasonably required
in the marketplace or by the Rating Agencies in connection with a Securitization
or the sale of the Note or the participations or Securities, including, without
limitation, to:

 

  (a) (i) provide such financial and other information with respect to the
Property, Borrower, Mortgage Borrower and Manager, (ii) provide budgets relating
to the Property and (iii) to perform or permit or cause to be performed or
permitted, at Lender’s expense, such site inspection, appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), engineering reports and other due diligence investigations of the
Property, due diligence with respect to the Collateral as may be reasonably
requested by the holder of the Note or the Rating Agencies or as may be
necessary or appropriate in connection with the Securitization (the “Provided
Information”), provided, however Phase II reports and other invasive testing may
not be performed at the Property unless Borrower has received evidence of
insurance for any Person performing such testing, together, if customary, with
appropriate verification and/or consents of the Provided Information through
letters of auditors or opinions of counsel of independent attorneys acceptable
to Lender and the Rating Agencies;

 

  (b) if required by the Rating Agencies, deliver (i) revised and/or updated
opinions of counsel as to non-consolidation, due execution and enforceability
with respect to the Property, Collateral, Mortgage Borrower, Borrower,
Guarantor, Indemnitor, Principals and their respective Affiliates and the Loan
Documents, and (ii) revised organizational documents as they relate to the
single purpose bankruptcy remoteness of Mortgage Borrower, Borrower and/or
Principals, (provided, however, no such revisions to any Mortgage Borrower’s,
Borrower’s or Principal’s organizational documents shall have a material adverse
effect on such Mortgage Borrower, Borrower and/or Principal, as applicable)
which counsel, opinions and organizational documents shall be satisfactory to
Lender and the Rating Agencies;

 

  (c)

if required by the Rating Agencies, exercise commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel

 

97



--------------------------------------------------------------------------------

 

letters, subordination agreements or other agreements shall be satisfactory to
Lender and the Rating Agencies.

 

  (d) execute such amendments to the Loan Documents and organizational
documents, as may be requested by the holder of the Note or the Rating Agencies
or otherwise to effect the Securitization; provided, however, that Borrower
shall not be required to modify or amend any organizational document or Loan
Document if such modification or amendment would (except for modifications and
amendments required to be made pursuant to Section (e) below,) (i) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, or (ii) modify or amend any other material economic or material
non-economic term of the organizational documents or Loan Documents.

 

  (e) if Lender elects, in its sole discretion, prior to or upon a
Securitization, to split the Loan into two or more parts, or the Note into
multiple component notes or tranches which may have different interest rates,
amortization payments, principal amounts and maturities, Borrower agrees to
cooperate with Lender in connection with the foregoing and to execute the
required modifications and amendments to the Note, this Agreement and the Loan
Documents and to provide opinions necessary to effectuate the same; provided,
however Borrower shall not be required to modify or amend any Loan Documents if
(i) (i) the initial weighted average interest rate of such split notes would be
greater than the Applicable Interest Rate immediately preceding such loan split
or (ii) such modification or amendment would change the Maturity Date or Monthly
Scheduled Amortization payment or (iii) the aggregate scheduled amortization
payments exceed the Monthly Scheduled Amortization Payments, provided, that,
notwithstanding the provisions below, Borrower shall not be responsible for the
payment of any title insurance premiums required by Lender in connection with
the foregoing, but Borrower shall be responsible for all other cost and expenses
(subject to the limitations set forth below) in complying with this Section
9.1(e).

 

  (f) execute modifications to the Loan Documents changing the interest rate
and/or the amortization payments for the Loan and the Mortgage Loan, provided
that the initial weighted average of the interest rate spreads for the Loan and
the Mortgage Loan after such modification shall not exceed the weighted average
of the interest rate spreads for the Loan and the Mortgage Loan immediately
prior to such modification and the scheduled amortization payments after such
modification will not exceed the Monthly Scheduled Amortization Payments, if
any, due under the Loan Agreement and the Mortgage Loan Agreement immediately
prior to such modification. Borrower shall also provide opinions and title
insurance reasonably necessary to effectuate the same;

 

  (g) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Collateral, Mortgage Borrower,
Borrower, and the Loan Documents as are customarily provided in securitization
transactions and as may be reasonably requested by the holder of the Note or the
Rating Agencies and consistent with the facts covered by such representations
and warranties as they exist on the date thereof, including the representations
and warranties made in the Loan Documents; and

 

98



--------------------------------------------------------------------------------

  (h) supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulation S-X of the
federal securities law, if and to the extent applicable to the Securitization.

 

Borrower shall not incur any costs in complying with this Section 9.1 except for
fees of legal counsel employed by Borrower, Principals, Wyndham and/or any
Affiliate of any of the foregoing in connection with any modifications to the
Loan Documents or review of opinions, documents, agreements or similar items
which are delivered by Borrower, Principals, Wyndham and/or any Affiliate of any
of the foregoing in complying with the provisions of this Section 9.1. The
limitation on costs and expenses set forth in the foregoing sentence shall in no
way affect Borrower’s obligations to comply with this Section 9.1.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower understands that certain of the Provided Information may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement or private
placement memorandum (each, a “Disclosure Document”) and may also be included in
filings (the “Exchange Act Filing”) with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a final private placement memorandum or offering circular or (ii) a preliminary
and final prospectus or prospectus supplement, as applicable (collectively, the
“Offering Materials”), an indemnification certificate (A) certifying that
Borrower has carefully examined such memorandum or prospectus, as applicable,
including without limitation, the sections entitled “Special Considerations,”
“Description of the Mortgages,” “Description of the Mortgage Loans and Mortgaged
Property,” “The Collateral,” “The Manager,” “The Mortgage Borrower,” “The
Borrower” and “Certain Legal Aspects of the Mezzanine Loan,” and such sections
(and any other sections reasonably requested to the extent the same relate to
the Loan, the Loan Documents, Mortgage Borrower, Borrower, Guarantor,
Indemnitor, Principals or an Affiliate of any of the foregoing) do not (and with
respect to any portion of the Offering Materials prepared in reliance on the
reports of third-parties, to the best of Borrower’s knowledge, do not) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 9.2, Lender hereunder shall include its
officers and directors), the Affiliate of Lehman Brothers Inc. (“Lehman”) that
has filed the registration statement, if any, relating to the securitization
(the “Registration Statement”), each of its directors, each of its officers who
have signed the Registration Statement and each Person who controls the
Affiliate within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (collectively, the “Lehman Group”), and Lehman, each of its
directors and each Person who controls Lehman within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Lehman Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections (other than such statement or misstatement made
in Borrower’s good faith reliance upon the reports of third parties that do not
to the best of Borrower’s knowledge, contain any untrue statement or

 

99



--------------------------------------------------------------------------------

misstatement or a material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading) or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in such sections or necessary in order to
make the statements in such sections or in light of the circumstances under
which they were made, not misleading and (C) agreeing to reimburse Lender, the
Lehman Group and the Underwriter Group for any legal or other out-of-pocket
expenses reasonably incurred by Lender and Lehman in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under clauses (B) or (C) above only to the
extent that any such loss claim, damage or liability arises out of or is based
upon any such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the memorandum or prospectus or in connection
with the underwriting of the debt, including, without limitation, financial
statements of Borrower and Mortgage Borrower, operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Property and valuations of Collateral but excluding any
projections made in good faith by Borrower; and provided that this Section 9.2
shall not apply to any loss, claim, damage or liability to the extent arising
out of any untrue statement, misstatement or omission or alleged untrue
statement, misstatement or omission made in reliance upon and in connection with
written information furnished to Borrower by Lender, any member of the Lehman
Group or any member of the Underwriter Group expressly for use in the Offering
Materials unless Borrower, Principals or Indemnitor fails to correct any such
untrue statement, misstatement or omission with respect to Borrower, Mortgage
Borrower, Principals or Indemnitor that is known to Borrower, Principals or
Indemnitor or that, with the exercise of customary reasonable efforts, should be
known to Borrower, Principals or Indemnitor. The foregoing indemnity with
respect to any untrue statement or misstatement contained in, or omission from,
preliminary Offering Materials shall not inure to the benefit of any member of
the Lehman Group or the Underwriting Group (or any person controlling such
Lehman Group or Underwriting Group) from whom the Person asserting any such
loss, liability, claim, damage or expense purchased any of the securities which
are the subject thereof if Borrower shall sustain the burden of proving that any
such loss, liability, claim, damage or expense resulted from the fact that such
Person was not provided with a copy of the final Offering Materials at or prior
to the written confirmation of the sale of such securities to such Person and
the loss, liability, claim, damage or expense resulted from an untrue statement
or misstatement contained in, or omission from, the preliminary Offering
Materials that was corrected in the final Offering Materials. This indemnity
agreement will be in addition to any liability which Borrower may otherwise
have. Moreover, the indemnification provided for in Clauses (B) and (C) above
shall be effective whether or not an indemnification certificate described in
(A) above is provided and shall be applicable based on information previously
provided by Borrower or its Affiliates if Borrower does not provide the
indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Lehman Group and the Underwriter Group for Liabilities
to which Lender, the Lehman Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading (other than any such statement, misstatement or omission made in
reliance upon the reports of third parties that do not, to the best of
Borrower’s knowledge, contain any untrue statement or misstatement, of a
material fact or omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading) and (ii) reimburse Lender, the Lehman Group or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lehman Group
or the Underwriter Group in connection with defending or investigating the
Liabilities. The foregoing indemnity shall not apply with respect to any
Liabilities that arise out of or are based upon any untrue statement,
misstatement or omission or any alleged untrue statement, misstatement or
omission to state in the Provided Information a

 

100



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading, if such untrue statement, misstatement or omission or
alleged untrue statement, misstatement or omission related to statements of
information that do not accurately reflect Provided Information or any
corrections or updates to Provided Information which were provided prior to the
delivery of the final Offering Materials to investors and none of Borrower,
Principals or Indemnitor has been given reasonable opportunity to review the
proposed filing under the Exchange Act and to correct such untrue statement,
misstatement or omission. In no event shall the indemnification, contribution or
reimbursement obligations of Borrower under this Section 9.2 apply to any
filings made under the Exchange Act after the initial filings, if any, are made.

 

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified patty in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party to
parties. The Indemnified Person shall have the right to employ separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the employment thereof has been specifically authorized by Borrower
in writing; or (ii) in such claims or action there is, in the reasonable opinion
of independent counsel, a conflict concerning any material issue between the
position of Borrower and such Indemnified Person, in which case if such
Indemnified Person notifies Borrower in writing that it elects to employ
separate counsel at the expense of Borrower, then such counsel shall have the
right to assume the defense of such action on behalf of such Indemnified Person;
provided, however, that unless, in the reasonable opinion of independent
counsel, an actual or potential conflict exists between two or more Indemnified
Persons, Borrower shall not be required to pay the fees and disbursements of
more than one separate counsel for all Indemnified Persons. Nothing set forth
herein is intended to or shall impair the right of any Indemnified Person to
retain separate counsel at its own expense.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in Section 9.2(b) or (c) is or are
for any reason held to be unenforceable by an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.2(b)
or (c), the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following

 

101



--------------------------------------------------------------------------------

factors shall be considered: (i) Lehman’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

 

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

Section 9.3 Servicer.

 

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer’) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for the payment of the
monthly primary servicing fee in connection with the Loan; however, Borrower
shall be responsible in accordance with Section 10.13 hereof and the other
applicable provisions of this Agreement for other reasonable and customary fees
and charges incurred by the Servicer in administering the terms and provisions
of this Agreement and the other Loan Documents.

 

Section 9.4 Exculpation

 

(a) Except as otherwise provided herein, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the representations,
warranties, covenants and obligations contained in the Note, this Agreement, the
Security Instruments, or the other Loan Documents by any action or proceeding
against Borrower wherein a money judgment shall be sought, except that Lender
may bring a foreclosure action, action for specific performance or other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest in the Note, this Agreement, the Security Instruments, the other
Loan Documents, and the Collateral and any other collateral given to Lender
pursuant to the Note, this Agreement, the Security Instruments or the other Loan
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interests
in the Collateral and in any other collateral given to Lender. In no event shall
any Related Party have any personal liability for the payment of the
indebtedness or any other sums due hereunder, under the Note, the Security
Instruments or the other Loan Documents, or for the performance or observance of
any other obligation of Borrower other than pursuant to a written instrument
executed by such Related Party specifically providing for such liability.
Lender, by accepting the Note, this Agreement, the Security Instruments, agrees
that it shall not, except as otherwise provided herein, sue for, seek or demand
any deficiency judgment against Borrower and/or any Related Party in any such
action or proceeding, under or by reason of or under or in connection with the
Note, this Agreement, the other Loan Documents, the Security Instruments. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by the Note, this
Agreement, the other Loan Documents, the Security Instruments; (ii) impair the
right of Lender to name Borrower(s) as party defendant(s) in any action or suit
for judicial foreclosure and sale or other remedy under the Security
Instruments; (iii) affect the validity or enforceability of any indemnity
(including, without limitation, the Environmental Indemnity), guaranty
(including, without limitation, the Guaranty), master lease or similar
instrument made in connection with the Note, this Agreement, the Security
Instruments or the other Loan Documents, (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the Security
Instruments; (vi) impair the right of Lender to enforce the provisions of
Sections 4.1.8, 4.1.16(o), 4.1.26, 4.1.28, 5.1.9, 5.1.19 and 5.2.8 of this
Agreement; or (vii) impair the right of Lender to obtain a deficiency judgment
or other judgment on the Note against Borrower if necessary to preserve or
enforce its rights and remedies against any Collateral and/or

 

102



--------------------------------------------------------------------------------

Insurance Proceeds or Awards to which Lender would otherwise be entitled under
the Loan Documents; provided, however, Lender shall only enforce such judgment
against such Collateral and/or to the extent of the Insurance Proceeds or Awards
actually obtained by Borrower, as the case may be.

 

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the direct, actual Losses it incurs due
to: (i) fraud or intentional misrepresentation by Borrower or any Related Party
in connection with the execution and the delivery of the Note, this Agreement,
the Security Instruments or the other Loan Documents; (ii) any intentional
misapplication or misappropriation by Borrower or Mortgage Borrower of Rents
received by Borrower or Mortgage Borrower after the occurrence of an Event of
Default; (iii) any intentional misapplication or misappropriation by Borrower or
Mortgage Borrower of tenant security deposits or Rents collected more than one
month in advance; (iv) the intentional misapplication or the misappropriation by
Borrower or Mortgage Borrower of Insurance Proceeds or Awards; (v) any failure
to pay Taxes, Other Charges or Ground Rent, charges for labor or materials or
other charges by Borrower or Mortgage Borrower that can create Liens on any of
the Collateral or one or more of the Property (except to the extent that sums
sufficient to pay such amounts have been deposited in the Lockbox Account or are
otherwise in escrow with Lender or Mortgage Lender pursuant to the terms of this
Agreement or the Mortgage Loan Agreement) but only to the extent that the Net
Operating Income from the Property available to Borrower was sufficient to
permit Borrower to pay the same when due; (vi) any failure by Borrower to return
or to reimburse Lender for all Personal Property taken from the Property by or
on behalf of Borrower after the occurrence of an Event of Default and in
violation of the terms of this Agreement and the Security Instruments and not
replaced with Personal Property of the same utility and of the same or greater
value; (vii) any act of actual intentional waste or arson by Borrower, Mortgage
Borrower, any Principal, Affiliate or general partner thereof or by any
Indemnitor or Guarantor which is not attributable to a lack of sufficient Net
Operating Income available to Borrower from the Property or Collateral to
perform all of Borrower’s or such Affiliate’s obligations under the Note, this
Agreement, the Security Instruments or the other Loan Documents; (viii) any fees
or commissions paid by Borrower to any Principal, Affiliate or of Borrower,
Indemnitor or Guarantor in violation of the terms of the Note, this Agreement,
the Security Instruments or the other Loan Documents; (ix) any failure by
Borrower to comply with the provisions of Sections 4.1.26 and 5.1.19 hereof; or
(x) if the Property, the Collateral or any part thereof shall become an asset in
an involuntary bankruptcy or insolvency proceeding commenced by any Person
(other than Lender) and Borrower fails to use their respective commercially
reasonable efforts to obtain a dismissal of such proceedings.

 

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in Subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect as to Borrower (but not to any
Related Party other than pursuant to a written instrument executed by such
Related Party specifically providing for such liability) (i) in the event of
willful default by Borrower to provide a report or information under Section
5.1.10(b), (c), (f), (i), (j), (k) and (l), but a failure to provide such
reports and information shall not be deemed willful if such failure is the
result of good faith error and is cured within ten (10) Business Days after
notice is delivered to Borrower, provided, however, that if (x) Borrower is
prevented by an unaffiliated third party from delivering such information, and
(y) Borrower uses reasonable efforts (including the reasonable expenditure of
money) to obtain such information, then such failure shall not be deemed willful
so long as Borrower continuously endeavors in good faith to obtain the required
financial reports and information and delivers same to Lender as soon as it
becomes available to Borrower, (ii) in the event of a default under Section
4.1.22 of this Agreement such that either (A) such failure was considered by a
court as a factor in the court’s finding for a consolidation of the assets of
Borrower with the assets of another Person or (B) as a result thereof, Lender
suffers any material damage, cost, liability, or expense (including reasonable
attorneys’ fees and disbursements, whether or not litigation has commenced);
provided, however, that in the absence of an actual consolidation, recourse may
be had against any of the Borrower only to the extent of Losses

 

103



--------------------------------------------------------------------------------

for its failure to comply with the provisions of Section 4.1.22, (iii) in the
event of a default under Section 5.2.12 of this Agreement, (iv) in the event
that Borrower or Mortgage Borrower incurs Indebtedness not otherwise permitted
under the Loan Documents or the Mortgage Loan Documents; provided, however, if
an agent or employee of Borrower or a Manager enters into an Equipment lease or
Equipment financing in violation of the provisions of the Mortgage Loan
Documents or the Loan Documents without express authorization from an executive
officer of Borrower, Mortgage Borrower, Indemnitor or Guarantor, then such
violation for purposes of this subsection (iv) shall not result in a
nullification of subsection 9.4(a) (but Borrower shall be liable for all Losses
related to such violation) so long as such Equipment lease or Equipment
financing is terminated and released to Lender’s reasonable satisfaction within
ten (10) Business Days of the earlier of (x) Lender’s notice to Borrower (or
Mortgage Lender’s notice to Mortgage Borrower) of such violation or (y) the date
that an executive officer of Borrower, Mortgage Borrower or any officer of
Borrower or Mortgage Borrower or of Indemnitor or Guarantor actually becomes
aware of such violation, (v) if the Property or Collateral or any part thereof
shall become an asset in a voluntary bankruptcy or insolvency proceeding or (vi)
if the first full Monthly Debt Service Payment Amount is not paid when due.

 

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Security Instruments or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with the Note, this
Agreement, the Security Instruments and the other Loan Documents.

 

Section 9.5 Intentionally Omitted.

 

Section 9.6 Reallocation of Loan Amounts.

 

Lender shall have the right, from time to time, to sever the Note and the other
Loan Documents into one or more separate notes, Security Instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender; provided that (i) the aggregate
principal amount of the Loan immediately following such severance shall equal
the outstanding principal balance of the Loan immediately prior to such
reallocation, (ii) the aggregate Monthly Scheduled Amortization Payments
immediately following such severance shall not exceed the aggregate Monthly
Scheduled Amortization Payments immediately prior to such severance, (iii) the
weighted average interest rate of the Note and the Mortgage Note immediately
following such severance shall equal the weighted average interest rate which
was applicable to the Note and the Mortgage Note immediately prior to such
severance and (iv) except as provided in clauses (i) through and including (iii)
above, Borrower’s obligations under the Loan Documents shall not be increased
nor shall any of Borrower’s rights pursuant to the Loan Documents be diminished.
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until ten (10) days after notice has been given to Borrower by Lender
of Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
date hereof, except for those representations and warranties which Borrower will
update as of the Closing Date, which will be given as of the Closing Date.

 

104



--------------------------------------------------------------------------------

  X. MISCELLANEOUS

 

Section 10.1 Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2 Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole, but good faith
discretion of Lender and shall be final and conclusive if made in good faith.
Whenever herein it is otherwise provided that approvals shall not be
unreasonably withheld, conditioned or delayed, Lender shall apply the standards
of a reasonably prudent mezzanine lender. To the extent Lender provides notice
to Borrower, all rights of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or unsatisfactory, may be exercised by a
member of Lender. Any such exercise by a member of Lender, as provided in such
notice to Borrower, shall be treated as an exercise by Lender.

 

Section 10.3 Governing Law.

 

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS).

 

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

 

105



--------------------------------------------------------------------------------

Section 10.4 Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5 Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 10.6 Notices

 

All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (ii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:

  

c/o Wyndham International, Inc.

    

1950 Stemmons Freeway

    

Suite 6001

    

Dallas, Texas 75207

    

Attention: Chief Financial Officer

    

Facsimile No.: (214) 863-1986

With a copy to:

  

c/o Wyndham International, Inc.

    

1950 Stemmons Freeway

    

Suite 6001

    

Dallas, Texas 75207

    

Attention: General Counsel

    

Facsimile No.: (214) 863-1986

    

and

    

Akin, Gump, Strauss, Hauer & Feld, LLP

    

1700 Pacific Avenue

    

Suite 4100

    

Dallas, Texas 75201

    

Attention: Carl B. Lee, P.C.

    

Facsimile No.: (214) 969-4343

    

and

 

106



--------------------------------------------------------------------------------

    

Shack Siegel Katz & Flaherty P.C.

    

530 Fifth Avenue

    

New York, New York 10036

    

Attention: Steven M. Lutt, Esq.

    

Facsimile No.: (212) 730-1964

If to Lender:

  

Lehman Brothers Holdings Inc.

    

399 Park Avenue

    

New York, New York 10022

    

Attention: Mr. Joseph J. Flannery

    

Facsimile No.: (646) 758-1938

With a copy to:

  

Katten Muchin Zavis Rosenman

    

575 Madison Avenue

    

New York, New York 10022

    

Attention: Jill D. Block, Esq.

    

Facsimile No.: (212) 940-8776

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

A party by notice to the others may designate additional or different addresses
for subsequent notices or communications.

 

Section 10.7 Trial by Jury.

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY SUCH
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 10.8 Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

107



--------------------------------------------------------------------------------

Section 10.9 Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 10.10 Preferences

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Obligations. To
the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, State or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

 

Section 10.11 Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 10.12 Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies (individually and collectively) shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

 

Section 10.13 Expenses; Indemnity

 

(a) Except as otherwise expressly provided herein or in any of the other Loan
Documents, Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Collateral or with respect to the Property or the Mortgage Borrower); (ii)
Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the date hereof and
the Mortgage

 

108



--------------------------------------------------------------------------------

Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with under the Mortgage Loan
Documents, in each case, including, without limitation, confirming compliance
with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the date hereof and the Mortgage Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and conditions contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with under the Mortgage Loan Documents; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the security
interests in the Collateral in favor of Lender pursuant to this Agreement and
the other Loan Documents; (vii) enforcing or preserving any rights, in response
to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Collateral or any other
security given for the Loan or the Borrower’s interest in the Property; and
(viii) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Property,
the Collateral or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all direct, actual liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender, its employees or agents. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.

 

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Lender and the Indemnified Parties from and
against any and all losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Lender may incur,
directly or indirectly, as a result of a default under Sections 4.1.8 or 5.2.8
hereof.

 

(d) INTENTIONALLY OMITTED.

 

109



--------------------------------------------------------------------------------

(e) INTENTIONALLY OMITTED.

 

Section 10.14 Schedules and Exhibits Incorporated

 

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of pledgor,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17 Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Lehman,
or any of their Affiliates shall be subject to the prior written approval of
Lender.

 

Section 10.18 Waiver of Marshalling of Assets.

 

(a) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and/or shareholders, as applicable, and others
with interests in Borrower, and of the Collateral, or to a sale in inverse order
of alienation in the event of foreclosure of interests in all or any of the
Security Instruments, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under

 

110



--------------------------------------------------------------------------------

the Loan Documents to a sale of the Collateral, as applicable, for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt, in preference to every other
claimant whatsoever.

 

Section 10.19 Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents, but Borrower does not waive its right to assert any such
claim in a separate action, provided that such separate action does not prevent
the application of payments to the Debt.

 

Section 10.20 Conflict; Construction of Documents; Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21 Brokers and Financial Advice

 

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

 

Section 10.22 Prior Agreements

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender relating
solely to the transactions contemplated hereby are superseded by the terms of
this Agreement and the other Loan Documents.

 

111



--------------------------------------------------------------------------------

Section 10.23 Compliance With Mortgage Loan Documents

 

Borrower shall, or shall cause Mortgage Borrower to: (a) pay all principal,
interest and other sums required to be paid by Borrower or Mortgage Borrower
under and pursuant to the provisions of the Mortgage Loan Documents; (b)
diligently perform and observe all of the terms, covenants and conditions of the
Mortgage Loan Documents on the part of Mortgage Borrower to be performed and
observed, unless such performance or observance shall be waived in writing by
Mortgage Lender; (c) promptly notify Lender of the giving of any notice by the
Mortgage Lender to Mortgage Borrower or Borrower of any default by Mortgage
Borrower in the performance or observance of any of the terms, covenants or
conditions of the Mortgage Loan Documents on the part of Mortgage Borrower to be
performed or observed and deliver to Lender a true copy of each such notice,
together with any other consents, notices, requests or other written
correspondence between Mortgage Borrower and Mortgage Lender; and (d) not enter
into or be bound by any Mortgage Loan Documents that are not approved by Lender.

 

Section 10.24 Mortgage Loan Defaults

 

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of Borrower’s obligations
hereunder, if there shall occur any default under Mortgage Loan Documents and,
in connection therewith, Mortgage Lender delivers a notice of default asserting
that Mortgage Borrower has defaulted in the performance or observance of any
term, covenant or condition of the Mortgage Loan Documents (and the same shall
have continued beyond any applicable notice or grace periods, and without regard
to any other defenses or offset rights Mortgage Borrower may have against
Mortgage Lender), Borrower hereby expressly agrees that Lender shall have the
immediate right, with prior notice to Borrower (to the extent required
hereunder), but shall be under no obligation: (i) to pay all or any part of the
loan evidenced by the Mortgage Loan Documents, and any other sums, that are then
due and payable and to perform any act or take any action on behalf of Borrower
and/or Mortgage Borrower, as may be appropriate, to cause all of the terms,
covenants and conditions of the Mortgage Loan Documents on the part of Mortgage
Borrower to be performed or observed thereunder to be promptly performed or
observed and to cure or attempt to cure any default under the Mortgage Loan
Documents; and (ii) to pay any other amounts and take any other action as
Lender, in its sole and absolute discretion, shall deem advisable to protect or
preserve the rights and interests of Lender in the Loan and/or the Collateral.
All sums so paid and the costs and expenses incurred by Lender in exercising
rights under this Section (including, without limitation, attorneys’ and other
professional fees), with interest at the Default Rate for the period from the
date that such costs or expenses were incurred to the date of payment to Lender,
shall constitute a portion of the Debt, shall be secured by the pledge under
Security Instruments, as applicable, and shall be due and payable to Lender
within 10 days following demand therefor.

 

(b) Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including, without
limitation, attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of any action listed in Section 10.24(a), unless Lender or Lender’s agent
shall have acted with willful misconduct or gross negligence in the discharge of
such action. Lender shall have no obligation to Borrower, Mortgage Borrower or
any other party to make any such payment or performance. No Borrower shall
impede, interfere with, hinder or delay, nor shall Borrower cause Mortgage
Borrower to impede, interfere with, hinder or delay, any effort or action on the
part of Lender to cure any default or asserted default under the loan evidenced
by the Mortgage Loan Documents, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral following a default or asserted default
under the Mortgage Loan Documents.

 

112



--------------------------------------------------------------------------------

(c) Any default or breach by Mortgage Borrower under the Mortgage Loan Documents
which is not cured prior to the expiration of any applicable grace, notice or
cure period afforded to Mortgage Borrower under the Mortgage Loan Documents, or
otherwise afforded to Mortgage Borrower in writing by Mortgage Lender, shall
constitute an Event of Default, without regard to any subsequent payment or
performance of any such obligations by Lender. Borrower hereby grants Lender and
any person designated by Lender the right to enter upon the Property at any time
following the occurrence and during the continuance of any default beyond all
applicable cure periods, or the assertion by Mortgage Lender that a default,
beyond all applicable cure periods, has occurred under the Mortgage Loan
Documents, for the purpose of taking any such action or to appear in, defend or
bring any action or proceeding to protect Borrower’s, Mortgage Borrower’s and/or
Lender’s interest. Lender may take such action as Lender deems reasonably
necessary or desirable to carry our the intents and purposes of this subsection
(including, without limitation, communicating with Mortgage Lender with respect
to any defaults under the Mortgage Loan Documents), without prior notice to, or
consent from, Borrower. Lender shall have no obligation to complete any cure or
attempted cure undertaken or commenced by Lender.

 

(d) If Lender shall receive a copy of any notice of default under Mortgage Loan
Documents sent by Mortgage Lender to Mortgage Borrower, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon, unless Lender or Lender’s agent
shall have acted with willful misconduct or gross negligence in the taking or in
failing to take such action. As a material inducement to Lender’s making the
Loan, Borrower hereby absolutely and unconditionally releases and waives all
claims against Lender arising out of Lender’s exercise of its rights and
remedies provided in this Section, except to the extent that Lender or Lender’s
agent shall have acted with willful misconduct or gross negligence in the
exercise of such rights and remedies. In the event that Lender makes any payment
in respect of the Mortgage Loan, Lender shall be subrogated to all of the rights
of Mortgage Lender under the Mortgage Loan Documents against the Property, in
addition to all other rights it may have under the Loan Documents.

 

(e) In connection with the exercise of its rights in this Section, Lender shall
have the right at any time to discuss the Property, the Mortgage Loan, the Loan
or any other matter directly with Mortgage Lender or Mortgage Lender’s
consultants, agents or representatives without notice to or permission from
Borrower, Mortgage Borrower or any other Restricted Party, nor shall Lender have
any obligation to disclose such discussions or the contents thereof with
Borrower, Mortgage Borrower or any other Restricted Party.

 

(f) Any default or breach under the Mortgage Loan Documents which is cured by
Lender after the expiration of any applicable grace, notice or cure period under
the Mortgage Loan Documents, shall constitute an immediate Event of Default
under this Agreement without any notice, grace or cure period otherwise
applicable under this Agreement.

 

(g) In the event that Lender makes any payment in respect of the Mortgage Loan,
Lender shall be subrogated to all of the rights of Mortgage Lender under the
Mortgage Loan Documents against the Property, Mortgage Borrower and each other
obligor thereunder in addition to all other rights Lender may have under the
Loan Documents or Applicable Law.

 

(h) In the event the Lender is required pursuant to the terms of the
Intercreditor Agreement to pay over to Mortgage Lender any payment or
distribution of assets, whether in cash, property or securities which had
previously been paid to Lender, including, without limitation, any proceeds of
the Property previously received by Lender on account of the Loan, which payment
or distribution is applied in respect of the Mortgage Loan, then Borrower agrees
that any amount so paid

 

113



--------------------------------------------------------------------------------

shall continue to be owing pursuant to the Loan Documents as part of the Debt
notwithstanding the prior receipt of such payment by Lender.

 

Section 10.25 Mortgage Loan Estoppels

 

Borrower shall, or shall cause Mortgage Borrower to, from time to time, obtain
from the Mortgage Lender such certificates of estoppel with respect to
compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents as
may be reasonably requested by Lender. In the event or to the extent that
Mortgage Lender is not legally obligated to deliver such certificates of
estoppel and is unwilling to deliver the same, or is legally obligated to
deliver such certificates of estoppel but breaches such obligation, then
Borrower shall not be in breach of this provision so long as Borrower furnishes
to Lender an estoppel executed by Borrower and Mortgage Borrower expressly
representing to Lender, to the best of their knowledge, the information
requested by Lender regarding compliance by Mortgage Borrower with the terms of
the Mortgage Loan Documents. Borrower hereby indemnifies Lender from and against
all liabilities, obligations, losses, damages, penalties, assessments, actions,
or causes of action, judgments, suits, claims, demands, costs, expenses
(including, without limitation, attorneys’ and other professional fees, whether
or not suit is brought and settlement costs) and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Lender if and to the extent based in whole or in part upon any fact, event,
condition, or circumstances relating to the Mortgage Loan which was
misrepresented in, or which warrants disclosure to make the representation of
such fact, event condition or circumstance not misleading, and was omitted from
such estoppel executed by Borrower, and Mortgage Borrower.

 

Section 10.26 No Amendments to Mortgage Loan Documents

 

Borrower shall not cause or permit Mortgage Borrower to enter into any amendment
or modification of any of the Mortgage Loan Documents without obtaining the
prior written approval of Lender, which approval shall not be unreasonably
withheld if such modification, amendment, extension, renewal or replacement does
not in Lender’s sole, but reasonable, discretion have an adverse impact on
Lender or the Loan; provided, however that Mortgage Lender and Mortgage Borrower
shall have the right to enter into, execute and agree to a modification,
amendment, consolidation, spreader, restatement or waiver of any provision of
the Mortgage Loan Documents without obtaining the consent of Lender, provided no
such modification, amendment, consolidation, spreader, restatement or wavier
shall (i) be a material modification, amendment, extension or replacement of the
Mortgage Loan Documents, (ii) increase the principal amount secured by the
mortgage loan under such Mortgage Loan Documents, (iii) increase the interest
rate payable under the mortgage loan under such Mortgage Loan Documents, (iv)
provide for the payment of any additional interest, kicker or similar equity
feature, (v) modify the maturity of the mortgage loan under such Mortgage Loan
Documents other than pursuant to the terms of such Mortgage Loan Documents
(except that Mortgage Lender may extend the maturity date of such mortgage loan
in connection with any work-out or other surrender, compromise, release,
renewal, or indulgence relating to such mortgage loan), (vi) spread the Lien of
such mortgage loan to encumber any additional real property (except as expressly
provided in the Mortgage Loan Documents), (vii) cross-default such mortgage loan
with any other indebtedness, (viii) change the amount or timing of amortization
of principal under such mortgage loan (except that Mortgage Lender may change
the amortization of principal of such mortgage loan in connection with any
work-out or other surrender, compromise, release, renewal, or indulgence
relating thereto), (ix) adversely affect in any material respect the rights and
interests of Lender under the Loan Documents. Notwithstanding the foregoing, any
amounts funded by Mortgage Lender under the Mortgage Loan Documents as a result
of (A) the making of any protective advances or other advances by Mortgage
Lender expressly permitted by the terms of the Mortgage Loan Documents, or (B)
interest accruals or accretions and any compounding thereof (including default
interest) shall not at any time be deemed to contravene this Section.

 

114



--------------------------------------------------------------------------------

Section 10.27 Acquisition of the Mortgage Loan

 

(a) None of Borrower, Mortgage Borrower, Guarantor or any Affiliate of any of
them shall acquire or agree to acquire the Mortgage Loan, or any portion thereof
or any interest therein, or any direct or indirect ownership interest in the
holder of the Mortgage Loan, via purchase, transfer, exchange or otherwise, and
any breach or attempted breach of this provision shall constitute an Event of
Default hereunder. If, solely by operation of applicable subrogation law,
Borrower shall have failed to comply with the foregoing, then Borrower: (i)
shall immediately notify Lender of such failure; (ii) shall cause any and all
such prohibited parties acquiring any interest in the Mortgage Loan Documents:
(A) not to enforce the Mortgage Loan Documents; and (B) upon the request of
Lender, to the extent any of such prohibited parties has or have the power or
authority to do so, to promptly: (1) cancel the promissory note evidencing the
mortgage loan pursuant to such Mortgage Loan Documents, (2) reconvey and release
the Lien securing such mortgage loan and any other collateral under the Mortgage
Loan Documents, and (3) discontinue and terminate any enforcement proceeding(s)
under the Mortgage Loan Documents.

 

(b) Borrower hereby expressly covenants and agrees that if, at any time after
the date hereof, the Loan and the Mortgage Loan cease to be under affiliated
ownership, and Lender acquires the Mortgage Loan when an Event of Default shall
be continuing, then, at Lender’s option, exercised in Lender’s sole and absolute
discretion, Lender may elect: (i) to declare that the Mortgage Loan is in
default (which default shall not be subject to any grace, notice or cure
periods); and (ii) to accelerate the indebtedness under the Mortgage Loan.

 

(c) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower or any other Restricted Party, in
which event Lender shall have and may exercise all rights of the Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default and (ii) to accelerate the Mortgage Loan
indebtedness, in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents.

 

Section 10.28 Deed In Lieu of Foreclosure; Borrower not to Acquire Mortgage Loan

 

(a) Borrower shall not, nor shall Borrower cause, suffer or permit Mortgage
Borrower to, enter into any deed-in-lieu or consensual foreclosure with or for
the benefit of Mortgage Lender or any of its affiliates. Without the express
prior written consent of Lender, Borrower shall not, nor shall Borrower cause,
suffer or permit Mortgage Borrower to, enter into any consensual sale or other
transaction in connection with the Mortgage Loan which could diminish, modify,
terminate, impair or otherwise adversely affect the interests of Lender or
Borrower in the Collateral or any portion thereof or any interest therein or of
Mortgage Borrower in the Property or any portion thereof or any interest
therein.

 

(b) For so long as any amounts in respect of the Loan remain outstanding,
neither Borrower nor its Affiliates shall acquire the Mortgage Loan or any
interest therein.

 

Section 10.29 Refinancing or Prepayment of the Mortgage Loan

 

(a) Subject to the provisions of subsection (b) of this Section, neither
Borrower nor Mortgage Borrower shall be required to obtain the consent of Lender
to make any partial or full prepayments of amounts owing under the Mortgage
Loan.

 

115



--------------------------------------------------------------------------------

(b) Following the end of the Lock-Out Period, neither Borrower nor Mortgage
Borrower shall be required to obtain the consent of Lender to refinance the
Mortgage Loan, provided that the Loan is paid in full in accordance with the
terms of the Note (including any prepayment premiums, the Additional Interest
and other amounts due and payable to Lender under the Loan Documents).

 

(c) Borrower shall cause Mortgage Borrower to obtain the prior written consent
of Lender to enter into any refinancing of the Mortgage Loan, as applicable,
other than as specified in subsection (b) of this Section, which consent shall
not be unreasonably withheld, conditioned or delayed, provided that any such
refinancing: (i) shall be in an amount no greater than the original principal
amount of, the Mortgage Loan, as applicable; (ii) shall be evidenced by loan
documentation in form and substance reasonably satisfactory to Lender; (iii)
shall be subject to an intercreditor agreement between Lender and such
refinancing lender on terms and conditions reasonably satisfactory to Lender;
and (iv) satisfies, in full, the debt under the Mortgage Loan.

 

Section 10.30 Independent Approval Rights.

 

Except as may be provided herein to the contrary (including without limitation,
in Section 10.32), but without limiting any requirements in the Loan Documents
that Lender not unreasonably withhold its consent or approval, if any action,
proposed action or other decision is consented to or approved by Mortgage
Lender, such consent or approval shall not be binding or controlling on Lender.
Borrower hereby acknowledges and agrees that (i) the risks of Mortgage Lender in
making the Mortgage Loan are different from the risks of Lender in making the
Loan, (ii) in determining whether to grant, deny, withhold or condition any
requested consent or approval Mortgage Lender and Lender may reasonably reach
different conclusions, and (iii) except as may be expressly provided herein to
the contrary (including, without limitation in Section 10.32 hereof), Lender has
an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view.

 

Section 10.31 Intercreditor Agreement

 

Lender contemplates that, subsequent to the date hereof, it may enter into an
intercreditor agreement with Mortgage Lender memorializing their relative rights
and obligations with respect to the Mortgage Loan, the Loan, Mortgage Borrower,
Borrower and the Property (the “Intercreditor Agreement”). Borrower hereby
acknowledges and agrees that any such Intercreditor Agreement will be solely for
the benefit of Lender and Mortgage Lender, and that Borrower and Mortgage
Borrower shall not be intended third-party beneficiaries of any of the
provisions therein and shall not be entitled to rely on any of the provisions
contained therein. Borrower’s Obligations are and will be independent of such
Intercreditor Agreement and shall remain unmodified by the terms and provisions
thereof.

 

Section 10.32 Subordination; Relationship to Mortgage Loan

 

(a) If the Mortgage Loan Documents (or Lender-approved loan documents evidencing
or securing a replacement, substitution or refinancing of loan(s) represented
thereby), on the one hand, and the Loan Documents, on the other, impose
conflicting obligations upon Borrower and Mortgage Borrower with respect to the
maintenance or operation of the Property, the maintenance of insurance, the
application of insurance proceeds or condemnation awards, the use and
application of Rents and amounts paid or payable under Leases, leasing
standards, Lease approval rights, the handling and application of cash
collateral, or any other actions or obligations which would result in a default
under the Mortgage Loan Documents if the requirements of the Mortgage Loan
Documents or the holder of the Mortgage Loan are not performed or observed, the
provisions of the Mortgage Loan Documents shall control, and Mortgage Borrower’s
compliance with the provisions of the Mortgage Loan Documents shall constitute
compliance with the Loan Documents; provided, however, that (i) with respect to

 

116



--------------------------------------------------------------------------------

maintenance of insurance, (A) Lender shall have the benefits of the insurance
coverage required under Article VI hereof, including, without limitation,
Lender’s being named as a loss payee or an additional insured or otherwise as a
beneficiary as provided in Article VI on all insurance policies covering or
otherwise affecting the Property and/or the Collateral, (B) such insurance
policies procured pursuant to the Mortgage Loan Documents shall provide
insurance coverage equivalent in all material respects to the insurance coverage
required by Article VI hereof, and (C) Borrower and Mortgage Borrower shall
procure insurance, if any, required by Lender with respect to the Collateral in
accordance with Article VII hereof notwithstanding satisfaction of the
requirements of the Mortgage Loan Documents; and (ii) with respect to approval
of an Annual Budget, to the extent that Mortgage Lender, pursuant to its rights
under the Mortgage Loan Documents, requires certain expenditures in such Annual
Budget, Lender’s approval shall not be required with respect to such
expenditures.

 

Section 10.33 Intentionally Omitted.

 

Section 10.34 Rescission of Payments.

 

If at any time all or any part of any payment made by Borrower or any other
Restricted Party in connection with this Agreement or any other Loan Document is
rescinded or returned for any reason whatsoever (including the insolvency,
bankruptcy or reorganization of Borrower or any other Restricted Party), then
the Obligations of Borrower or such Restricted Party shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous payment, and the Obligations shall continue to be
effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment had never been made.

 

Section 10.35 Attorney-In-Fact.

 

Borrower hereby irrevocably appoints and authorizes Lender, as its
attorney-in-fact, which agency is coupled with an interest, to execute and/or
record in Lender’s or Borrower’s name any notices, instruments or documents that
Lender deems appropriate to protect Lender’s interest under any of the Loan
Documents if Borrower fails to execute and deliver, or cause same to be executed
and delivered, within five (5) Business Days after written request by Lender,
provided that Borrower is required to execute and deliver same pursuant to this
Agreement or the Loan Documents.

 

Section 10.36 Counterparts.

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all Persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this Agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages. For purposes hereof, facsimile
signatures shall be binding on the parties to this Agreement.

 

Section 10.37 Time.

 

Time is of the essence of each and every term of this Agreement and the other
Loan Documents, except and only to the extent specifically waived by Lender in
writing or otherwise provided herein or in the other Loan Documents.

 

117



--------------------------------------------------------------------------------

Section 10.38 Amendments Included.

 

Definitions contained in this Agreement or any other Loan Documents which
identify documents, including this Agreement or any other Loan Documents, shall
be deemed to include all amendments, modifications, supplements, novations,
restatements, renewals, and replacements to such documents, and assignments of
such documents, which may be entered into from time to time with Lender’s
consent or otherwise in compliance with the provisions of this Agreement.

 

Section 10.39 INTENTIONALLY OMITTED

 

Section 10.40 Maintenance of the Registry.

 

Borrower (or its duly authorized agent) shall maintain or cause to be maintained
a registry (the “Registry”) of the ownership of the Note at its principal office
(or the principal office of its duly authorized agent). The Registry shall
reflect Lender as the original owner of the Note and shall reflect such
subsequent transferees as Borrower (or its duly authorized agent) shall receive
notice of, by delivery to it of a notice of an assignment of the Note, duly
executed by the then current owner thereof. Prior to the receipt of such notice
of transfer, Borrower (or its duly authorized agent) shall treat the person in
whose name the Note is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes.

 

[NO FURTHER TEXT ON THIS PAGE]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

PPRA MEZZ BORROWER, INC.

By:  

/s/ Judy L. Hendrick

   

--------------------------------------------------------------------------------

   

Name: Judy L. Hendrick

Title: Vice President

 

 

LENDER: LEHMAN BROTHERS HOLDINGS INC. By:  

/s/ Joseph J. Flannery

   

--------------------------------------------------------------------------------

   

Name: Joseph J. Flannery

Authorized Signatory

 

WITH RESPECT TO SECTIONS 9.1 and 9.2 ONLY,

SPONSER:

WYNDHAM INTERNATIONAL, INC.

By:  

/s/ Judy L. Hendrick

   

--------------------------------------------------------------------------------

   

Name: Judy L. Hendrick

Title: Senior Vice President

 



--------------------------------------------------------------------------------

[SCHEDULES AND EXHIBITS APPEAR IN SEPARATE FILE ON THE SYSTEM]

 